                                           Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 1 of 97




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       MORRIS GREEN,                                   Case No. 17-cv-00607-TSH
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   8             v.                                        SUMMARY JUDGMENT
                                   9       CITY AND COUNTY OF SAN                          Re: Dkt. No. 133
                                           FRANCISCO, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                         I.   INTRODUCTION
                                  14           Morris Green (“Green”) brings this action against the City and County of San Francisco

                                  15   (“the City”)1 for alleged employment race discrimination, disability discrimination and failure to

                                  16   provide reasonable accommodation, hostile work environment, and retaliation. Pending before the

                                  17   Court is the City’s Motion for Summary Judgment or In The Alternative Partial Summary

                                  18   Judgment (“Summary Judgment Motion”). ECF No. 133. Green filed multiple Oppositions, but

                                  19   the operative document is ECF No. 147, as it was filed by the February 25, 2021 deadline

                                  20   (“Opposition”).2 Hence the Court strikes Green’s untimely, second Opposition, ECF No. 151.3

                                  21   Green has also filed multiple Requests for Judicial Notice (“RJN”) in support of his Opposition,

                                  22   but the operative RJNs which the Court will consider are ECF Nos. 147-7, 152-157. The City

                                  23

                                  24   1
                                         The Court refers to the Defendant generally as “the City” but, when a more specific designation
                                  25   is relevant, it refers to the specific agency where Green worked, the Public Utilities Commission
                                       (“PUC”), or divisions thereof.
                                  26   2
                                         See ECF No. 146 (striking Green’s overlength February 11, 2021 opposition and ordering him to
                                  27   file a revised opposition by February 25, 2021).
                                       3
                                  28     The City replied to ECF No. 151, but this is not material, as ECF No. 147 is substantially
                                       identical to ECF No. 151.
                                           Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 2 of 97




                                   1   filed its Reply at ECF No. 161.

                                   2           The Court has found this motion suitable for disposition without oral argument and has

                                   3   decided the motion on the papers. See Civ. L.R. 7-1(b). Having considered the parties’ positions,

                                   4   relevant legal authority, and the record in this case, the Court GRANTS the City’s motion in its

                                   5   entirety for the following reasons.4

                                   6            II.   REQUEST FOR JUDICIAL NOTICE AND EVIDENTIARY RULINGS
                                   7   A.      Documents For Which Judicial Notice Is Sought
                                   8           Green’s Opposition requested judicial notice of several items, but Green did not provide

                                   9   the documents themselves. ECF No. 147-7. The City expressed no opposition to Green having

                                  10   additional time to submit the underlying documents, ECF No. 149, and the Court ordered him to

                                  11   do so by March 11, 2021. ECF No. 150. The result was Green filing six documents asking the

                                  12   Court to take judicial notice of approximately 2330 pages in support of his Opposition. Requests
Northern District of California
 United States District Court




                                  13   for Judicial Notice (“RJN”), ECF Nos. 152-157.5 These are the Exhibits and corresponding ECF

                                  14   Nos:

                                  15                  ECF No. 152 – Exhibit A (containing Exhibit 1 to Exhibit 3, pages 1
                                                      to 279) (295 total pages):
                                  16                  152-1 – Exhibit A:
                                                      Exhibit 1 (“Exh. A.1.”). Green’s Resume, Performance Appraisal
                                  17                  Reports (pp. 1-55, 55 pages)
                                                      Exhibit 2 (“Exh. A.2.”). Work History and Timeline of Work Duties
                                  18                  (JOC R&R Projects & Clarifier News) (pp. 56-171, 115 pages)
                                                      Exhibit 3 (“Exh. A.3.”). Employee Handbook/CCSF Polices and
                                  19                  other Laws and Policies related to Disability (ADA), Harassment,
                                                      Hostile Work Climate, Retaliation, Reasonable Accommodation (pp.
                                  20                  172-279, 107 pages)
                                  21                  ECF No. 153 – Exhibit B (containing Exhibit 4, Exhibit 5
                                  22
                                       4
                                  23     The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c). ECF
                                       No. 9, ECF No. 18, ECF No. 24 at 3, and ECF No. 64 at 6. Defendants “City and County of San
                                  24   Francisco” and “SF Public Utilities Commission” listed in the caption of the operative complaint,
                                       ECF No. 97 at 1, are the same entity because PUC is a division of the City. The operative
                                  25   complaint also refers to “SFPUC-EEO Programs/Human Resources Services” and “CCSF-
                                       Workers’ Compensation Division” on page 2, id. at 2, but those are just further divisions of PUC
                                  26   or the City. The operative complaint also refers in the caption to the City’s “agents involved in
                                       their individual and official capacities,” who are described as “Does 1 through 100, inclusive,” but
                                  27   no such agents are named as parties. Id. at 1.

                                  28
                                       5
                                        ECF Nos. 152-157 contain the same first sixteen pages titled “Instructions for RFJN Exhibits,”
                                       plus a brief Memorandum of Points and Authorities and correspondence regarding filing exhibits.
                                                                                      2
                                       Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 3 of 97



                                                (Attachment A), pages 280 to 770) (507 total pages):
                                   1            153-1 – Exhibit B:
                                                Exhibit 4 (“Exh. B.4.”). Rebuttals (i.e., Attendance (A), Eye Strain
                                   2            (B), Placed on Sick Leave Restriction (C), Written Warning for
                                                Bringing in a Tape Recorder (D) (Attachments A to D) (pp. 280-402,
                                   3            122 pages)
                                                Exhibit 5 (“Exh. B.5.”). Email Correspondence to various SFPUC
                                   4            officials and agents/Timeline of Events (pp. 403-417, 14 pages),
                                                including:
                                   5            Attachment A (Exh. B.5.A.”). Emails to/from (Events from 2014 to
                                                2016) (pp. 418-491, 73 pages)
                                   6
                                                ECF No. 154 – “Exhibit C” (containing Exhibit 5 (Attachments B
                                   7            and C), pages 771 to 1127) (373 total pages):
                                                154-1 – Exhibit C:
                                   8            Exhibit 5 (Attachment B) (“Exh. C.5.B.”). Emails to/from (Events
                                                from 2017 to 2018) (pp. 771-958, 188 pages)
                                   9            Exhibit 5 (Attachment C) (“Exh. C.5.C.”). Email correspondence
                                                with SFPUC Human Resources Services staff and agents (pp. 959-
                                  10            1127, 169 pages)
                                  11            ECF No. 155 – “Exhibit E” (containing Exhibit 10 to Exhibit 11 from
                                                pages 1419 to 1885) (483 total pages):
                                  12            155-1 – Exhibit E:
Northern District of California




                                                Exhibit 10 (“Exh. E.10”). Discovery Documents (i.e., The City’s
 United States District Court




                                  13            Discovery Responses & Training Doc) (pp. 1419-1597, 178 pages)
                                                Exhibit 11 (“Exh. E.11”). Depositions (Green, The Citys & Person
                                  14            Most Knowledgeable (PMK)) (pp. 1598-1885, 287 pages)
                                  15            ECF No. 156 – “Exhibit G” (containing Exhibits 19-21, pages 2219
                                                to 2330) (128 total pages)
                                  16            156-1 – Exhibit G:
                                                Exhibit 19 (“Exh. G.19”). SFPUC Organization Charts (Wastewater
                                  17            Enterprise and Human Resources) (pp. 2219-2263, 44 pages)
                                                Exhibit 20 (“Exh. G.20”). Emails to/from (Events from 2014 to 2016)
                                  18            (pp. 2264-2275, 11 pages)
                                                Exhibit 21 (“Exh. G.21”). Declarations ISO of Green’s Opposition
                                  19            (pp. 2276-2330, pages 54):
                                                Decl. of Morris Green (32 pp)
                                  20            Decl. of Dolores Johnson (7 pp) (repeat submission, ECF No. 147-2)
                                                Decl. of Ebbie Brown (3 pp) (repeat submission, ECF No. 147-3)
                                  21            Decl. of Edgar Rodriguez (2 pp) (repeat submission, ECF No. 147-4)
                                                Decl. of George Dugan (4 pp) (repeat submission, ECF No. 147-5)
                                  22            Decl. of Cheryl Taylor (3 pp) (repeat submission, ECF No. 147-6)
                                  23            ECF No. 157 – “Exhibit D & F” - Exhibit D (containing Exhibit D
                                                (Exhibit 5 (Attachment D) to Exhibit 9, pages 1128 to 1418) &
                                  24            Exhibit F (Exhibit 12 to Exhibit 18, pages 1886 to 2218) (640 total
                                                pages):
                                  25            157-1 – Exhibit D (291 pages):
                                                Exhibit 5, Attachment D (“Exh. D.5.D.”) Emails: 5502 PM1 position,
                                  26            the City’s hiring practices and Local 21 union (pp. 1128-1175, 47
                                                pages)
                                  27            Exhibit 6 (“Exh. D.6.”) 2015, 2016 and 2018 EEOC/DFEH Charges,
                                                Intakes and Right to Sue letters and Letter to EEOC along with other
                                  28            EEOC support documents (pp. 1176-1282, 106 pages)
                                                                                 3
                                            Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 4 of 97



                                                       Exhibit 7 (“Exh. D.7.”) Reasonable Accommodation Request and
                                   1                   Medical Separation Letter (pp. 1283-1296, 13 pages)
                                                       Exhibit 8 (“Exh. D.8.”) Signed Medical Authorization Release Docs
                                   2                   and Kaiser’s Medical Release Emails (pp. 1297-1322, 25 pages)
                                                       Exhibit 9 (“Exh. D.9.”)           Medical Letters/Work Status
                                   3                   Reports/Docs/Notes/Health Care Provider Cert. (p. 1365) (pp. 1323-
                                                       1885, 562 pages)
                                   4
                                                       157-2 – Exhibit F (333 pages):
                                   5                   Exhibit 12 (“Exh. F.12”). Green Briefs and The City CCSF Produced
                                                       Documents and Email to RJO (pp. 1886-1947, 61 pages)
                                   6                   Exhibit 13 (“Exh. F.13”). SFPUC Workforce Equity Analysis public
                                                       meeting illustrating Disparate Treatment in terms of
                                   7                   underrepresentation in the SFPUC workforce for managerial and
                                                       professional positions/roles and overrepresentation in higher average
                                   8                   severity of Discipline/Employment Actions against Blacks and Latinx
                                                       employees (pp. 1948-1967, 19 pages)
                                   9                   Exhibit 14 (“Exh. F.14”). Black Employee Alliance (BEA)
                                                       Correspondence and SFPUC Letter to BEA (pp. 1968-2042, 74
                                  10                   pages)
                                                       Exhibit 15 (“Exh. F.15”). Sunshine Ordinance Task Force (SOTF)
                                  11                   Correspondence and PUC Violation (pp. 2043-2071, 28 pages)
                                                       Exhibit 16 (“Exh. F.16”). Lawsuit/Cases (i.e., Class Action Suit
                                  12                   (p.2092-2123) and other Cases) (pp. 2072-2119, 47 pages)
Northern District of California




                                                       Exhibit 17 (“Exh. F.17”).         Protests/Articles in Support of
 United States District Court




                                  13                   Black/African Americans’ Claims & Adverse Experiences (pp. 2120-
                                                       2174, 54 pages)
                                  14                   Exhibit 18 (“Exh. F.18”). Employment Job Applications/Job
                                                       Announcements (pp. 2175-2263, 88 pages)
                                  15

                                  16   B.       Evidentiary Rulings
                                  17            The Court GRANTS IN PART and DENIES IN PART Green’s RJNs and STRIKES the

                                  18   City’s objections, filed at ECF No. 162, because separately filed objections are prohibited by

                                  19   Local Rule 7-3(c): “Any evidentiary and procedural objections to the opposition must be

                                  20   contained within the reply brief or memorandum.”

                                  21            Although the Court may take judicial notice of facts not subject to reasonable dispute

                                  22   because they “can be accurately and readily determined from sources whose accuracy cannot

                                  23   reasonably be questioned,” Fed. R. Evid. Rule 201(b)(2), the Court must be “supplied with the

                                  24   necessary information.” Fed. R. Evid. Rule 201(c)(2). Relevant evidence is defined in Fed. R.

                                  25   Evid. 401 as “evidence having any tendency to make the existence of any fact that is of

                                  26   consequence to the determination of the action more probable or less probable than it would be

                                  27   without the evidence.” Rule 402 provides that evidence which is not relevant is inadmissible.

                                  28            Here, Green requests that the Court take judicial notice of 2330 pages of documents –
                                                                                         4
                                         Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 5 of 97




                                   1   nearly the entirety of Green’s proffered evidence – without citation to any specific facts for which

                                   2   judicial notice is requested, nor any explanation of why judicial notice is appropriate for any

                                   3   particular document. He asserts that the evidence is “largely administrative records . . . or

                                   4   otherwise made publicly available by the government” (see, e.g., ECF No. 147-7, p. 1:25-27), but

                                   5   this is not true. The proffered evidence includes, inter alia, Green’s own resume, voluminous

                                   6   email correspondence, medical records, and deposition testimony. The first three of those

                                   7   categories do not contain “facts not subject to reasonable dispute” and the last is not a proper

                                   8   subject of judicial notice. Hence, many of the documents in Green’s submission do not meet the

                                   9   basic requirements of Rule 201 and cannot be the subject of judicial notice.

                                  10          Moreover, most of the documents for which Green has requested judicial notice are not

                                  11   cited in his Opposition brief and their relevance remains unexplained. Long lists of citations do

                                  12   appear in Green’s response to the Separate Statement of Material Facts (“SMF”) filed by the City
Northern District of California
 United States District Court




                                  13   (“Green’s Response to SMF”), but they resemble laundry lists of largely irrelevant proffered

                                  14   evidence in support of accusations, argumentation, immaterial narrative and commentary, as

                                  15   opposed to focused evidentiary citations in support of legitimate disputes of fact. As a result,

                                  16   these requests for judicial notice remain largely unexplained.

                                  17          In addition, much of the documentary evidence Green submits contains unexplained

                                  18   modifications of unknown provenance, authentication, and significance, including handwritten

                                  19   annotations and commentary, highlights, underlining, circling, other marks and modifications

                                  20   scattered throughout. See, e.g., ECF 154-1 at 44-45 (printed email and separate document

                                  21   containing unexplained highlights, handwritten commentary, underlining, and other marks).

                                  22   Accordingly, the Court finds that documents marked with handwriting, highlights, underlining,

                                  23   circling, or other modifications in Green’s submissions lack authentication, contain hearsay in the

                                  24   form of commentary from unknown sources, and are inadmissible under the best evidence rule.

                                  25          Furthermore, the Court STRIKES Green’s Declaration (ECF No. 156-1, Exhibit 21) in its

                                  26   entirety as a violation of the Court’s February 12, 2021 Order (ECF No. 146) striking Green’s

                                  27   opposition brief and supporting documents (ECF No. 145) for exceeding the page limits of Local

                                  28   Rule 7-3(a) and for failure to comply with paragraph C of the Case Management Orders in this
                                                                                         5
                                         Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 6 of 97




                                   1   case (ECF Nos. 95, 122, 131). In Green’s Declaration, he appears simply to have copied and

                                   2   pasted thirty-two pages from his overlength Memorandum of Points and Authorities, including

                                   3   argument, evidence citations, and case citations, into a new document and re-titled it his

                                   4   “Declaration” thereby, in effect, submitting two briefs in support of his Opposition.

                                   5          Green’s Declaration is also largely unsupported lay opinion, argument, conclusory

                                   6   statements, and speculation without foundation in personal knowledge or evidentiary support. As

                                   7   just one example, the first paragraph contains the conclusory allegation that Green was

                                   8   “disciplined unfairly because of his race and retaliated against for participating in a protected

                                   9   activity.” The purpose of Rule 56 “is not to replace conclusory allegations of the complaint . . .

                                  10   with conclusory allegations of an affidavit.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888

                                  11   (1990). In any event, the Court will not find a genuine issue of material facts where the only

                                  12   evidence presented is “uncorroborated and self-serving testimony,” see Villiarimo v. Aloha Island
Northern District of California
 United States District Court




                                  13   Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002), and will disregard “a self- serving declaration that

                                  14   states only conclusions and not facts that would be admissible evidence.” Nigro v. Sears, Roebuck

                                  15   & Co., 784 F.3d 495, 497 (9th Cir. 2015).

                                  16          The Court also STRIKES in their entirety the Declarations of Dolores Johnson, Ebbie

                                  17   Brown, Edgar Rodriguez, George Dugan, Cheryl Taylor (filed in ECF No. 156-1 and as ECF Nos.

                                  18   147-2 to 6 respectively) for similar reasons. Green has provided no evidence that these declarants

                                  19   have personal knowledge of any disputed fact in the Separate Statement of Material Facts or that

                                  20   any of these individuals were similarly situated to Green at any relevant time. These declarations

                                  21   lack foundation, are irrelevant and comprise improper lay opinion, legal conclusions, and

                                  22   character evidence. Testimony such as this is prohibited under multiple Federal Rules of Evidence

                                  23   and triable issues of fact may not be created by citing declarations with these attributes. See, e.g.,

                                  24   Rule 602 (a witness may not testify as to a matter “unless evidence is introduced sufficient to

                                  25   support a finding that the witness has personal knowledge of the matter”); Rule 901(a)

                                  26   (prohibiting improper authentication, foundation); Rule 701 (prohibiting improper lay opinion).

                                  27          Finally, Green may not rely on his complaint as evidence in a motion for summary

                                  28   judgment. While on a motion to dismiss it is the defendant’s conduct as alleged in the complaint
                                                                                          6
                                         Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 7 of 97




                                   1   that is scrutinized for “objective legal reasonableness,” on summary judgment the plaintiff can no

                                   2   longer rest on the pleadings but must present admissible evidence in support of his case. See Fed.

                                   3   Rule Civ. Proc. 56. Furthermore, only a verified complaint signed under penalty of perjury may

                                   4   be considered an affidavit in opposition to a motion for summary judgment and then only to the

                                   5   extent that it sets forth facts within the plaintiff's personal knowledge that are admissible in

                                   6   evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir. 1995). Hence, the Court will

                                   7   not consider Green’s references to his complaint and the allegations contained therein as evidence

                                   8   in support of his Opposition.

                                   9          Notwithstanding these exclusions, the Court will consider evidence contained in specific

                                  10   exhibits that Green cites in his Opposition or in his response to the City’s SMF and which is

                                  11   discernably relevant and not otherwise inadmissible and where Green points the Court to specific

                                  12   pages of specific exhibits. That evidence is discussed below.
Northern District of California
 United States District Court




                                  13                                    III.   FACTUAL BACKGROUND
                                  14   A.     Green’s Employment with San Francisco Public Utilities Commission Prior to 2015
                                  15          Green began working for San Francisco PUC as a Junior Engineer in December of 2006.

                                  16   Declaration of Robert Rogoyski (“Rogoyski Decl.”), Exh. 1, Transcript of July 16, 2018

                                  17   Deposition of Morris Green (“Green July 2018 Dep.”) at 22:23-25, ECF No. 133-6. From 2009

                                  18   until his termination, Green was employed by PUC’s Wastewater Enterprise (“WWE”).

                                  19   Declaration of Brian Henderson, Engineering Manager at PUC-WWE Engineering Division

                                  20   (“Henderson Decl.”) ¶ 4, ECF No. 133-3; Declaration of Rachel Gardunio, Manager at PUC

                                  21   Employee and Labor Relations Division (“Gardunio Decl.”) ¶ 4, ECF No. 133-4. The WWE

                                  22   operates the city’s sewer and treatment system, maintaining over nine hundred miles of sewer

                                  23   mains and twenty-seven pump stations that collect sewage and storm water. Henderson Decl. ¶ 4.

                                  24   Green worked in the Engineering Division of the WWE from 2009 to March 2015. Green Dep. at

                                  25   23:7-22; Henderson Decl. ¶ 5.

                                  26          Green holds three academic degrees, two of which are graduate level degrees in

                                  27   Engineering and Urban Planning, and has specialized experience in various areas, for example

                                  28   education, housing and company’s receiving ISO 9001 quality standard certification. Exh. A.1.,
                                                                                          7
                                           Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 8 of 97




                                   1   ECF No. 152-1. Nevertheless, both Meei-Lih Ahmad, a PUC-WWE Senior Engineer and Green’s

                                   2   immediate supervisor at the Engineering Division, and Brian Henderson, a PUC-WWE

                                   3   Engineering Manager, stated in their declarations that while he worked at the Engineering

                                   4   Division, Green performed entry-level engineering work, such as interfacing with PUC contractors

                                   5   and attending field inspections. Henderson Decl. ¶ 5; Declaration of Meei-Lih Ahmad (“Ahmad

                                   6   Decl.”) ¶ 5, ECF No. 133-2; Green July 2018 Dep. at 23:23-24:22. This was because Green did

                                   7   not have an engineering license or specialized experience which could allow PUC to assign him

                                   8   higher-level engineering work. Henderson Decl. ¶ 5; Ahmad Decl. ¶ 5.6 To counter this fact,

                                   9   Green submits five performance reviews from between 2010- 2014, before his transfer to PUC’s

                                  10   Collection System Division (“CSD”), in which he either met or exceeded expectations, but these

                                  11   performance reviews do not establish whether his work was entry-level or more advanced. See

                                  12   Green’s Response to SMF 5, citing Exh. A.1.; ECF No. 152-1 at 11-13, 20-22, 28-30, 36-37, 43-
Northern District of California
 United States District Court




                                  13

                                  14
                                       6
                                  15     The Court takes this opportunity to analyze one example that represents the tenor and approach
                                       of Green’s Response to the City’s SMF. Green disputes that he “‘only performed entry-level
                                  16   work’ and ‘did not have specialized experience’ because [he] did more than just performed [sic]
                                       entry-level work and has specialized experience.” Green Response to SMF 5. Green cites to his
                                  17   deposition testimony where he described what his duties were at PUC, including, inter alia, crack,
                                       bathroom, roof, and other infrastructure repair; monitoring project costs, schedules, and payments;
                                  18   getting vendors to “come in to talk about advanced technologies to help improve our treatment
                                       process.” Green July 2018 Dep. at 23:23- 24:22. The City cites the same section of his deposition
                                  19   to demonstrate that his duties were, in its assessment, entry-level. The Court claims no expertise
                                       in determining whether these job duties were entry-level or not, but both Ahmad, a Senior
                                  20   Engineer and Green’s immediate supervisor, and Henderson, an Engineering Manager and
                                       reviewer for Green’s performance appraisals, characterized them as such.
                                  21
                                       Green cites a long (though by no means his longest) list of evidence in support of his claim that he
                                  22   performed more than entry-level work: his Resume and Performance Appraisals at Green Exhibit
                                       1, pp. 2-5, 7-12, 16-17, 20, 25-26, 28, 33-34, 36, 40-41, 48-50 (EFC No. 152-1); Work
                                  23   History/Timeline at Green Exhibit 2, pp. 57-63, 96-104, 106-111, 116, 120-124, 125-130, 136-
                                       148, 157-162, 164-171 (EFC No. 152-1); Harrison Dep. at 17:3-25 referring to Green’s
                                  24   experience with ISO-14000. EFC No. 133-6. All of this purported evidence is irrelevant because
                                       none of these documents speak to what level of work he performed, nor has Green directed the
                                  25   Court’s attention to what in the over seventy pages he cites supports his dispute of this fact.
                                       The upshot of this, and most of Green’s other responses to the Separate Statement, is that the
                                  26   references to which he cites do not create a genuine dispute of material fact. In this case, his
                                       response fails to establish that he had an “engineering license or specialized experience which
                                  27   could allow PUC to assign him higher-level engineering work,” and does not constitute conflicting
                                       evidence from relevant decisionmakers that the work he performed was, in their opinion, entry-
                                  28   level.

                                                                                        8
                                            Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 9 of 97




                                   1   44.7

                                   2            Green testified in his deposition that in 2014, prior to his transfer to CSD, he overheard

                                   3   another PUC employee discuss confidential medical information with his coworker, Dolores

                                   4   Johnson. Green July 2018 Dep. at 80:22-82:8. Johnson complained to management and, during a

                                   5   Human Resources (“HR”) investigation, Green confirmed that he had overheard Johnson’s

                                   6   confidential information. Id. at 82:9-21. Green testified that no one at the City told Green that he

                                   7   was transferred to CSD, that he was not promoted to the position of Project Manager 1, or that the

                                   8   City took any other actions against him because he participated in the HR investigation. Id. at

                                   9   83:16-84:24. Green also testified that he was not aware of other facts demonstrating retaliation for

                                  10   participating in that HR investigation. Id. at 84:25-85:9.

                                  11   B.       Green’s January 2015 Application For Project Manager I
                                  12            In January of 2015, Green applied for a Project Manager I position in the Project
Northern District of California
 United States District Court




                                  13   Management Bureau (“PMB”), position PEX-5502-063967. Id. at 18:19-23. Green met the

                                  14   minimum qualifications for the position and was therefore on the eligible list, but he was not one

                                  15   of the thirteen more qualified candidates invited to interview (out of fifty-four applicants). Id. at

                                  16   19:1-20:5; Rogoyski Decl. Exh. 40 at CCSF 127 (ECF 133 – p. 705; SMF 11-D). Green testified

                                  17   in his deposition that he “felt he was qualified for the position” (Green July 2018 Dep. at 20:5-6)

                                  18   and asserts in his Opposition that he was “at least minimally qualified” (Opp. at 6:17), but he also

                                  19   admits that his application was “two points away from the questionable interviewing scoring

                                  20   threshold.” Id. at 5:19-21. Compared to other candidates, Green lacked experience in project

                                  21   control, environmental planning, and supervision. Rogoyski Decl. Exh. 40 at CCSF 127. Green

                                  22   disputes this fact because “some candidates selected for interviews did not have wastewater

                                  23   experience related to electrical systems, distributed control systems and R&R [Repair and

                                  24   Replacement] work,” while he had the required education and experience. Green Response to

                                  25   SMF 11. However, Green’s assertion and cited evidence are non-responsive as they do not

                                  26
                                       7
                                  27    The Court will accept the performance reviews Green submits despite the hand writing thereon,
                                       as the writing appears to have been on the originals as contemporaneous commentary: “Any
                                  28   additional comments written after this report without my knowledge I do not agree with.” ECF
                                       No. 152-1 at 44.
                                                                                        9
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 10 of 97




                                   1   address experience in “special assignments” and other areas seen as beneficial to the position by

                                   2   the interview committee, nor does Green make a connection between his experience and education

                                   3   and that required by the position.

                                   4          Green asserts in his Opposition that he “was competitive with the employees who were

                                   5   invited to interview” (Opp. at 6:1), but this assertion does not counter the fact that the selected

                                   6   candidate was in a more senior classification than Green, Associate Engineer, and had degrees and

                                   7   professional certifications Green lacked, including a California State Professional Engineering

                                   8   License. Rogoyski Decl. Exh. 39 at CCSF 2602, Exh. 41 at CCSF 2653-54. Green does not

                                   9   address these facts in his Opposition, nor does he address the fact that the candidate ultimately

                                  10   selected for the position had experience “represent[ing] WWE in many projects and special

                                  11   assignments” (id.) and “significant wastewater project management and supervisory experience”

                                  12   that were seen as beneficial to that specific Project Manager position. Rogoyski Decl. Exh. 39 at
Northern District of California
 United States District Court




                                  13   CCSF 2602. Green asserts that the City “has been recalcitrant in offering reason why, and

                                  14   therefore cannot establish, that those candidates were selected based on objective measures that

                                  15   have nothing to do with race” (Opp. at 17:15-17), but this is no more than a bare, unsupported

                                  16   argument.

                                  17   C.     Green’s Reassignment to the Cross Bore Project in 2015
                                  18          In late 2014, CSD was tasked with carrying out the Cross Bore Project. Henderson Decl. ¶

                                  19   6. Cross bores happened across the City whenever PG&E installed a gas pipeline that damaged

                                  20   PUC sewer lines (id.) or where there was gas penetration of a sewer line. Rogoyski Decl. Exh. 4,

                                  21   Transcript of Deposition of CSD Manager Lewis Harrison (“Harrison Dep.”) at 13:10-11. As part

                                  22   of an agreement between PG&E and the City, PG&E agreed to record videos of sewer lines and

                                  23   cross bores through the city. Henderson Decl. ¶ 6. CSD’s Cross Bore Project was formed to

                                  24   review this video and then repair and replace identified cross bores. Id. Blocked sewer lines and

                                  25   gas line obstructions from cross bores presented a serious potential danger to the public because

                                  26   repair workers might be unaware that an obstruction was caused by a gas line. Rogoyski Decl.

                                  27   Exh. 3, Transcript of Deposition of Green’s CSD Supervisor Douglas Lipps (“Lipps Dep.”) at

                                  28   17:19-22:19. Work crews from another agency using heavy equipment to address a sewer
                                                                                         10
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 11 of 97




                                   1   problem, or even private contractors unaware of a cross bore and working on plumbing could

                                   2   unknowingly rupture or even ignite a gas line, creating an explosion. Id. At the time, the number

                                   3   and severity of the cross bores in the City, along with the level of danger to the public, was

                                   4   unknown, creating an even greater urgency to assign additional staff to the project, with the

                                   5   concern exacerbated by the recent San Bruno fire so that the pressure of potential “PG&E

                                   6   negligence and danger was really pressing on [the City].” Harrison Dep. at 13:6-22.

                                   7          As CSD Manager, Harrison recognized that the Cross Bore Project would require

                                   8   significant additional resources and discussed the need for more staff with Henderson, as the

                                   9   Engineering Manager of the WWE Engineering Division. Henderson Decl. ¶ 7. Harrison also

                                  10   conveyed to Henderson “an engineering need that was very urgent, very extreme” (Henderson

                                  11   Dep. at 37:1-2) and that they had their “backs against the wall.” Id. at 18:5-8.

                                  12          By the start of 2015, the project urgently needed civil engineers to identify cross bores by
Northern District of California
 United States District Court




                                  13   reviewing videos, conducting field inspection of cross bore repairs, and interfacing with PG&E

                                  14   and contractors. Henderson Decl. ¶ 7; Rogoyski Decl. Exh. 2, Transcript of Deposition of Person

                                  15   Most Knowledgeable (“PMK”) for the City, Brian Henderson (“Henderson Dep.”) at 15:19-17:17;

                                  16   Harrison Dep. at 13:23-14:8. Harrison told the Assistant General Manager of WWE Tommy

                                  17   Moala that the Cross Bore Project was “in dire straits and that we had to do something.” Id. at

                                  18   16:6-9. As a result, Moala asked Henderson to identify engineers who could move to CSD to

                                  19   work on the Cross Bore Project and, after consulting with section managers about potential

                                  20   engineers, Henderson identified Green as an option. Henderson Decl. ¶ 7.

                                  21          Henderson testified that “[i]t was a relatively quick process to come to the conclusion that

                                  22   Mr. Green was the best and most qualified.” Henderson Dep. at 33:11-17. Henderson testified

                                  23   that, unlike many of the other engineers at WWE, Green did not have an engineering license or

                                  24   other credentials that would allow him to be assigned to more complex engineering tasks and that

                                  25   the Engineering Division was “manufacturing work” assignments for Green in order to leverage

                                  26   his skill set despite his lack of advanced credentials. Henderson Decl. ¶ 8. Green disputes this

                                  27   and claims that he was being underutilized to dispute “the untenable justification” that the City

                                  28   had been creating work for him. Green’s Response to SMFs 29, 30. However, the evidence
                                                                                        11
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 12 of 97




                                   1   Green cites is non-responsive because it does not establish that he possessed an engineering

                                   2   license or comparable credential, does not demonstrate that he was underutilized, and does not

                                   3   address the comparison to other engineers.

                                   4          Although Green believed he was “flourishing” in his role (Green July 2018 Dep. at 86:21-

                                   5   87:5), the City’s PMK testified that Green was sometimes performing tasks at the Division that

                                   6   were typically assigned to student engineering interns. Henderson Decl. ¶ 8; Henderson Dep. at

                                   7   33:11-25. Although Green disputes this fact, he provides no evidence to the contrary.

                                   8          The Cross Bore Project was largely civil engineering work that matched Green’s education

                                   9   and experience in the Engineering Division and that did not require advanced, specialized

                                  10   credentials. Henderson Decl. ¶ 9; Harrison Dep. at 14:9-16, 17:6-18:8; Rogoyski Decl. Exh. 5,

                                  11   Transcript of Deposition of the City’s other PMK Kent Eickman (“Eickman Dep.”) 16:5-18:14.

                                  12   PMK Eickman also testified that Green was particularly qualified to conduct the field inspections
Northern District of California
 United States District Court




                                  13   necessary on the Cross Bore Project because he had experience physically going out to the field

                                  14   and inspecting sewers. Id. at 17:25-18:14.

                                  15          Green’s transfer to CSD also made sense to Green’s then-manager Ahmad, because

                                  16   Green’s “workload was not heavy or critical from a management perspective,” he was “not the key

                                  17   lead on any project,” and “it was easier to move [Green] to a new project than other engineers in

                                  18   the section” so he could be quickly available. Ahmad Decl. ¶ 7; Harrison Dep. at 16:23-17:5.

                                  19   Harrison testified that Green was a particularly good fit because he had experience with ISO

                                  20   systems and Harrison “needed more people that spoke the language of the ISO system.” Harrison

                                  21   Dep. at 17:6-25. Although Green lacked video coding experience, CSD management thought he

                                  22   could be trained quickly as part of a scheduled training coming up. Harrison Dep. at 18:13-20.

                                  23          Overall, Harrison believed they would be “batting a thousand to have an engineer” like

                                  24   Green join the team, and that Green would be “coming to their rescue” if he joined. Harrison Dep.

                                  25   16:1-9, 18:1-8. Green’s new direct supervisor at CSD Lipps was “ecstatic” to have Green join the

                                  26   team. Lipps. Dep. at 34:1-9. CSD Management believed that the move would be a “great

                                  27   opportunity” for Green’s learning and career advancement by providing a viable path to a utility

                                  28   analyst position or another more senior position. Harrison Dep. 16:23-18:20, 24:6-25:10, 56:16-
                                                                                       12
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 13 of 97




                                   1   57:5; Ahmad Decl. ¶ 8. Green disputes these facts – that his qualifications suited him to the CSD

                                   2   role and that CSD management was happy to have him move to the project – but the evidence he

                                   3   cites is non-responsive because none of it addresses the management perspective that Green was

                                   4   qualified for the position and could be relatively easily reassigned. Green’s Response to SMFs

                                   5   32-37.

                                   6            PUC management was not required to get Green’s consent to change his project

                                   7   assignment. Henderson Decl. ¶ 10. Nevertheless, management consulted with Green and during

                                   8   discussions with Henderson and Harrison, Green expressed interest in the Cross Bore Project.

                                   9   Green July 2018 Dep. at 31:18-32:15, 34:17-35:17; Henderson Decl. ¶ 10; Harrison Dep. at 25:6-

                                  10   10, 29:11-30:5. The move involved consulting with Ahmad, Green’s supervisor in the

                                  11   Engineering Division, as well as Harrison and Moala – all WWE management were in agreement.

                                  12   Henderson Decl. ¶ 10; Harrison Dep. at 24:6-20; Lipps Dep. at 12:21-25. Green was reassigned to
Northern District of California
 United States District Court




                                  13   the project in March of 2015. Green July 2018 Dep. at 31:3-7.

                                  14            Because Green was moving internally within the WWE from the Engineering Division to a

                                  15   CSD project, no transfer paperwork was required to effect the change. Gardunio Decl. ¶ 4. Green

                                  16   himself admitted that his pay, seniority status, and benefits remained the same. Id. ¶ 4; Green July

                                  17   2018 Dep. at 185:14-18.

                                  18   D.       Green’s Work at CSD Before Going on Leave in July 2015
                                  19            Although Green was assigned to CSD from March 2015 until the City medically separated

                                  20   him in February 2018, a time span of approximately 35 months, Green was on leave and not

                                  21   performing his work duties for 29 of those 35 months. Gardunio Decl. ¶ 5. His primary

                                  22   responsibility while at CSD was the Cross Bore Project, with an expected duration of 30 months.

                                  23   Henderson Decl. ¶ 10; Lipps Dep. at 30:14-17; Harrison Dep. at 12:6-13; 22:8-18; 28:16-29:4.

                                  24   His direct supervisor Lipps testified that because familiarity with cross bores was a critical and

                                  25   necessary part of Green’s training, he was initially assigned to review and code sewer videos.

                                  26   Lipps Dep. at 31:24- 33:14. Lipps, Harrison and Eikman all testified that once Green

                                  27   demonstrated coding proficiency, he was expected build on this experience by moving on to field

                                  28   inspections of cross bores and working with contractors. Id.; Harrison Dep. at 19:21-22:22;
                                                                                        13
                                           Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 14 of 97




                                   1   Eickman Dep. at 13:14-14:14, 16:5-18:14.

                                   2           Green’s supervisor testified that he did not perform well on the cross bore video coding

                                   3   from the start. Lipps Dep. at 46:2-14; see generally id. 47:10-58:1. The CSD benchmark for

                                   4   employees doing video coding was 1,250 feet per day, and Green did not meet this standard. Id. at

                                   5   46:13-14; Rogoyski Decl., Exh. 11 at CCSF 5131. In the four and a half months between his start

                                   6   on March 15, 2015 and his going out on leave on July 30, 2015, Green coded 9,723.5 feet, or 7.8

                                   7   days’ worth of coding. Id.

                                   8           Green submits no evidence of positive – or even competent – performance of his job at

                                   9   CSD. At the time, Green acknowledged his poor performance and blamed it on the difficulty of

                                  10   the work and his lack of experience, writing in a weekly status report for the week of May 9 to 15,

                                  11   2015, that it was, “[d]ifficult to code/edit the inspection in Pipelogix . . . where Douglas and

                                  12   Kaumil want[] me to perform 1250 linear feet of inspection per day considering it is my first time
Northern District of California
 United States District Court




                                  13   doing it, my eyes, and that certain staff members have over 5+ years’ experience in coding.”

                                  14   Rogoyski Decl., Exh. 6 at CCSF 2954. In this litigation, however, Green now alleges that he did

                                  15   not perform well because the work was “menial.” See, e.g., Revised Amended Complaint

                                  16   (“RAC”) ¶ 27(d), ECF No. 97.8 As an example of why he wanted to transfer, he said in his

                                  17   deposition, “Are you serious? Looking at videos? I have three degrees looking at sewer videos

                                  18   eight hours a day is to me ridiculous. . .” Green July 2018 Dep. at 86:4-6.

                                  19           Green’s work issues did not end with his inability to perform his assigned duties; he also

                                  20   had difficulty working with his new CSD supervisor, Lipps. Harrison Dep. at 33:21-34:13; Lipps

                                  21

                                  22   8
                                         In his Opposition, Green enigmatically asserts that “[w]hile the City and Mr. Lipps would bring
                                  23   questionable allegations to [Green’s] poor performance in his coding sewer work in a public forum
                                       (Lipps’ Depo. at 46:2-14; 47:10-58:1), which is a violation of the Work Climate Expectations
                                  24   (Exh. 5, p. 781), but evidence indicates a different narrative (Exh. 5 PG&E Coding Surveys p. 578
                                       & 815, Green’s Dep. at 210:2-212:5).” Opp. at 8:17-20. Unfortunately, Green does not specify
                                  25   what specific allegations he considers questionable and what he believes the evidence he cites
                                       shows instead, i.e., what constitutes this “different narrative” and what evidence creates a genuine
                                  26   issue of material fact regarding these allegations and narrative. The Court is not obligated – and in
                                       fact is unable – to pick through the evidence cited to determine what Green’s argument is and
                                  27   what part of the many pages of documents he cites supports his position. “Judges are not like
                                       pigs, hunting for truffles buried in briefs.” Christian Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir.
                                  28   2010). Green cannot make a general reference to many pages of documents and expect the Court
                                       to figure out what his argument is and how to bolster it or to construct an argument on his behalf.
                                                                                          14
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 15 of 97




                                   1   Dep. at 58:14-24. Green believed that Lipps’ efforts to manage Green were “harassment,”

                                   2   including such commonplace interactions as providing detailed instructions for projects, sending

                                   3   Green emails about his work performance, monitoring whether Green was taking excessive lunch

                                   4   breaks, taping an urgent document to Green’s computer while Green was away from his desk, and

                                   5   quizzing Green on his knowledge of codes for sewer defects. Harrison Dep. at 51:9-25; Lipps

                                   6   Dep. at 73:13-74:8, 80:9-11. Lipps, for his part, testified that he taped documents to other

                                   7   employees’ computers (Lipps Dep. at 74:4-6) and that it was a common technique to quiz new

                                   8   employees on codes – that he quizzed other employees and asked them to quiz each other. Lipps

                                   9   Dep. at 80:9-81:1.

                                  10          Green testified that he felt he was “constantly under attack and harassment” as a result of

                                  11   “constant emails [Lipps] was sending me” and that this “restricted” him from “performing the best

                                  12   way possible.” Green July 2018 Dep. at 203:19-204:7. Green alleges he was singled out and
Northern District of California
 United States District Court




                                  13   harassed by this behavior. RAC ¶ 35. However, Green also testified that neither Harrison nor

                                  14   Eickman told him that they took any action against him because of his race (Green July 2018 Dep.

                                  15   at 263:7-11) or because he filed complaints against the PUC. Green July 2018 Dep. at 263:12-16.

                                  16          Green became reluctant and argumentative in the workplace, questioning the assignments

                                  17   given to him by Lipps, sending out rude and unprofessional communications, ignoring and

                                  18   insulting Lipps – Harrison observed that Green had a “proclivity” for insulting Lipps – and even

                                  19   walking away from conversations. Harrison Dep. at 41:20-42:13 and generally at 41:2-48:1. One

                                  20   such example is an exchange on May 8, 2015 in which Lipps asked Green by email about his

                                  21   whereabouts after a training the day before, Green replied, “Oh Douglas, . . . Maybe you failed to

                                  22   see me while you were on your routine patrols around my cubicle, but I was here before you left.”

                                  23   Rogoyski Decl., Exh. 7 at CCSF 500. Similarly, in the weekly progress report for the week of

                                  24   May 9 to May 15, under the section “Constraints” Green wrote, “Always. ☺ Waiting for PPE and

                                  25   a positive work climate and culture change.” Exh. 6 at CCSF 2954.

                                  26          Within weeks of starting on the Cross Bore Project, Green began requesting that he be

                                  27   moved back to his prior project under a different supervisor. Green July 2018 Dep. at 86:21-87:5.

                                  28   However, because CSD management was still “desperate” for people to work on the project, CSD
                                                                                        15
                                           Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 16 of 97




                                   1   refused to transfer Green away from the project. Harrison Dep. at 55:6-57:18. CSD management

                                   2   believed that with effective employee coaching and management, Green could become a

                                   3   productive member of the team. Id. During that time, Green did not formally request a transfer to

                                   4   another City department using the required City process, nor did Green request a transfer as a

                                   5   reasonable accommodation in connection with any alleged disability. Gardunio Decl. ¶ 6.

                                   6           CSD provided training and mentoring to Green to help him with his video review and

                                   7   coding duties and to learn more about the Cross Bore Project. Lipps Dep. at 30:18-32:17; 34:10-

                                   8   35:12; 44:6-45:23; 46:15-47:8. The training covered the Maximo platform used to code the

                                   9   videos, certification from the National Association of Sewer Service Companies (“NASSCO”) on

                                  10   pipeline assessment, a suite of other computer software related to the work, mentoring on Green’s

                                  11   video coding duties from the resident expert engineer, and shadowing senior members of the team

                                  12   so that Green could learn about the various roles and responsibilities in the Cross Bore project. Id.
Northern District of California
 United States District Court




                                  13   Green requested and was granted permission to attend optional trainings and to participate in an

                                  14   employee retreat. Rogoyski Decl. Exh. 8 at Green 652, Exh. 9 at Green 664, Exh. 10 at CCSF

                                  15   1200.

                                  16           Green also had difficulty following many of the work rules that applied to all employees at

                                  17   CSD, including not following the rules for the CSD In/Out Board, an electronic timekeeping

                                  18   system that allowed supervisors to know an employee’s whereabouts during the workday, because

                                  19   before his transfer to CSD he used a time card. Lipps Dep. at 60:3-16; Rogoyski Decl. Exh. 12 at

                                  20   Green 0770. Lipps had the impression that Green was “startled” that he no longer had “flex

                                  21   hours” when he transitioned to CSD, which had fixed hours. Rogoyski Decl., Exh. 12.9 Indeed,

                                  22   throughout his RAC, Opposition, and Response to the Separate Statement, Green characterizes

                                  23   discipline related to his failure to follow these rules as part of the discrimination and hostile work

                                  24
                                       9
                                  25     Green objects to this fact about the In/Out Board in the same way he objects to most other facts,
                                       namely by argumentation and citations to evidence that is either inadmissible or does not support
                                  26   the argument he makes. Green “disputes this SMF and the false narrative because he complained
                                       being lied to [sic], lack of transparency, about the ongoing harassment, false accusation, retaliation
                                  27   for making complaints against the City and Douglas Lipps. The In/Out Board system at CSD was
                                       used as a tool to unfairly discipline Plaintiff while other employees were not abiding by the same
                                  28   rules and guidelines imposed onto certain employees, thus went unpunished and were treated
                                       much differently than [Green].” Green’s Response to SMF 80.
                                                                                          16
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 17 of 97




                                   1   environment he experienced at CSD.

                                   2          Green frequently failed to arrive to work on time despite the fact that, unlike Green’s prior

                                   3   project, CSD used fixed hours and emphasized punctuality for all CSD employees. Harrison Dep.

                                   4   at 33:31-34:10; 36:16-37:12, Rogoyski Decl. Exh. 12 at Green 0770. After Green was late to

                                   5   work every day from April 1 to 17, 2015, Supervisor Douglas Lipps issued Green a letter of

                                   6   instruction. Gardunio Decl. ¶¶ 7-8; Gardunio Decl. Exh. 1 at Green 255-56. When that did not

                                   7   correct the issue, Lipps issued Green a written warning on May 18, 2015. Gardunio Decl. ¶ 9;

                                   8   Gardunio Decl. Exh. 2 at CCSF 3031-3047; Rogoyski Decl. Exh. 13 at CCSF 3029. Despite this

                                   9   progressive discipline, Green continued to arrive late to work. Gardunio Decl ¶ 11; Rogoyski

                                  10   Decl. Exh. 14 at CCSF 3111. During the period of March 2015 and June of 2015, no other

                                  11   employees under the supervision of Lipps were identified as being habitually late to work.

                                  12   Gardunio Decl. ¶ 12.
Northern District of California
 United States District Court




                                  13          Green also refused to comply with directives related to driving. To drive City vehicles,

                                  14   employees must provide a copy of a valid driver’s license, authorize a DMV background check,

                                  15   and sign the City’s vehicle use policy. Gardunio Decl. ¶ 13. Green refused to provide the

                                  16   documentation or sign the policy form. Id.; Rogoyski Decl., Exs. 15-18. Per City policy, CSD

                                  17   placed Green on non-driving status until he complied with the policy. Gardunio Decl. ¶ 12;

                                  18   Rogoyski Decl. Exh. 18. Green disputes these facts as a “false narrative” because he was not

                                  19   required to provide a copy of his driver’s license to “some random timekeeper” (Green’s Response

                                  20   to SMF 88-90), but the evidence he cites is non-responsive because it does not address his refusal

                                  21   to follow City policy on driving City vehicles.

                                  22          Green also had excessive absenteeism at CSD. At the time of Green’s employment, CSD

                                  23   conducted regular audits of sick leave usage by all employees. Gardunio Decl. ¶ 14. If an

                                  24   employee was using an excessive amount of sick leave, CSD would place the employee on sick

                                  25   leave restriction for the next six months, as permitted by the City Civil Service Rules, and require

                                  26   medical certification for sick leave – i.e. a doctor’s note. Id.; Rogoyski Decl., Exh. 19, Rules

                                  27   120.4.1, 120.11.12. Application of sick leave restrictions was a routine employee management

                                  28   process at PUC. Gardunio Decl. ¶ 14. After an audit revealed Green had taken three weeks of
                                                                                         17
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 18 of 97




                                   1   sick leave in his first four months at CSD, PUC followed its policy and placed Green on a sick

                                   2   leave restriction. Rogoyski Decl., Exh. 20 at CCS 4821-22; Rogoyski Decl. Exh. 21.

                                   3          Green has deemed sick leave restriction as part of “harassment” contributing to a “hostile

                                   4   work environment” (Rogoyski Decl. Exh. 20 at CCSF 004821-22, Exh. 21 at Green 437; Gardunio

                                   5   Decl. ¶ 14; Green July 2018 Dep. at 224:20-226:21) and as disability discrimination. Green July

                                   6   2018 Dep. at 264:14-21. Green argues that “CSD doesn’t conduct regular audits of sick leave

                                   7   usage of all employees unless directed by CSD Management in retaliation, targeted, threats to

                                   8   withhold pay, harassing and disparate treatment matter.” Green’s response to SMF 91. This

                                   9   argument, however, completely ignores the fact that Green’s own supervisor, Douglas Lipps, had

                                  10   previously been placed on sick leave restriction after a routine audit of all CSD employees.

                                  11   Gardunio Decl. ¶ 14.

                                  12          Green claims his vacation time was “docked for coming to work early” and that he was
Northern District of California
 United States District Court




                                  13   “accused of being AWOL” (absent without leave). See, e.g., RAC ¶ 36. This allegation appears

                                  14   to refer to a May 8, 2015, incident when Green left work approximately two hours early.

                                  15   Rogoyski Decl. Exh. 22 at CCSF 492-494. Green sent his supervisor a same-day email requesting

                                  16   two hours of vacation leave because “something came up unexpectedly,” but did not wait for

                                  17   supervisor approval to leave. Id. at CCSF 494. Then, without telling his direct supervisor, Green

                                  18   told a different manager that he had to leave for an “emergency,” which the other manager

                                  19   approved. Id. at CCSF 492. Unaware of the emergency and that Green had gotten approval

                                  20   elsewhere, Green’s supervisor notified him that he was technically AWOL. Id. at CCSF 492-93.

                                  21   Further, an apparent math error in the time calculation led to a disagreement about whether Green

                                  22   was out for an additional 15 minutes. Id. Ultimately, the issue was resolved informally and Green

                                  23   was only charged the two hours of vacation time he actually took. Gardunio Decl. ¶ 15. Green

                                  24   was not marked AWOL and PUC took no disciplinary action against Green for the incident. Id.

                                  25   Green has also characterized this administrative error as part of the discrimination and hostile

                                  26   work environment he experienced at CSD, even though the matter was resolved as he requested.

                                  27          Green continued to request reassignment throughout his time at CSD. Green testified that

                                  28   during a July 8, 2015 meeting, an HR analyst explained the process for transferring out of PUC to
                                                                                        18
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 19 of 97




                                   1   a different City department saying, “I believe she mentioned that there was some way you got to

                                   2   fill out some transfer through different city agencies.” Green July 2018 Dep. at 101:25-103:5.

                                   3   However, Green never at any time completed the paperwork to formally request such a transfer.

                                   4   Gardunio Decl. ¶ 16. Green alleges that he “completed the paperwork and reasonable

                                   5   accommodation request form for a transfer/ reassignment.” Green response to SMF 108.

                                   6   However, Green does not direct the Court’s attention to any fully completed “Employee Request

                                   7   for Transfer” form but only to an incomplete transfer form that does not, for example, specify any

                                   8   department or job position that he would like to be transferred to. See, e.g., ECF No. 154-1 at 355.

                                   9            According to Green, everything about his experience at CSD – management by his

                                  10   supervisor, his co-workers, and the work itself – caused Green so much stress that he became

                                  11   mentally disabled as a result. See, e.g., RAC ¶¶ 27, 29-36; Green July 2018 Dep. 263:21-264:6;

                                  12   Rogoyski Decl. Exh. 42, Transcript of Deposition of Morris Green taken August 30, 2019
Northern District of California
 United States District Court




                                  13   (“Green August 2019 Dep.”) at 90:20-91:13; 92:20-93:13. Instead of disclosing his alleged

                                  14   disability to anyone at CSD however, Green provided only a doctor’s note placing Green “off

                                  15   work from 7/30/2015 through 8/14/15” without stating the cause or medical condition

                                  16   necessitating leave. Rogoyski Decl. Exh. 23 at CCSF 971.10 Supervisor Lipps approved the leave

                                  17   request under Family Medical Leave Act/California Family Rights Act (Rogoyski Decl. Exh. 24 at

                                  18   CCSF 970), which marked the start of a continuous leave of absence that extended for over two

                                  19   years.

                                  20   E.       The City’s Interactions with Green While on Leave
                                  21            Between July 2015 and November 2017, Green was granted 14 extensions of his leave.

                                  22   Gardunio Decl. ¶ 17. For the first several months on leave, Green submitted successive doctor’s

                                  23

                                  24   10
                                          Green says he “disputes” this statement of fact, taken word for word from the actual note Green
                                  25   provided, by claiming this was part of a “false narrative because [he] provided many doctor’s
                                       notes to the City and the City, SFPUC failed to provide [him] with a reasonable accommodation
                                  26   transfer request away from the hostile work environment at CSD and they failed to conduct a city
                                       wide search or conduct an investigation for Plaintiff’s complaints. The City chose to medically
                                  27   separate Plaintiff from employment.” Green’s response to SMF 110. This argument and the
                                       evidence with which he purports to support it are entirely non-responsive, as they fail to address
                                  28   the existence and content of the doctor’s note. Accordingly, this SMF, like so many to which he
                                       makes a similar response, remains undisputed.
                                                                                        19
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 20 of 97




                                   1   notes stating that Green was unable to work. Id. Each time, PUC approved Green’s time off. Id.

                                   2   Interacting primarily with PUC Human Resources (“HR”), Green began with twelve weeks of

                                   3   leave under the Family Medical Leave Act, then paid sick leave until December 28, 2015,

                                   4   followed by unpaid sick leave. Id. ¶¶ 17, 18. Although PUC HR notified Green about the

                                   5   reasonable accommodation process in February 2016, Green remained on unpaid leave and did not

                                   6   submit reasonable accommodation paperwork at that time. Id. at ¶ 19. Contacting a person on a

                                   7   leave of absence in this manner was a routine HR process. Id.

                                   8          While out on leave, Green inquired informally about “the process of transferring to a

                                   9   different City agency/department.” See, e.g., Rogoyski Decl. Exh. 25 at CCSF 140-41; Gardunio

                                  10   Decl. ¶ 16. On multiple occasions, the City provided Green with an explanation of how to

                                  11   complete the transfer process and paperwork, which required that the employee identify a vacancy

                                  12   from City job listings, contact the City department with the vacancy, have the receiving City
Northern District of California
 United States District Court




                                  13   department agree to the employee filling the vacancy, and then have the employee’s current City

                                  14   department agree to let the employee transfer, along with signed forms finalizing the agreement of

                                  15   all concerned to the transfer. See, e.g., id.; Rogoyski Decl. Exh. 26 at CCSF 143-144, Exh. 27 at

                                  16   CCSF 207-10. Green asked several times for the City to tell him what departments that had

                                  17   vacancies would be interested in his experience and education. Id. The City responded just as

                                  18   many times that “[i]t is your obligation to review the current openings and fill out the Employee

                                  19   Request for Transfer form to submit to the department listed on the job announcement you are

                                  20   interested in.” See, e.g., Rogoyski Decl. Exh. 28 at CCSF 221-222. Although Green apparently

                                  21   applied directly for jobs, he did not complete the transfer paperwork at any time. Gardunio Decl.

                                  22   ¶ 16. Green testified at his deposition that no one at PUC said he would be denied transfer based

                                  23   on his race, retaliation, or any other reason. Green July 2018 Dep. at 150:9-151:19.

                                  24          PUC had a policy of only approving one consecutive year of leave through the leave

                                  25   process, which balances PUC’s interest in ensuring employee well-being with PUC’s

                                  26   responsibility to deliver services to the public, and prevents the disruption caused by indefinite

                                  27

                                  28
                                                                                        20
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 21 of 97




                                   1   leaves. Gardunio Decl. ¶ 20.11 PUC alerted employees to this policy in a standard letter to

                                   2   employees who had been on leave for ten months. Id.

                                   3          In May 2016, after Green had been on leave for ten months, PUC followed its usual

                                   4   protocol and notified him by letter that it only intended to approve leave through July 29, 2016.

                                   5   Id. and Exh. 3 at CCSF 00837-38. The letter reminded Green that he could avail himself of the

                                   6   reasonable accommodation process and included information about Employment Rights for

                                   7   Persons with Disabilities, Employee Reasonable Accommodation Form, and Medical Release and

                                   8   Authorization Form. Id. Green did not submit reasonable accommodation paperwork at that time.

                                   9   Gardunio Decl. ¶ 20. PUC sent Green a second letter in June 2016 reminding him about the

                                  10   reasonable accommodation process, and that PUC would only approve leave for one year. Id.,

                                  11   Exh. 4 at CCSF 670-672. PUC also informed Green in that letter that if he did not return to work,

                                  12   begin the reasonable accommodation process, or resign his position by July 18, 2016, PUC might
Northern District of California
 United States District Court




                                  13   pursue medically separating Green based on an inability to return to work. Id. Green did not

                                  14   pursue any of these options by July 18, 2016, so PUC sent Green another letter informing him that

                                  15   he had to notify PUC of whether he would return to work, begin the accommodation process, or

                                  16   resign his position. Gardunio Decl. ¶ 21 and Exh. 5 at CCSF 833-34.

                                  17          On September 18, 2016, Green submitted an incomplete request for reasonable

                                  18   accommodation on the basis of a disability, namely reassignment away from his supervisor

                                  19   Douglas Lipps and other management at CSD. Gardunio Decl. ¶ 23; Gardunio Decl. Exh. 6 at

                                  20   CCSF 2760. Green claimed that a “hostile work environment” was causing his disability in the

                                  21   form of “enormous stress that affected [his] mental health,” among other things. Id. Green

                                  22
                                       11
                                  23     In another example of disputation via unsupported argumentation, Green responds to this fact by
                                       saying, he “disputes this SMF because if SFPUC truly cared about ensuring employee’s well-
                                  24   being then they would have followed their own EEO and RA policies so that [he] didn’t have to
                                       go out on medical leave twice and placed [sic] back in the same hostile work environment at CSD
                                  25   and eventually medically separated. PUC failed to abide by their own EEO rules, guidelines and
                                       procedures and those of the state and federal government. PUC failed to provide [his] reasonable
                                  26   accommodation transfer request, failed to conduct an investigation regarding [his] complaints of
                                       harassment, retaliation and so forth, they failed to prevent the ongoing harassment, discrimination,
                                  27   hostile work environment at the workplace which affected the [his] health and productivity. And
                                       the City, PUC failed to promote and provide professional development opportunities for [him] in
                                  28   the same manner as other employees that are not apart [sic] of a protected category/class.”
                                       Green’s response to SMF 125.
                                                                                          21
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 22 of 97




                                   1   admitted in his deposition that PUC informed him that he had to submit information about his

                                   2   medical provider to support the accommodation request. Green July 2016 Dep. at 154:10-18.

                                   3   However, his reasonable accommodation paperwork remained incomplete because he failed to

                                   4   provide the required, signed medical release form or even the name of his doctor. Gardunio Decl.

                                   5   ¶ 24. The medical release form is a standard procedure for PUC and is indispensable for the

                                   6   reasonable accommodation process because without it, medical providers will not respond to

                                   7   PUC’s efforts to communicate about an employee’s medical work restrictions. Id. ¶ 20. Because

                                   8   Green refused to submit the necessary medical release, and because his request was otherwise

                                   9   ostensibly based on his inability to work for his supervisor, the City did not conduct a city-wide

                                  10   search for other positions for Green in response to his reasonable accommodation request. Id. ¶

                                  11   23.

                                  12          From September through December 2016, PUC sent Green several letters to set a meeting
Northern District of California
 United States District Court




                                  13   to discuss his request for accommodation and to remind him that a signed medical release and the

                                  14   name of his doctor were necessary for PUC to respond to his request. Id. ¶ 27. The parties were

                                  15   unable to identify a meeting time where Green and his union representative were both available.

                                  16   Id. Green did not provide a signed release or the name of his doctor in response to any of these

                                  17   communications. Id. Eventually, on January 5, 2017, Green met with PUC HR to discuss his

                                  18   request for reasonable accommodation. Id. ¶ 28. Once again, Green failed to produce the

                                  19   necessary medical release form and refused at the meeting to sign a release or provide the name of

                                  20   his doctor. Id. On January 23, 2017, PUC sent Green another letter demanding that he provide

                                  21   the required medical authorization form, along with the name of his doctor, by January 30, 2017,

                                  22   otherwise PUC would deem his repeated failure a refusal to participate in the reasonable

                                  23   accommodation process. Id. ¶ 29 and Exh. 7 at 60-61. Green responded by emailing a medical

                                  24   release that was significantly redacted. Id. at 64. Green’s modifications rendered the altered

                                  25   release unusable – PUC could not obtain the necessary information to assess Green’s assertion of a

                                  26   disability and need for accommodation and, yet again, Green failed to provide the name of his

                                  27   doctor. Gardunio Decl. ¶ 29.

                                  28          On February 17, 2017, PUC sent Green a further letter demanding that he either (1) return
                                                                                        22
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 23 of 97




                                   1   to work, (2) provide an unredacted medical release and the name of his doctor, or (3) resign his

                                   2   position. Id. ¶ 30. On February 27, 2017, Green provided the name of his doctor—Dr. Valerie

                                   3   Spivey Herd, Psy.D.—but requested an extension of time to complete the medical release. Id.,

                                   4   Exh. 7 at 71. On April 18, 2017, PUC sent Green another letter demanding that he provide the

                                   5   medical release by April 27, 2017 and participate in a final interactive process meeting, otherwise

                                   6   PUC would medically separate Green from his position. Gardunio Decl. ¶ 30 and Exh. 7 at 1-5.

                                   7   On April 27, 2017, Green emailed another copy of the signed release, but he had again marked up

                                   8   the document to identify the portions to which he did not consent and he added a signed codicil

                                   9   limiting the effect of the release. Gardunio Decl. ¶ 31 and Exh. 8 at 87. Once more, PUC was

                                  10   unable to use the release because Green refused to sign the standard form giving PUC permission

                                  11   to assess his request. Gardunio Decl. ¶ 31.

                                  12          An “interactive process meeting” occurred on May 8, 2017, but Green continued to refuse
Northern District of California
 United States District Court




                                  13   to sign a usable medical release. Id. ¶ 32. PUC sent Green a further letter on May 10, setting a

                                  14   final deadline of May 22 for him to produce the necessary documentation and attaching yet

                                  15   another copy of the medical release form. Id. ¶ 33. The City also provided Green with a

                                  16   document entitled “Essential Functions Guide,” which identified the essential functions of his

                                  17   position. Id. The guide was formatted in way that could be reviewed by a doctor and filled in

                                  18   with the doctor’s opinions about Green’s purported disability and work restrictions, if any. Id. On

                                  19   May 22, Green again submitted an unusable, modified version of the medical release. Finally, on

                                  20   May 24, 2017 – close to two years after he first went on leave – Green submitted a completed and

                                  21   signed less-modified, usable version of the medical release. Id. ¶ 34 and Exh. 8 at 101-03, 115.

                                  22          Without notifying the PUC, however, sometime on or before May 25, 2017, Green had

                                  23   provided the Essential Functions Guide document to his medical provider, Dr. Herd. Id. ¶ 35. On

                                  24   May 25, 2017, Dr. Herd certified Green to return to work on a gradual basis: 20 hours the first two

                                  25   weeks, 30 hours the next two weeks, and then full time by the end of June 2017. Gardunio Decl.

                                  26   Exh. 8 at pp. 150-151. The certification did not state that Green was disabled. Id. Dr. Herd gave

                                  27   the certification directly to Green, but Green did not give it to PUC. Gardunio Decl. ¶ 35.

                                  28          Unaware that Green was already certified to return to work, PUC sent Green’s medical
                                                                                       23
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 24 of 97




                                   1   release form, a copy of the Essential Functions Guide, and related certification forms to Dr. Herd,

                                   2   Green’s designated medical provider, on June 5, 2017, along with a copy to Green. Id. ¶ 35;

                                   3   Gardunio Decl. Exh. 8 at 105-117. PUC learned only later that Dr. Herd had already signed the

                                   4   Essential Functions Guide certifying Green to return to work. Gardunio Decl. ¶ 35.

                                   5          PUC did not receive a response from Dr. Herd regarding the reasonable accommodation

                                   6   paperwork that Dr. Herd had already filled out, so PUC again sent the packet to Dr. Herd on July

                                   7   27. Id. On August 8, Kaiser Permanente, on behalf of Dr. Herd, informed PUC that its own

                                   8   policies prevented it from releasing such documents directly to employers and that Dr. Herd had

                                   9   completed the paperwork and returned it directly to Green. Id. ¶ 37.

                                  10          After PUC learned from Kaiser Permanente that Dr. Herd had already provided the

                                  11   paperwork to Green, PUC demanded several times that Green produce it. Gardunio Decl. ¶¶ 37-

                                  12   39; Gardunio Decl. Exh. 8 at pp. 135-136, 139-140. Instead of providing the certification he
Northern District of California
 United States District Court




                                  13   already had, however, on August 28, 2017, Green sent an email to PUC suggesting it had not

                                  14   received responsive correspondence from Dr. Herd because PUC had sent the form to an incorrect

                                  15   address. Gardunio Decl. Exh. 9 at CCSF 2726. This was, at a minimum, misdirection on Green’s

                                  16   part, given that Kaiser Permanente had previously informed PUC that Dr. Herd had returned the

                                  17   paperwork directly to Green. Id. at ¶ 38.

                                  18          In response, PUC once again sent Green a letter on August 31, demanding that Green

                                  19   participate in good faith in the interactive process, this time either by submitting a copy of the

                                  20   paperwork PUC believed was likely in his possession, by returning to work, or by resigning.

                                  21   Gardunio Decl. ¶ 38 and Exh. 8 at 135-36. Green did not provide the paperwork demanded by

                                  22   August 31 PUC letter. Gardunio Decl. ¶ 39. Instead, on September 6, Green requested an

                                  23   extension of time to provide the paperwork because the certification prepared by Dr. Herd was

                                  24   “incomplete” and Green was “working with Kaiser to get the document completed.” Id. and Exh.

                                  25   10 at CCSF 7889.

                                  26          On September 15, 2017, PUC sent another letter with the heading “Reasonable

                                  27   Accommodation Request – Health Care Provider Certification 4th REQUEST,” demanding that

                                  28   Green provide the necessary paperwork by September 21. Gardunio Decl. ¶ 39 and Exh. 8 at 139-
                                                                                         24
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 25 of 97




                                   1   40. Finally, on September 21, Green emailed a copy of “accommodation” paperwork he had

                                   2   received from Dr. Herd. Gardunio Decl. ¶ 40 and Exh. 8 at 143-51. The document revealed that

                                   3   nearly four months earlier, Dr. Herd had certified Green to return to work on a gradual basis

                                   4   starting May 25. Id.

                                   5
                                       F.     PUC Attempts to Reinstate Green into the Work Force
                                   6
                                              After receiving the missing paperwork, PUC suspected that Green had committed
                                   7
                                       misconduct in the accommodation process. Gardunio Decl. ¶ 41. Nevertheless, PUC still
                                   8
                                       attempted to re-integrate him back into the work force and, on October 2, 2017, it sent Green a
                                   9
                                       letter setting a return-to-work date of October 10, based on Dr. Herd’s certification that he had
                                  10
                                       been cleared to return to work by the end of June. Id.; Gardunio Exh. 8 at 155. Consistent with
                                  11
                                       Dr. Herd’s recommendation, PUC gave Green a deadline of October 5, 2017 to submit a further
                                  12
Northern District of California




                                       accommodation request. Gardunio Decl. Exh. 8 at 155. At no point, however, did Green submit a
 United States District Court




                                  13
                                       new reasonable accommodation request, leaving intact Dr. Herd’s certification that he was cleared
                                  14
                                       to return to work. Green July 2018 Dep. at 182:7-25; Gardunio Decl. ¶ 41.
                                  15
                                              In his deposition, Green testified that he changed doctors because he disagreed with Dr.
                                  16
                                       Herd’s assessment that he could return to work and because she would no longer certify him to be
                                  17
                                       off. Green July 2018 Dep. at 176:14-178:17. On October 9, 2017, Green provided a note from a
                                  18
                                       different doctor, Dr. Arthur Bakal, placing Green off work from October 9 to October 31, 2017,
                                  19
                                       but stating that Green was “able to return to work at full capacity on 11/1/2017.” Gardunio Decl.,
                                  20
                                       Exh. 8 at 165. PUC treated this as a proper request for accommodation, giving Green a fourteenth
                                  21
                                       consecutive extension of time off and granting Green leave from October 9 through October 31.
                                  22
                                       Id. at 167; Gardunio Decl. ¶ 42.
                                  23
                                              On November 1, 2017, Green reported to work for the first time in over two years.
                                  24
                                       Gardunio Decl. ¶ 43. The next day, Green informed PUC that he needed every Monday off from
                                  25
                                       work so that he could attend “medical appointments.” Gardunio Decl. Exh. 8 at 169. Green did
                                  26
                                       not provide reasonable accommodation paperwork, but instead on November 3 Green provided a
                                  27
                                       doctor’s note from a social worker dated October 7, 2017, confirming that Green was participating
                                  28
                                                                                        25
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 26 of 97




                                   1   in a Monday treatment group with a duration of 12 weeks. Id. at 171; Gardunio Decl. ¶ 43. The

                                   2   letter did not state that Green would spend the entire workday in the group and it did not otherwise

                                   3   satisfy reasonable accommodation information requirements. Id. Nevertheless, on November 6,

                                   4   PUC granted Green leave on Mondays as an interim accommodation and requested, again, that he

                                   5   complete reasonable accommodation paperwork, as he had been cleared to work by his previous

                                   6   doctor. Id. at 173. Green did not do so. Gardunio Decl. ¶ 43. On November 16, 2017, PUC sent

                                   7   Green another letter requesting that he provide paperwork necessary to support the interim

                                   8   accommodation. Id. ¶ 44; Gardunio Decl. Exh. 8 at 181.

                                   9          Between November 1 and December 3, 2017, Green reported to work for a total of fifteen

                                  10   days. Gardunio Decl. ¶ 45. On November 17, 2017, Supervisor Lipps and CSD Manager

                                  11   Eickman had asked Green to report for a private meeting to discuss Green’s work performance.

                                  12   Id. Exh. 11 at CCSF 3220. Unbeknownst to Lipps and Eickman, Green brought a tape recorder to
Northern District of California
 United States District Court




                                  13   the meeting in order to take notes for use by his union representative and his lawyer. Rogoyski

                                  14   Decl., Exh. 42 (Green August 2019 Dep.) at 11:1-13:8. When Green pulled out the tape recorder

                                  15   and turned it on, Eickman and Lipps refused to agree to be recorded and objected to the recorder’s

                                  16   use on grounds that it was non-consensual and therefore illegal. Id. In California, surreptitious

                                  17   recording of private conversations is illegal. See California Penal Code § 632. Because Green

                                  18   refused to participate in the meeting without his tape recorder, Eickman ended the meeting.

                                  19   Gardunio Decl. Exh. 11 at CCSF 3320-21.

                                  20          Green was issued a formal written warning for the attempted non-consensual use of a tape

                                  21   recorder, refusal to put it away after his supervisors objected, and the insubordinate disruption of

                                  22   the work meeting. Gardunio Decl. ¶ 46 and Exh. 11 at CCSF 3220-21; Green August 2019 Dep.

                                  23   at 12:15-24; Lipps Dep. 71:5-13. Lipps testified that no other of his employees asked to tape

                                  24   record a meeting (id.), but PUC has taken similar corrective action against other employees

                                  25   outside of Green’s protected class for attempting to record meetings without consent. Gardunio

                                  26   Decl. ¶ 46. When Lipps attempted to deliver a copy of the written warning to Green to sign and

                                  27   acknowledge receipt, Green refused to sign, told Lipps “stop harassing me” and that Lipps was not

                                  28   doing his job. Rogoyski Decl., Exhs. 29, 30.
                                                                                        26
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 27 of 97




                                   1          Also in November 2017, Green was repeatedly scheduled to meet with HR manager Bonita

                                   2   Decker in order to update his onboarding paperwork – delayed by over two years – and to resolve

                                   3   his non-driving status. Rogoyski Decl. Exh. 31 at CCSF 3492, Exh. 32 at CCSF 3676. Green

                                   4   refused to sign the standard policy paperwork, refused to provide his driver’s license, and refused

                                   5   even to participate in these routine HR meetings without his union representative present.

                                   6   Rogoyski Decl. Exhs. 32-35.

                                   7          On December 4, 2017, Green did not return to work. Gardunio Decl. ¶ 47. Instead, Green

                                   8   submitted: (1) a retroactive request for medical leave from December 1 to 10, 2017; (2) a note

                                   9   from Dr. Bakal dated December 1, 2017, placing Green off work for unspecified reasons from

                                  10   December 1 to 10, but deeming him “able to return to work at full capacity on 12/11/2017”; and

                                  11   (3) a request for one year of personal leave from December 11, 2017 through December 11, 2018.

                                  12   Id.; Gardunio Decl. Exh. 8 at 183-87. These requests were not approved but Green did not return
Northern District of California
 United States District Court




                                  13   to work. Gardunio Decl. ¶ 47. Green was therefore AWOL and remained AWOL from that date

                                  14   until the City medically separated him. Id. On December 5, Green emailed PUC to notify it that

                                  15   he refused, once again, to complete reasonable accommodation paperwork, but instead re-sent a

                                  16   copy of his incomplete reasonable accommodation form from September 16, 2016 requesting a

                                  17   new supervisor. Id. ¶ 48; Gardunio Decl. Exh. 8 at 189-91. Green also submitted another note

                                  18   from Dr. Bakal, this one dated December 1, 2017, certifying that Green had “permanent

                                  19   restrictions,” namely that Green “need[ed] to work at a different location and with a different

                                  20   supervisor.” Gardunio Decl. ¶ 48 and Exh. 8 at 198. This medical note confirmed that Green

                                  21   could not work under his assigned supervisor or perform work in his assigned location. Id.

                                  22          On January 25, 2018, PUC sent Green a letter stating that “The SFPUC is recommending

                                  23   that you be medically separated from your Class 5502 Junior Engineer position due to your

                                  24   inability to work, inability to perform your job duties, failure to participate in the interactive

                                  25   process, and request for an unreasonable accommodation.” Gardunio Decl. ¶ 49; Gardunio Decl.

                                  26   Exh. 8 at p. 1-8. Green “disputes this SMF [211] and this narrative” by arguing that he “engaged

                                  27   in the interactive process since 2015 and SFPUC failed to prevent the harassment, failed to

                                  28   investigate the complaints, failed to engage in an interactive process in good faith effort and failed
                                                                                          27
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 28 of 97




                                   1   to provide reasonable accommodation for a transfer/reassignment away from the hostile/toxic

                                   2   work environment at CSD.” Green’s Response to SMF 211. However, Green’s evidence is non-

                                   3   responsive because it does not respond to the contents of the January 25 letter or PUC’s conduct at

                                   4   the relevant time, nor does it create a dispute as to whether he was unable to work or perform his

                                   5   job duties, whether he actually engaged in the interactive process, or whether his request for an

                                   6   accommodation was unreasonable. Id.

                                   7          The January 25, 2018 letter also notified Green of a meeting set for February 5, 2018,

                                   8   which would be Green’s final opportunity to provide PUC with information to demonstrate that he

                                   9   could perform the essential functions of his position with or without an accommodation. Gardunio

                                  10   Decl. ¶ 49; Gardunio Decl. Exh. 8 at 1, 8. Green did not attend the February 5, 2018 meeting or

                                  11   contact PUC to reschedule it. Gardunio Decl. ¶ 50. In line with his other responses, Green

                                  12   disputes these two facts – that the letter contained a statement written in black and white that
Northern District of California
 United States District Court




                                  13   notified him of the February 5, 2018 meeting and that he did not attend this meeting – by saying

                                  14   he “contacted PUC numerous times,” though he provides no evidence of contact, such as letters or

                                  15   email, and by citing to a long list of irrelevant evidence that fails to create any genuine disputes to

                                  16   these material facts. See Green’s Response to SMF 213, which differs only slightly from his

                                  17   response to SMF 214, and citations therein: Exhibit 5, p. 555-556; 772-775, 925-932, 935; Exh. 7,

                                  18   p. 1285-1289; Exh. 9, p. 1325, 1324-1364 (Med. Cert/Work Status Report), 1365-1368, 1369-

                                  19   1373, 1374-1394, 1399-1409. Exh. 10, Def’s Discovery Response to Plaintiff’s Interro. #12 and

                                  20   RFA #21 &#23, Set 2, p. 1435-1436, 1442-1443, 1464-1465; RFA #29, Set 2, p. 1467; RFA #2,

                                  21   Set 1, p. 1513 and Interro. #9, Set One, p. 1508-1509; Green 7/16 Dep. at 70:7-17 (medical leave),

                                  22   202:9-204:4 (affected life activities).

                                  23          PUC then medically separated Green on February 8, 2018. Gardunio Decl. ¶ 50; Gardunio

                                  24   Decl. Exh. 12 at pp. 1-3. Green attempts to “dispute” this fact by arguing that he “admits that he

                                  25   was medically separated from employment unfairly by SFPUC, but the City deliberately

                                  26   encouraged and supported disparate treatment, harassment and retaliation against [him] who

                                  27   suffered adverse employment actions” and provides an even longer list of irrelevant citations that

                                  28   do not in any way dispute this material fact. See Green’s Response to SMF 215 with exactly the
                                                                                         28
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 29 of 97




                                   1   same citations as to SMF 214.

                                   2          PUC presented uncontradicted testimony that it had previously medically separated an

                                   3   employee outside of Green’s protected class for requesting a similar unreasonable accommodation

                                   4   of transfer away from a different supervisor. Gardunio Decl. ¶ 23.

                                   5   G.     EEOC Charges and Procedural Background
                                   6          On May 28, 2015, prior to going out on his over two year leave, Green filed EEOC Charge

                                   7   550-2015-00803 (“the ‘803 Charge”), alleging that, in the previous three-hundred days, i.e.,

                                   8   covering the period between August 1, 2014 - May 28, 2015, because of his race (Title VII) and in

                                   9   retaliation for complaining about discriminatory treatment, he (1) was denied promotion to 5502

                                  10   Project Manager 1 while the City instead hired someone outside his protected class, (2) was

                                  11   denied multiple trainings “and other equal opportunities,” (3) was transferred to another unit, and

                                  12   (4) was “disciplined and treated unfairly regarding performance and attendance and punctuality
Northern District of California
 United States District Court




                                  13   while others who perform similarly are treated better and are not similarly disciplined.” Rogoyski

                                  14   Decl. Exh. 36 at CCSF 122-23. The ‘803 Charge did not contain any allegations pertaining to

                                  15   failure to transfer to another role or supervisor, denial of promotion to any position other than

                                  16   project manager, disability discrimination, failure to provide reasonable accommodation, or hostile

                                  17   work environment. Id.

                                  18          There is no EEOC charge that relates to conduct between May 28, 2015 and July 31, 2015.

                                  19          On May 26, 2016, Green filed EEOC Charge 550-2016-00813 (“the ‘813 Charge”), which

                                  20   the EEOC associated with the ‘803 Charge, alleging that in the previous three-hundred days, i.e.,

                                  21   covering the period between July 31, 2015 - May 26, 2016, because of discrimination based on

                                  22   race (Title VII) and an undefined disability (ADA) and in retaliation for filing the ‘803 Charge, he

                                  23   (1) experienced “continued harassment and different terms and conditions of employment” that

                                  24   resulted in him taking medical leave (beginning July 30, 2015), during which the City (2) sent him

                                  25   harassing letters and emails, (3) accused him of being AWOL, and (4) denied his reasonable

                                  26   accommodation request. Rogoyski Decl. Exh. 37 at CCSF 1417. The charge made no mention of

                                  27   denial of any promotion. Id.

                                  28          Green received a “Dismissal and Notice of Rights” form from the EEOC for the ‘803 and
                                                                                         29
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 30 of 97




                                   1   ‘813 Charges, both dated November 4, 2016. See RAC, first and second attachments. The forms

                                   2   contain generic “Notice of Suit Rights” sections but neither form specifies on which bases Green

                                   3   is permitted to sue.

                                   4           There is no EEOC charge that relates to conduct between May 26, 2016 and September 12,

                                   5   2017.

                                   6           On February 6, 2017, Green filed the original Complaint in this action (“Compl.”),

                                   7   appearing pro se. ECF No. 1. The Complaint contains six causes of action, to wit: (1)

                                   8   Discrimination/ Disparate Treatment - Race, Color, Religion, Sex, or National Origin; (2)

                                   9   Disability Discrimination/ Disparate Treatment, based on a disability he defines as a “mental

                                  10   disability resulting from excessive occupational work stress and depression while working in a

                                  11   harassing and hostile work environment” (Compl. at p. 10 of 37); (3) Disability Discrimination -

                                  12   Failure to Provide Reasonable Accommodation, based on the exact same definition of disability
Northern District of California
 United States District Court




                                  13   (Compl. at p. 13 of 37); (4) Hostile Work Environment Created by Green’s Supervisor; (5) Hostile

                                  14   Work Environment Created by Green’s Co-Workers; and (6) Retaliation. The original deadline to

                                  15   amend the Complaint was November 27, 2017.

                                  16           On May 19, 2017, the Court appointed pro bono counsel to represent Green for the limited

                                  17   purpose of settlement conference proceedings with Magistrate Judge Elizabeth Laporte. ECF No.

                                  18   30. On April 17, 2018, the Court extended the scope of pro bono representation to include

                                  19   discovery. ECF No. 57.

                                  20           On July 9, 2018, Green filed EEOC Charge No 555-2018-01585 (“‘1585 Charge”),

                                  21   alleging that in the previous three-hundred days, i.e., covering the period between September 12,

                                  22   2017 - July 9, 2018, because of his race and color (Title VII), disability (ADA), and in retaliation

                                  23   for filing EEOC complaints and this lawsuit and for testifying for a coworker,12 he (1) was

                                  24   medically separated from his job at the City, (2) was “denied several promotional opportunities for

                                  25   many positions [he] applied to,” (3) did not receive training “and other equal opportunities,” (4)

                                  26

                                  27
                                       12
                                          Green checked boxes for discrimination based on “color” and “age” but no age discrimination
                                       allegations are included either in the narrative accompanying the charge, in his original Complaint,
                                  28   or in his RAC, so the Court declines to address them here.

                                                                                        30
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 31 of 97




                                   1   was involuntarily transferred to another unit in 2015,13 (5) was “constantly harassed and retaliated

                                   2   against” by his supervisor, management, and other employees for complaining about unfair

                                   3   treatment of other African Americans, (6) was subjected to “bullying, false claims, stalking,

                                   4   intimidation,” (7) was subjected to “constant threats of insubordination, disciplinary actions (i.e.,

                                   5   uneven discipline), write-ups, and termination,” (8) was subjected to “different terms and

                                   6   conditions of employment” such as menial or less desirable job duties, and (9) received “harassing

                                   7   letters and emails” while on leave. Rogoyski Decl. Exh. 38. Green refers to his “disability that

                                   8   [he] suffered from at CSD in 2015 and beyond” and alleges the City failed to provide him with

                                   9   reasonable accommodation, namely a transfer out of CSD, that he asserts he requested on

                                  10   September 16, 2016. Id.

                                  11          The Right-To-Sue letter for the ‘1585 Charge, issued on October 17, 2018, refers only to

                                  12   discrimination based on disability under the ADA and Title V, Section 503, not race, color, or age
Northern District of California
 United States District Court




                                  13   or to retaliation or hostile work environment. See RAC, third attachment.

                                  14          On February 22, 2019, the Court granted in part and denied in part Green’s motion for

                                  15   leave to file an amended complaint (“Amendment Order”) based on events following the initial

                                  16   Complaint, including his medical separation on February 8, 2018, for the period from November

                                  17   2017 to February 2018, and to add FEHA as a basis for liability for allegations during that time

                                  18   period only. See ECF No. 89.14 The Court explicitly disallowed amendment to add FEHA claims

                                  19   for existing allegations regarding conduct prior to November 2017, to name new defendants, or to

                                  20   broaden his disability beyond the mental disability alleged in the initial Complaint. Id.

                                  21          On March 25, 2019, Green filed the operative “Revised Amended Complaint” (“RAC”),

                                  22   drafted with the assistance of pro bono counsel appointed by the Court. ECF No. 97. In his RAC,

                                  23   Green defines himself as “a 43-year old African/Native American male of Cherokee ancestry.”

                                  24

                                  25   13
                                         The only bases on which the Court will consider Green’s transfer to CSD are those timely
                                  26   brought before the EEOC in the ‘803 Charge, namely race and retaliation for complaining about
                                       the treatment of other African-Americans.
                                  27   14
                                         The Court allowed these amendments in part because Green did not receive a right to sue letter
                                  28   for the ‘1585 Charge until October 17, 2018.

                                                                                         31
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 32 of 97




                                   1   RAC ¶ 6. The RAC contains six causes of action, to wit: (1) Discrimination/ Disparate Treatment

                                   2   - Race, Color, Religion, Sex, Or National Origin; (2) Disability Discrimination/ Disparate

                                   3   Treatment; (3) Disability Discrimination - Failure to Provide Reasonable Accommodation; (4)

                                   4   Hostile Work Environment Created by Green’s Supervisor; (5) Hostile Work Environment

                                   5   Created by Green’s Co-Workers; and (6) Retaliation.15 Id. The Court will address in turn each of

                                   6   the claims laid out in Green’s RAC.

                                   7                                        IV.    LEGAL STANDARD
                                   8          Summary judgment is proper where there is “no genuine dispute as to any material fact and

                                   9   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).16 The party moving

                                  10   for summary judgment bears the initial burden of identifying those portions of the pleadings,

                                  11   discovery and affidavits that demonstrate the absence of a genuine issue of material fact. Celotex

                                  12   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Material facts are those that may affect the outcome
Northern District of California
 United States District Court




                                  13   of the case, and a dispute as to a material fact is genuine if there is sufficient evidence for a

                                  14   reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

                                  15   U.S. 242, 248 (1986). “Factual disputes that are irrelevant or unnecessary will not be counted.”

                                  16

                                  17   15
                                          Paragraph 15 of the RAC states in a single sentence that Green alleges 10 claims for relief, a
                                  18   statement that is repeated at pages 3 and 4 of his Opposition brief. However, the claims for aiding
                                       and abetting retaliation and unlawful discrimination in violation of FEHA; discrimination in
                                  19   violation of the California Constitution, Article I, Section 8; discrimination and retaliation in
                                       violation of 42 U.S.C. section 1983 and the Equal Protection Clause of the Fourteenth
                                  20   Amendment; retaliation and discrimination in violation of 42 U.S.C. section 1981; and wrongful
                                       demotion under California common law do not appear outside of this one paragraph, which is not
                                  21   sufficient to allege a claim under Federal Rule of Civil Procedure 8. Pages 9 to 48 of the RAC lay
                                       out six specific claims for relief and state the factual allegations relevant to each. Those are the
                                  22   causes of action Green has alleged. Nonetheless, even if the additional claims referred to in
                                       paragraph 15 were considered to be alleged, they would not change the outcome, for the reasons
                                  23   explained in the main text. For example, Green’s failure to obtain a DFEH right-to-sue letter
                                       would also bar a claim for violating FEHA by aiding and abetting, assuming that such a claim
                                  24   exists. His inability to establish a prima face case or to rebut PUC’s legitimate nondiscriminatory
                                       reasons under Title VII would also doom his claims under Article I, Section 8 of the state
                                  25   constitution, Sections 1981 and 1983, and the Equal Protection Clause. Similarly, Green’s
                                       inability to show that transfer to CSD was an adverse employment action and, even if it were, to
                                  26   rebut PUC’s showing of legitimate reasons for the transfer would foreclose a claim for wrongful
                                       demotion under the common law, assuming that such a common law claim exists.
                                  27   16
                                          Green incorrectly includes the standard governing a motion to dismiss under Rule 12(b)(6)
                                  28   rather than the standard for a motion for summary judgment under Rule 56 and incorrectly states
                                       that “any allegations Plaintiff makes are presumed true.”
                                                                                       32
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 33 of 97




                                   1   Id.

                                   2          If the moving party meets its initial burden, the opposing party must, in a manner “as

                                   3   would be admissible in evidence,” set forth “specific facts showing that there is a genuine issue for

                                   4   trial.” Fed. R. Civ. P. 56(c); Anderson, 477 U.S. at 250. “While the evidence presented at the

                                   5   summary judgment stage does not yet need to be in a form that would be admissible at trial, the

                                   6   proponent must set out facts that it will be able to prove through admissible evidence.” Norse v.

                                   7   City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010) (citing Fed. R. Civ. P. 56(c) (“An affidavit

                                   8   or declaration used to support or oppose a motion must be made on personal knowledge, set out

                                   9   facts that would be admissible in evidence, and show that the affiant or declarant is competent to

                                  10   testify on the matters stated.”)). Still, to survive summary judgment, the nonmoving party “must

                                  11   set forth non-speculative evidence of specific facts, not sweeping conclusory allegations.”

                                  12   Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011)
Northern District of California
 United States District Court




                                  13   (citations omitted).

                                  14          The Ninth Circuit has held that “[i]n evaluating motions for summary judgment in the

                                  15   context of employment discrimination, we have emphasized the importance of zealously guarding

                                  16   an employee’s right to a full trial, since discrimination claims are frequently difficult to prove

                                  17   without a full airing of the evidence and an opportunity to evaluate the credibility of the

                                  18   witnesses.” Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008). “In the context of

                                  19   employment discrimination law under Title VII, summary judgment is not appropriate if, based on

                                  20   the evidence in the record, a reasonable jury could conclude by a preponderance of the evidence

                                  21   that the defendant undertook the challenged employment action because of the plaintiff’s race.”

                                  22   Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006).

                                  23          Nonetheless, “[o]ne of the principal purposes of the summary judgment rule is to isolate

                                  24   and dispose of factually unsupported claims or defenses, and we think it should be interpreted in a

                                  25   way that allows it to accomplish this purpose.” Celotex, 477 U.S. at 323-24. The moving party

                                  26   discharges its burden by showing that the nonmoving party has not disclosed the existence of any

                                  27   “significant probative evidence tending to support the complaint.” First Nat'l Bank v. Cities Serv.

                                  28   Co., 391 U.S. 253, 290 (1968). “The mere existence of a scintilla of evidence in support of the
                                                                                         33
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 34 of 97




                                   1   plaintiff’s position will be insufficient; there must be evidence on which the jury could reasonably

                                   2   find for the plaintiff.” Anderson, 477 U.S. at 252.

                                   3           Hence, a court will grant summary judgment “against a party who fails to make a showing

                                   4   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                   5   party will bear the burden of proof at trial . . . since a complete failure of proof concerning an

                                   6   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                   7   Celotex, 477 U.S. at 322–23. Where the moving party will have the burden of persuasion on an

                                   8   issue at trial, it must “support its motion with credible evidence . . . that would entitle it to a

                                   9   directed verdict if not controverted at trial.” Id. at 331. On an issue for which the opposing party

                                  10   will have the burden of proof at trial, however, the moving party need only point out “that there is

                                  11   an absence of evidence to support the nonmoving party’s case.” Id. at 325.

                                  12           All reasonable inferences must be drawn in the light most favorable to the nonmoving
Northern District of California
 United States District Court




                                  13   party. Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). However, it is not the

                                  14   task of the Court “‘to scour the record in search of a genuine issue of triable fact.” Keenan v.

                                  15   Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden “to identify with

                                  16   reasonable particularity the evidence that precludes summary judgment.” Id. Thus, “[t]he district

                                  17   court need not examine the entire file for evidence establishing a genuine issue of fact, where the

                                  18   evidence is not set forth in the opposing papers with adequate references so that it could

                                  19   conveniently be found.” Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).

                                  20   “Judges are not like pigs, hunting for truffles buried in briefs.” Christian Legal Soc, 626 F.3d at

                                  21   488. If the nonmoving party fails to identify such evidence, or if it offers evidence that is “merely

                                  22   colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

                                  23   U.S. at 249-50 (citations omitted).

                                  24           Indeed, the purpose of Rule 56 “is not to replace conclusory allegations of the complaint ...

                                  25   with conclusory allegations of an affidavit.” Lujan, 497 U.S. at 888. The Ninth Circuit “has

                                  26   refused to find a ‘genuine issue’ where the only evidence presented is uncorroborated and self-

                                  27   serving testimony.” Villiarimo, 281 F.3d at 1061. “A conclusory, self-serving affidavit, lacking

                                  28   detailed facts and any supporting evidence, is insufficient to create a genuine issue of material
                                                                                           34
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 35 of 97




                                   1   fact.” F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir.1997); see also

                                   2   Villiarimo, 281 F.3d at 1059 n.5, 1061 (9th Cir.2002) (holding that the district court properly

                                   3   disregarded the declaration that included facts beyond the declarant’s personal knowledge and that

                                   4   did not indicate how she knew the facts to be true); Nigro, 784 F.3d at 497 (a court may disregard

                                   5   “a self-serving declaration that states only conclusions and not facts that would be admissible

                                   6   evidence”).

                                   7                                            V.   DISCUSSION
                                   8   A.     Exhaustion
                                   9          1.      In General
                                  10          To file suit for a Title VII or ADA employment claim, a plaintiff must first timely file a

                                  11   charge of employment discrimination with the EEOC. Alexander v. Gardner-Denver Co., 415

                                  12   U.S. 36, 47 (1974) (describing requirements for Title VII claims under 42 U.S.C. § 2000e-5); 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 12117 (The ADA expressly incorporates Title VII’s procedural requirements).

                                  14          The scope of the plaintiff’s court action depends on the scope of the EEOC charge and

                                  15   investigation. EEOC v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir.1994); Sosa v. Hiraoka, 920

                                  16   F.2d 1451, 1456 (9th Cir.1990). In an EEOC charge, “the specific employment practice at issue

                                  17   must be identified with precision.” National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110-

                                  18   111 (2002); Albano v. Schering-Plough Corp., 912 F.2d 384, 385 (9th Cir. 1990) (“The specific

                                  19   claims involved in the court action ordinarily must also have been brought in the EEOC charge.”).

                                  20   However, because many filings are pro se, a liberal standard governs the interpretation of the

                                  21   EEOC charge. See Federal Express Corp. v. Holowecki, 552 US at 402-403; B.K.B. v. Maui

                                  22   Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002), as amended (Feb. 20, 2002) (construing the

                                  23   language of EEOC charges “with utmost liberality since they are made by those unschooled in the

                                  24   technicalities of formal pleading.”). Therefore “[i]t is sufficient that the EEOC be apprised, in

                                  25   general terms, of the alleged discriminatory parties and the alleged discriminatory acts.” Sosa,

                                  26   920 F.2d at 1458 (internal quotes omitted).

                                  27          Federal courts cannot consider incidents of discrimination that are not included in a

                                  28   plaintiff’s EEOC charge unless those new allegations are “like or reasonably related to” the
                                                                                        35
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 36 of 97




                                   1   allegations made before the EEOC, as well as charges that are within the scope of an EEOC

                                   2   investigation that reasonably could be expected to grow out of the allegations, Sosa, 920 F.2d at

                                   3   1456; Green v. Los Angeles Cnty. Superintendent of Schs., 883 F.2d 1472, 1475-76 (9th Cir.

                                   4   1989), including new acts occurring during the pendency of the charge before the EEOC.

                                   5   Oubichon v. North American Rockwell Corp., 482 F.2d 569, 571 (9th Cir. 1973). To make this

                                   6   determination, courts look to such factors as (1) the alleged basis of the discrimination; (2) dates

                                   7   of discriminatory acts alleged; (3) perpetrators named in the EEOC charges; and (4) the locations

                                   8   at which the discrimination is alleged to have occurred. B.K.B., 276 F3d at 1100. “[T]the crucial

                                   9   element of a charge of discrimination is the factual statement contained therein.” Id. Courts in the

                                  10   Ninth Circuit have considered in various contexts whether a federal complaint impermissibly

                                  11   exceeds the scope of the agency charges and have excluded such claims as theories of

                                  12   discrimination, i.e., religion, race and color, not raised before EEOC, see, e.g., Shah v. Mount Zion
Northern District of California
 United States District Court




                                  13   Hosp. and Medical Ctr., 642 F.2d 268 (9th Cir. 1981), and incidents not alleged in the EEOC

                                  14   charge. See, e.g., Oubichon, 482 F.2d at 571; Freeman v. Oakland Unified School Dist., 291 F3d

                                  15   632, 637-638 (9th Cir. 2002) (an employee’s EEOC charge of racial and sexual discrimination

                                  16   among faculty members in a faculty election were not “like or reasonably related” to claims for

                                  17   race-based employment discrimination by the school district itself). Because Green has raised a

                                  18   number of specific allegations for the first time in his RAC, the Court will assess whether they are

                                  19   “like or reasonably related” to allegations included in his EEOC charges and/or the likelihood of

                                  20   an investigation growing from his EEOC allegations.

                                  21          Given these parameters, where the City has raised the issue of exhaustion, the Court may

                                  22   consider only the allegations timely made in Green’s three EEOC charges and those that are “like

                                  23   or reasonably related to” allegations or within the scope of an EEOC investigation that reasonably

                                  24   could be expected to grow out of the allegations.

                                  25          In general, a separate charge period applies for and runs from each discrete discriminatory

                                  26   act. Nat’l R.R. Pass. Corp, 536 U.S. at 113 (holding that claims for discrete acts of

                                  27   discrimination—such as termination, refusal to hire or promote, denial of transfer—are barred if

                                  28   not filed within the 180-day or 300-day period even if other, similar discriminatory acts occurred
                                                                                         36
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 37 of 97




                                   1   within that period.) “A discriminatory practice, though it may extend over time and involve a

                                   2   series of related acts, remains divisible into a set of discrete acts, legal action on the basis of each

                                   3   of which must be brought within the statutory limitations period.” Lyons v. England, 307 F.3d

                                   4   1092, 1108 (9th Cir. 2002) (holding that where federal employees alleged their agency denied

                                   5   African-Americans favorable work assignments and job promotions in violation of Title VII, the

                                   6   limitations period ran from the date of each allegedly discriminatory act). However, evidence of

                                   7   the earlier discriminatory acts and the employer’s knowledge of those acts may be admissible as

                                   8   background evidence in support of a timely claim. Nat’l R.R. Pass. Corp, 536 US at 112.

                                   9           As a result, for example, the only bases the Court will consider for the discrete action of

                                  10   Green’s March 15, 2015 transfer to CSD are race and retaliation for complaining about the

                                  11   treatment of other African-Americans brought before the EEOC in the ‘803 Charge, covering the

                                  12   period between August 1, 2014 - May 28, 2015.
Northern District of California
 United States District Court




                                  13           In contrast, a continuing violation may be established either by demonstrating a company-

                                  14   wide policy or practice or by demonstrating a series of related acts against a single individual.

                                  15   Green, 883 F.2d at 1480. In the latter instance, “[the] question ... boils down to whether sufficient

                                  16   evidence supports a determination that the ‘alleged discriminatory acts are related closely enough

                                  17   to constitute a continuing violation.’” Id. at 1480-81 (citation omitted). Similarly, hostile

                                  18   environment claims may be based on acts occurring outside of the time period, so long as at least

                                  19   one act contributing to the claim occurred within the time period. Id. at 118; Porter v. California

                                  20   Dept. of Corrections, 419 F3d 885, 894 (9th Cir. 2005) (acts within Title VII time period need not

                                  21   be as egregious as earlier acts).

                                  22           As a result, for example, the Court may consider Green’s hostile environment allegations

                                  23   that predate or postdate the time periods covered by his EEOC charges.

                                  24           2.      Scope of Claims In Relation To The EEOC Right-To-Sue Letters
                                  25           The Ninth Circuit is unequivocal that a complainant is not to be prejudiced by the failure

                                  26   of the EEOC to fulfill (1) procedural requirements imposed upon it by statute (Williams v. Owens-

                                  27   Illinois, Inc., 665 F.2d 918, 923 n. 2 (9th Cir. 1982), opinion modified on denial of reh’g, No. 79-

                                  28   4110, 1982 WL 308873 (9th Cir. June 11, 1982); Watson v. Gulf & Western Industries, 650 F.2d
                                                                                          37
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 38 of 97




                                   1   990, 992-93 (9th Cir. 1981)) or (2) the procedures it has imposed upon itself. Roberts v. Arizona

                                   2   Board of Regents, 661 F.2d 796, 799 (9th Cir. 1981) (stating that the Court is “unwilling to allow

                                   3   the EEOC’s violation of its own procedural regulations to redound to [plaintiff’s] detriment”

                                   4   where such regulations required the EEOC to forward charge to state civil rights division).

                                   5          It appears that the EEOC failed to issue Right-To-Sue letters that match the allegations

                                   6   Green actually made in any of his three Charges. As mentioned above, the “Dismissal and Notice

                                   7   of Rights” forms for the ‘803 or ‘813 Charges Green attaches to his RAC contain only generic

                                   8   “Notice of Suit Rights” sections that do not specify on which bases Green is permitted to sue, and

                                   9   the Right-To-Sue letter for the ‘1585 Charge refers only to discrimination based on disability

                                  10   under the ADA and Title V, Section 503, but not race, color, or age discrimination or to

                                  11   retaliation.17 These shortcomings seem to be an EEOC oversight for which Green himself should

                                  12   not be penalized. Green’s EEOC charges themselves put the City on notice to as to all the
Northern District of California
 United States District Court




                                  13   discriminatory bases of his lawsuit.

                                  14          Following direction from the Ninth Circuit, the Court will not penalize Green based on the

                                  15   apparent deficiencies of the EEOC letters. In the absence of contraindications and in order not to

                                  16   prejudice Green for issues beyond his control, the Court will assume his right to sue extends to all

                                  17   bases of discrimination alleged in his EEOC Charges. Accordingly, the Court will consider

                                  18   allegations regarding the City’s conduct that are properly alleged and not otherwise barred by the

                                  19   statute of limitations or not actionable for some other reason.

                                  20          3.      Green’s Claims Under FEHA Are Barred As Not Properly Exhausted
                                  21          In its Amendment Order, the Court found good cause to permit Green to amend his

                                  22   complaint to add allegations concerning conduct from November 2017 to February 2018,

                                  23   including his medical separation, and to add violations of the Fair Employment and Housing Act

                                  24   (“FEHA”) as a basis for liability for those allegations only. Consequently, to the extent Green’s

                                  25   RAC can be read to include FEHA liability for conduct prior to November 2017, such claims are

                                  26
                                       17
                                  27      In its Amendment Order, the Court made clear that it expressed no view as to whether there may
                                       be an exhaustion problem with respect to Green’s inclusion of his termination in his first claim for
                                  28   relief for race discrimination because the ‘1585 Right-To-Sue letter, on its face, authorizes Green
                                       to sue only under the ADA and Section 503. See ECF No. 89 at n. 3.
                                                                                        38
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 39 of 97




                                   1   not properly part of this case and the Court STRIKES these allegations as a violation of the

                                   2   Amendment Order.

                                   3           Furthermore, although Green alleges he filed FEHA complaints with Department of Fair

                                   4   Employment and Housing (“DFEH”) (RAC ¶¶ 17, 18, 24), he provides no evidence of this for the

                                   5   ‘1585 Charge. Green submitted his right to sue letters from both the EEOC and DFEH for the

                                   6   ‘803 and ‘813 Charges. See June 4, 2015 DFEH right to sue letter for ‘803 EEOC Charge, ECF

                                   7   No. 157-1 [69 of 291] and June 7, 2016 DFEH right to sue letter for ‘813 EEOC Charge, ECF No.

                                   8   157-1 [81 of 291]. However, he submitted only an EEOC right to sue letter for the ‘1585 Charge

                                   9   (ECF No. 157-1 [89 of 291]), no DFEH right to sue letter or even a letter from the EEOC stating

                                  10   that the charge was dual-filed with DFEH, as he provided for both the ‘803 and ‘813 Charges. See

                                  11   undated EEOC notices of automatic filing of ‘803 and ‘813 Charges with DFEH. ECF No. 157-1

                                  12   [68 & 80 of 291].
Northern District of California
 United States District Court




                                  13           The Ninth Circuit has held that the filing of a charge with either EEOC or DFEH is

                                  14   deemed to be a filing with the other agency. See Paige v. State of Cal., 102 F.3d 1035, 1041 (9th

                                  15   Cir. 1996); EEOC v. Dinuba Med. Clinic, 222 F.3d 580, 585 (9th Cir. 2000) (“Constructive filing

                                  16   is made possible by ‘worksharing agreements,’ which designate the EEOC and the state agency

                                  17   each other’s agents for the purpose of receiving charges.”). Nonetheless, the failure to obtain a

                                  18   DFEH right to sue letter is “a jurisdictional, not a procedural, defect, and thus . . . failure to

                                  19   exhaust administrative remedies is a ground for a defense summary judgment.” Martin v.

                                  20   Lockheed Missiles & Space Co., 29 Cal. App. 4th 1718, 1724 (1994). “[U]nder the federal statute

                                  21   it implements (42 U.S.C. § 2000e–5(f)(1)), an EEOC right-to-sue letter satisfies the requirement of

                                  22   exhaustion of administrative remedies only for purposes of an action based on Title VII.” Id. at

                                  23   1726 (emphasis in the original). A “claimant cannot file a lawsuit until receiving a right-to-sue

                                  24   notice from the agency that specifically enforces those laws.” Dornell v. City of San Mateo, 19 F.

                                  25   Supp. 3d 900, 905 (N.D. Cal. 2013); Alberti v. City & County of S.F. Sheriff's Dept., 32 F. Supp.

                                  26   2d 1164, 1174 (N.D. Cal. 1998), disagreed with on other grounds by Zimmerman v. Oregon Dept.

                                  27   of Justice, 170 F.3d 1169, 1175 (9th Cir. 1999).

                                  28           Hence, Green cannot bring FEHA claims without proof of receiving a right-to-sue letter
                                                                                          39
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 40 of 97




                                   1   from DFEH, the agency that specifically enforces FEHA. Green’s bare assertion of DFEH filing,

                                   2   without more, is an insufficient basis on which to establish jurisdiction over his FEHA claims.

                                   3             Because this Court cannot waive the jurisdictional requirement that mandates that

                                   4   individuals must obtain a right to sue notice from DFEH before bringing a civil suit under FEHA,

                                   5   the Court GRANTS summary judgment on Green’s FEHA claims.

                                   6   B.        First Claim for Relief, Discrimination/Disparate Treatment - Race
                                   7             Green alleges race discrimination based on the following actions by the City:

                                   8   (1) medical separation (‘1585 Charge, RAC ¶ 27(a))

                                   9   (2) non-promotion to a 5502 Project Manager 1 position in January 2015 (‘803 Charge, RAC ¶

                                  10   27(b))

                                  11   (3) non-promotion claims for thirty-five other positions (RAC ¶¶ 27(b), 36, 78, 79)

                                  12   (4) transfer to CSD in March 2015 (‘803 Charge, RAC ¶¶ 27(b), 30)
Northern District of California
 United States District Court




                                  13   (5) denial of immediate transfer from CSD (‘803 Charge, RAC ¶¶ 27(b), 30)

                                  14   (6) change in work responsibilities to “menial” work of reviewing and coding sewer videos at

                                  15   CSD (‘803 and ‘1585 Charges, RAC ¶¶ 27(c), 27(d))

                                  16   (7) being denied training “and other equal opportunities” (‘803 and ‘1585 Charges, RAC ¶¶ 32,

                                  17   36, 37)

                                  18   (8) formal discipline (“unfair” or “uneven”) and “constant threats of insubordination,” a.k.a.

                                  19   “multiple write-ups” for behavior such as performance, attendance, punctuality, attempting to

                                  20   record conversation illegally (‘803 and ‘1585 Charges, RAC ¶¶ 27(c), 27(d), 27(e), 30)

                                  21   (9) other actions: continued harassment and “different terms and conditions of employment” (‘813

                                  22   and ‘1585 Charges); subjected to bullying, false claims, stalking, intimidation (‘1585 Charge,

                                  23   RAC ¶ 36); being placed on sick leave restriction (‘803 and ‘813 Charges, RAC ¶ 34), having

                                  24   vacation time docked (‘803 and ‘813 Charges, RAC ¶ 35), being accused of being AWOL (‘813

                                  25   Charge, RAC ¶ 36); being denied the opportunity to “assist fellow coworkers” (‘813 and ‘1585

                                  26   Charges, RAC ¶¶ 27(e), 31, 32); being tested by Supervisor Lipps on coding duties, having

                                  27   documents taped to his computer screen, and being subject to “micromanagement tactics” at work

                                  28   (see RAC ¶¶ 35, 36); being denied access to use city vehicle to conduct business affairs (RAC ¶
                                                                                         40
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 41 of 97




                                   1   35); while on medical leave: being denied access to computer and email (‘813 and ‘1585 Charges,

                                   2   RAC ¶¶ 27(c), 30, 32), being sent harassing letters and “inappropriate emails” and “negative

                                   3   criticism” (‘813 and ‘1585 Charges, RAC ¶ 35)

                                   4          1.      Medical Separation (‘1585 Charge, RAC ⁋ 27(a))
                                   5                  a.      Prima Facie Case
                                   6          Title VII of the Civil Rights Act of 1964, provides that it is unlawful for an employer “to

                                   7   discriminate against any individual with respect to his compensation, terms, conditions, or

                                   8   privileges of employment.” 42 U.S.C. § 2000e–2(a)(1). The Supreme Court has held that “this

                                   9   not only covers ‘terms’ and ‘conditions’ in the narrow sense, but ‘evinces a congressional intent to

                                  10   strike at the entire spectrum of disparate treatment ... in employment.’” Oncale v. Sundowner

                                  11   Offshore Servs., Inc., 523 U.S. 75, 78 (1998).

                                  12          The Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),
Northern District of California
 United States District Court




                                  13   established a three-stage burden-shifting test for evaluating claims of discrimination, including

                                  14   race discrimination. Under this test, the plaintiff bears the initial burden of establishing a prima

                                  15   facie case of discrimination. Id., 411 U.S. at 802. To establish a prima facie case of race

                                  16   discrimination, plaintiffs must show that (1) they belong to a class of persons protected by Title

                                  17   VII; (2) they performed their job satisfactorily; (3) they suffered an adverse employment action;

                                  18   and (4) the employer treated them differently than a similarly situated employee who does not

                                  19   belong to the same protected class. Cornwell, 439 F.3d at 1028.18 Under the McDonnell Douglas

                                  20   framework, “[t]he requisite degree of proof necessary to establish a prima facie case for Title VII

                                  21

                                  22   18
                                         The Court found above that it may not exercise jurisdiction over Green’s FEHA claims in the
                                  23   absence of proof of a right to sue letter from DFEH. Were the Court to consider Green’s FEHA
                                       claims, however, the analysis would differ little and the result not at all because claims for race
                                  24   discrimination under FEHA, like the Title VII, are subject to the McDonnell Douglas three-stage
                                       burden-shifting framework. Guz v. Bechtel Nat. Inc., 24 Cal.4th 317, 354 (2000) (“Because of the
                                  25   similarity between state and federal employment discrimination laws, California courts look to
                                       pertinent federal precedent when applying our own statutes”); Arnold v. Dignity Health, 53 Cal.
                                  26   App. 5th 412, 423–24 (2020) (“In analyzing claims of discrimination under FEHA, California
                                       courts have long used the three-stage burden-shifting test established by the United States
                                  27   Supreme Court in McDonnell Douglas.”).

                                  28
                                                                                         41
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 42 of 97




                                   1   ... on summary judgment is minimal and does not even need to rise to the level of a preponderance

                                   2   of the evidence.” Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir.1994), as amended on

                                   3   denial of reh’g (July 14, 1994) (citation omitted); Chuang v. University of California Davis, Bd. of

                                   4   Trustees, 225 F.3d 1115, 1124 (9th Cir. 2000).

                                   5             Once the prima facie case is established, the employer must then offer a legitimate,

                                   6   nondiscriminatory reason for the adverse employment decision. McDonnell Douglas, 411 U.S. at

                                   7   802. Although the burden of production shifts to the defendant at this point, the burden of proof

                                   8   remains with the plaintiff at all times. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

                                   9   (1981).

                                  10             Finally, the plaintiff must prove, by specific and substantial evidence, that the employer’s

                                  11   proffered reason was pretextual. McDonnell Douglas, 411 U.S. at 804. To defeat summary

                                  12   judgment with a showing of pretext, a plaintiff can “show pretext directly, by showing that
Northern District of California
 United States District Court




                                  13   discrimination more likely motivated the employer, or indirectly, by showing that the employer’s

                                  14   explanation is unworthy of credence.” Vasquez v. County of Los Angeles, 349 F.3d 634, 641 (9th

                                  15   Cir. 2003), as amended (Jan. 2, 2004). In addition, a showing that a defendant treated similarly

                                  16   situated employees outside plaintiff’s protected class more favorably would be probative of

                                  17   pretext. Id.

                                  18             Although the requisite degree of proof necessary to establish a prima facie case for Title

                                  19   VII is minimal, the Court concludes that Green has failed to do so here.

                                  20                            i.      Green Did Not Demonstrate Satisfactory Job Performance19
                                  21             Green’s prima facie case fails first because he cannot show he was “performing

                                  22   satisfactorily in the position held.” To be considered qualified for a job, a plaintiff must prove he

                                  23   “was doing [his] job well enough to rule out the possibility that [he] was fired for inadequate job

                                  24   performance.” Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1075 (9th Cir. 1986). In

                                  25
                                       19
                                  26     Green has identified himself as African American/Native American of Cherokee ancestry (see,
                                       e.g., RAC ¶¶ 6, 28). The City has not challenged this designation. Hence, for the purposes of this
                                  27   motion, the Court accepts that Green belongs to a class of persons protected from race
                                       discrimination by Title VII. With respect to Green’s medical separation, the Court also takes for
                                  28   granted the third element (adverse employment action) of the prima facie case of race
                                       discrimination.
                                                                                       42
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 43 of 97




                                   1   this Green has categorically failed.

                                   2           Green makes only the most cursory attempt to establish this crucial element of his prima

                                   3   facie case. With respect to the relevant time period, Green has not proved – nor does it seem he

                                   4   has tried very hard to prove – that he was doing his job well enough to rule out the possibility that

                                   5   he was fired for inadequate job performance. The only representation Green makes about his job

                                   6   performance covers the time prior to his transfer to CSD, from August 24, 2009 to March 1, 2015,

                                   7   during which he argues that his performance appraisal reviews either met or exceeded

                                   8   expectations under his previous supervisor, Ahmad, and that he “met the minimum qualifications

                                   9   while possessing various academic degrees.” The only documentary evidence Green submits on

                                  10   this crucial element of his prima facie case is five performance reviews, one each for the years

                                  11   2010-2014, in which he either met or exceeded expectations. But he submitted no evidence at all

                                  12   of satisfactory – or even minimally competent – performance of his job at CSD.
Northern District of California
 United States District Court




                                  13           In contrast, the City argues convincingly that Green’s performance left much to be desired.

                                  14   In the four and a half months between his first day at CSD on March 15, 2015 and the start of his

                                  15   first medical leave on July 30, 2015, Green coded 9,723.5 feet, or the equivalent of just 7.8 days

                                  16   worth of coding. Hence, the record vividly demonstrates that his performance was entirely

                                  17   unsatisfactory – when, that is, he actually showed up at work. A sick time audit from that period

                                  18   revealed that he took so much sick time – one hundred twenty-two hours – that he was put on sick

                                  19   leave restriction.

                                  20           The City also presented evidence that between November 1, 2017, his first day back on the

                                  21   job in over two years, and December 3, 2017, Green engaged in several acts of misconduct and

                                  22   insubordination, resulting in a written warning for attempted non-consensual and therefore illegal

                                  23   use of a tape recorder, refusal to put the recorder away after his supervisors objected, and

                                  24   insubordinate disruption of the work meeting, to which he responded with what the City deemed

                                  25   to be further insubordination when he refused to sign for receipt of the warning.

                                  26           The City also submitted testimony from multiple employees and contemporaneous emails

                                  27   as evidence that he responded to efforts to manage him as “harassment.” Evidence showed that he

                                  28   spoke rudely and aggressively to his supervisor, telling him to “stop harassing me” and to “get out
                                                                                        43
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 44 of 97




                                   1   in the field and do some work,” and accusing him of not doing his job. He also repeatedly refused

                                   2   to complete standard on-boarding paperwork (which apparently remained incomplete since March

                                   3   15, 2015), to resolve his self-inflicted non-driving status by providing a copy of his driver’s

                                   4   license and filling out a standard form, and to participate in routine human resources meetings

                                   5   without his union representative present.

                                   6          Furthermore, from the start of his first medical leave to the day the City finally medically

                                   7   separated him, that is, for the two and a half years between July 30, 2015 and February 8, 2018,

                                   8   Green reported to work for a total of fifteen days. At the time of his medical separation, Green

                                   9   had been on medical leave for over two years in contravention of the City’s one-year medical

                                  10   leave policy and he was AWOL for over two months.

                                  11          Both testimony and documentary evidence show that the day after Green reported to work

                                  12   for the first time in two years and four months on November 1, 2017, he requested even more time
Northern District of California
 United States District Court




                                  13   off. First, he asked for every Monday off, for which he never provided reasonable accommodation

                                  14   paperwork as requested, though the City granted him the whole day off every week as an interim

                                  15   “accommodation.” Then he simply never came back to work after December 4, 2017. Instead, he

                                  16   retroactively requested medical leave from December 1 to 10, 2017, supported by a note dated

                                  17   December 1, 2017 from Dr. Bakal, the doctor he switched to after his original doctor refused to

                                  18   certify him for any more medical leave. Dr. Bakal placed Green off work for unspecified reasons

                                  19   from December 1 to 10, but deemed him “able to return to work at full capacity on 12/11/2017.”

                                  20   He next requested an additional year of “personal leave” from December 11, 2017 through

                                  21   December 11, 2018. Though these requests were not approved, Green did not return to work and

                                  22   was therefore AWOL. He remained AWOL from that date forward.

                                  23          Even so, the City did not medically separate Green for an additional two months. It did so,

                                  24   finally, because he failed to respond to the City’s January 25, 2018 letter notifying him of its intent

                                  25   to medically separate him because he was unable to perform his job duties, did not engage in the

                                  26   interactive process, and requested an unreasonable accommodation and because he failed to attend

                                  27   or reschedule the February 5, 2018 meeting, which he was fully informed would have been his last

                                  28   chance to show he could perform his job.
                                                                                         44
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 45 of 97




                                   1          The City has provided ample evidence of Green’s record of absenteeism, his refusal to

                                   2   cooperate with even the most mundane administrative tasks or provide required paperwork, his

                                   3   refusal to participate in meetings and active disruption of them, and the fact that between July 30,

                                   4   2015 and February 8, 2018 Green worked a total of fifteen days.

                                   5          Perhaps the most salient aspect of Green’s performance, however, is that he was certified

                                   6   by a doctor as permanently unable to work under his supervisor, a fundamental requirement for the

                                   7   satisfactory performance of his job. As discussed more fully below, Green presented no evidence

                                   8   that he suffered from a disability recognized under the ADA and, in any event, he refused to

                                   9   complete paperwork for a reasonable accommodation. Consequently, the City had no obligation

                                  10   to provide him with reasonable accommodation or to continue his employment.

                                  11          Green has provided no relevant or admissible evidence raising a genuine issue concerning

                                  12   the material fact, essential to a prima facie case of race discrimination, that he was not performing
Northern District of California
 United States District Court




                                  13   his job satisfactorily. Rather, the evidence demonstrates that he could or would not perform his

                                  14   duties as assigned. Thus, he cannot show – and has not shown by competent evidence put before

                                  15   this Court – that he performed his job satisfactorily. This fact is fatal to all of his claims based on

                                  16   race discrimination. Nevertheless, the Court will continue its analysis in the interests of a

                                  17   thorough analysis of Green’s case.

                                  18                          ii.     There Is No Evidence That The City Treated Green Differently
                                                                      Than A Similarly Situated Employee Outside His Protected
                                  19                                  Class
                                  20          Under McDonnell Douglas, it is Green’s burden to present evidence establishing – or at

                                  21   least raising an inference of – each element of the prima facie case. Green provided no evidence

                                  22   that similarly situated employees outside his protected class were treated more favorably, a

                                  23   required element of a prima facie case of race discrimination. See Davis, 520 F.3d at 1089.

                                  24   Individuals are similarly situated “when they have similar jobs and display similar conduct.”

                                  25   Vasquez, 349 F.3d at 641. At a minimum, then, Green must proffer evidence that a comparator

                                  26   employee had a “similar job” and engaged in a similar course of conduct. Id. Green has identified

                                  27   no other employee who is similarly situated to him. In fact, the only time he references “similarly

                                  28   situated non-black employees” in his Opposition is in the context of hostile work environment,
                                                                                         45
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 46 of 97




                                   1   and then only in general terms. Opp. ¶ 15.

                                   2          In his RAC, he repeats the phrase “similarly situated” three times, but seemingly only as a

                                   3   catch-phrase, since he identifies not a single other employee who was “similarly situated” to him.

                                   4   He alleges only that he was “singled out and treated less favorably than others similarly situated

                                   5   on account of race” when he was transferred to CSD. RAC ¶¶ 30, 57(b)(i), 67(a). But he fails

                                   6   even to allege, much less submit evidence, that anyone outside his protected class with a similar

                                   7   job and displaying similar conduct – including completing less than eight days of work in four and

                                   8   a half months, alleging a disability not recognized under the ADA, and AWOL for over two

                                   9   months – was not medically separated as he was.

                                  10          The City, in contrast, presented evidence that it previously medically separated an

                                  11   employee outside of Green’s protected class for a similar unwillingness or inability to work with a

                                  12   different supervisor. As to the behavior that, in part, constituted Green’s poor performance, the
Northern District of California
 United States District Court




                                  13   City also showed that it took similar corrective action against other employees outside of Green’s

                                  14   protected class for attempting to record meetings without consent.

                                  15          Even drawing all reasonable inferences in the light most favorable to Green, the Court

                                  16   concludes that he has failed to establish two of the four of the elements of a prima facie case of

                                  17   race discrimination with respect to the City’s decision to medically separate him. As a result,

                                  18   there is no presumption that the City unlawfully discriminated against Green and the burden of

                                  19   proof does not shift back to the City to provide a legitimate, non-discriminatory reason for his

                                  20   termination.

                                  21                  b.      The City Had A Legitimate Interest In Medically Separating Green
                                  22          Even had Green established a prima facie case, however, the City offered legitimate non-

                                  23   discriminatory reasons for its actions. According to the evidence submitted to the Court, the City

                                  24   desperately needed Green to actually perform his assigned duties on the Cross Bore Project. The

                                  25   City presented undisputed evidence that the Cross Bore Project was critical to public safety and

                                  26   that it was “in dire straits” and needed all the help it could get. Green’s job performance was well

                                  27   below expectations, having completed the equivalent of 7.8 days coding in over four and a half

                                  28   months. In addition, his extended absences prevented him from performing his job at all and, in
                                                                                        46
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 47 of 97




                                   1   turn, interfered with the City’s ability to get work done that was critical to public safety. The City

                                   2   thus articulated a legitimate reason for preventing further disruption to its business.

                                   3                  c.        Green Presented No Evidence Of Pretext

                                   4          Finally, Green has not proven by specific and substantial evidence – or any evidence

                                   5   whatsoever – that the City was motivated by discriminatory intent, nor has Green shown that the

                                   6   City’s explanation is not believable for some other reason. To show pretext using circumstantial

                                   7   evidence, Green must put forward specific and substantial evidence challenging the credibility of

                                   8   the City’s motives. This he has not done.

                                   9          Green has presented no direct evidence of pretext raising a genuine dispute that

                                  10   discrimination more likely motivated the City. Indeed, he admitted in his deposition that no one at

                                  11   the City said anything to him that any action taken in relation to him was based on race.

                                  12   Furthermore, he has presented no specific and substantial indirect evidence of pretext challenging
Northern District of California
 United States District Court




                                  13   the credibility of the City’s motives by showing that the City’s explanation is unworthy of

                                  14   credence. Instead, Green only repeats the same arguments and makes assertions unsupported by

                                  15   admissible or relevant evidence. In addition, although a showing that the City treated similarly

                                  16   situated employees outside Green’s protected class more favorably would be probative of pretext

                                  17   (see Vasquez, 349 F.3d at 641), he identifies no other employees with similar jobs behaving in a

                                  18   similar manner who were treated better than him.

                                  19          Green has failed to rebut the City’s legitimate reasons for Green’s medical separation.

                                  20   Therefore, even assuming that Green could establish his prima facie case, his claim would fail

                                  21   because he could not show that the City’s reason to medically separate him was a pretext for

                                  22   discriminatory intent.

                                  23          Although the requisite degree of proof necessary to establish a prima facie case for Title

                                  24   VII is minimal, the Court concludes that Green has failed to do so here. Green has not produced

                                  25   even the “very little evidence” required to overcome the City’s motion for summary judgment on

                                  26   this claim. He has not provided evidence from which a trier of fact may infer that he performed

                                  27   his job satisfactorily at any time relevant to the motion, that similarly-situated employees were

                                  28   treated differently, that the City lacked a legitimate interest in medically separating him, or that its
                                                                                          47
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 48 of 97




                                   1   reasons for the separation were pretextual. Accordingly, summary judgment is GRANTED for

                                   2   Green’s claim of race discrimination for his medical separation.

                                   3
                                              2.      Green’s Non-Promotion To A 5502 Project Manager 1 Position In January
                                   4                  2015 Was Justified Because A More Qualified Candidate Was Hired
                                   5                  a.      Prima Facie Case
                                   6          A claim for racial discrimination for non-promotion or failure to hire is also subject to the

                                   7   McDonnell Douglas framework, but the prima facie case requires a slightly different showing,

                                   8   namely that plaintiffs (i) belong to a racial minority; (ii) applied and were qualified for a job for

                                   9   which the employer was seeking applicants; (iii) despite qualifications, they were rejected; and

                                  10   (iv) after rejection, the position remained open and the employer continued to seek applicants from

                                  11   persons of complainants’ qualifications. McDonnell Douglas, 411 U.S. at 802. Plaintiffs must

                                  12   show that at each phase of the process “the employer continued to review applicants possessing
Northern District of California
 United States District Court




                                  13   comparable qualifications.” Lyons, 307 F.3d at 1110. The remainder of the McDonnell Douglas

                                  14   burden-shifting framework then applies – if plaintiffs establish a prima facie case, the employer

                                  15   then must offer a legitimate, nondiscriminatory reason for the adverse employment decision;

                                  16   finally, plaintiffs must prove, by specific and substantial evidence, that the employer’s proffered

                                  17   reason was pretextual. McDonnell Douglas, 411 U.S. at 802-03.

                                  18                          i.      Green Has Not Shown That He Was Qualified For The Position
                                  19          Other than his own unsupported assertion, Green produced no evidence that he was

                                  20   qualified for the position. Opp. at p. 5-6. Oddly, Green not infrequently makes conditional

                                  21   assertions, for example, when he alleges he is “likely able to establish that he was qualified for

                                  22   some of the over thirty jobs to which he applied to” (Opp. at 5 (emphasis added)) or that he “is

                                  23   likely to make a prima facie case” of race discrimination. Opp. at 6 (emphasis added). Such

                                  24   assertions do not satisfy his burden at summary judgment to produce evidence. He must at this

                                  25   point make an actual showing, or at least raise an inference, of discrimination.

                                  26          Green argues in his Separate Statement that he “directly performed project management

                                  27   work as a Resident Engineer (RE) at WWE for multiple related to Repair & Replacement (R&R)

                                  28   projects for a number of years.” Green’s Response to SMFs 12 & 13. Green also contends that
                                                                                         48
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 49 of 97




                                   1   “some of these ‘candidates’ who received interviews lacked wastewater experience.” Opp. at pp.

                                   2   5, 17. However, he cites no evidence to support this allegation and does not establish that

                                   3   wastewater experience was mandatory for the Project Manager I position. Furthermore, Green

                                   4   admits that his application was “only” two points away from the questionable interviewing scoring

                                   5   threshold (Opp. at 5:19-21), meaning, of course, that he failed to meet the minimum threshold the

                                   6   City required of all applicants regardless of protected category.

                                   7            In addition, Green never connects his purported qualifications with the requirements for

                                   8   the Project Manager I position, nor does he present evidence that his qualifications were

                                   9   comparable to other applicants at either the hiring committee or interview panel level. Green

                                  10   asserts that his qualifications were better because he says so and speculates that he therefore must

                                  11   have been denied the promotion because of discrimination, but these bare assertions are

                                  12   insufficient on summary judgement. See, e.g., Villiarimo, 281 F.3d at 1061 (no “‘genuine issue’
Northern District of California
 United States District Court




                                  13   where the only evidence presented is ‘uncorroborated and self-serving’ testimony.”)

                                  14                           ii.    Green Has Not Shown That Despite Qualifications, He Was
                                                                      Rejected
                                  15

                                  16            Green has produced no evidence that he was rejected for the Project Manager I job despite

                                  17   his qualifications. Green contends that the City “admitted in the discovery process” that he

                                  18   “should have been selected to participate in the interview over candidates with no WWE

                                  19   experience.” Opp at 6, citing SMF 11 and 12. However, no such admission exists in Green’s

                                  20   Statement of Material Fact or evidence he cites therein. The City acknowledged that Green met

                                  21   the minimum requirements to apply (see SMF 11) but this is not an admission that Green should

                                  22   have been interviewed. As discussed, Green himself admits in his Opposition that he fell short of

                                  23   a paper application scoring threshold for the Project Manager I position and provides no evidence

                                  24   that the scoring process was somehow unfair or biased based on race or any other discriminatory

                                  25   basis.

                                  26            The record shows that the City used one set of decisionmakers to select a group with

                                  27   superior qualifications from the candidates (see mail from Clerk Bair explaining that she was not

                                  28   involved in the hiring committee’s selection of applicants for interviews, ECF 157-1 at 10-12), but
                                                                                        49
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 50 of 97




                                   1   a different set of decisionmakers to make the final selection. See Ahmad Decl., ECF 133-2 ¶ 6

                                   2   (stating that she was on the interview panel but was not part of the hiring committee that selected

                                   3   candidates). Thus, although Green may have met the minimum qualifications to apply for the

                                   4   Project Manager I position, the qualifications that the hiring committee used to select interviewees

                                   5   and the qualifications that the interview panel considered to be most important for the position are

                                   6   separate issues.

                                   7                  iii.    Green Has Not Shown That, After He Was Rejected, The Position
                                                              Remained Open And The Employer Continued To Seek Applicants
                                   8                          From Persons Of Complainant's Qualifications.

                                   9          Assuming that Green was qualified for the position of Project Manager 1 when he applied,

                                  10   he must show that the City “promoted someone outside of the protected group who was not better

                                  11   qualified for the position that [he] sought.” Jaburek v. Foxx, 813 F.3d 626, 631 (7th Cir. 2016).

                                  12   Green does not establish with competent evidence that he had qualifications comparable to the
Northern District of California
 United States District Court




                                  13   interviewees or the individual hired for the Project Manager I position. Green fails to provide

                                  14   competent evidence that the other candidates were outside of his protected class or that the other

                                  15   candidates were “not better qualified for the position.”

                                  16          Whereas Green provided no evidence that he was competitive with the employees who

                                  17   were invited to interview, the City provided evidence that the decision-makers believed they

                                  18   selected candidates with better experience in project control, environmental planning, and

                                  19   supervision, and that they eventually hired someone with special project experience they

                                  20   considered particularly valuable. Indeed, Green entirely ignores the fact that the candidate the

                                  21   City hired had experience with “special assignments” for WWE, was in a more senior

                                  22   classification than Green, and had a California State Professional Engineering License –

                                  23   qualifications Green lacked.

                                  24                  b.      The City Had Legitimate, Nondiscriminatory Reasons For Hiring A
                                                              Candidate With Special Qualifications
                                  25

                                  26          The City presented evidence that it hired a candidate who had experience with “special

                                  27   assignments” for WWE, was in a more senior classification than Green, and had a California State

                                  28   Professional Engineering License. It is undisputed that hiring someone with particularly useful
                                                                                        50
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 51 of 97




                                   1   qualifications and special project experience the City considered particularly valuable for the

                                   2   position is a justifiable business decision.

                                   3                  c.        Green Provided No Evidence of Pretext

                                   4          Green does not rebut the City’s legitimate basis for hiring candidates with special

                                   5   qualifications with any evidence of pretext indicating that discrimination more likely motivated

                                   6   the City, nor does he provide any other evidence about the hiring process and decision-makers

                                   7   showing that the City’s explanation is unworthy of credence. Hence, there is no evidence of

                                   8   discriminatory pretext sufficient to rebut the City’s evidence that the more qualified applicant was

                                   9   hired for that reason.

                                  10          Green has produced no evidence to support his claim that he was denied promotion to

                                  11   Project Manager I on the basis of race. Accordingly, the Court GRANTS summary judgment

                                  12   with respect to race discrimination on the non-promotion claim.
Northern District of California
 United States District Court




                                  13          3.      Green Fails To Establish A Prima Facie Case For His Other Non-Promotion
                                                      Claims
                                  14

                                  15          Green alleges that he was denied promotion to thirty-five other positions listed at the end

                                  16   of his RAC. See RAC (ECF No. 97) at ¶ 79 (listing thirty-one job titles for which he alleges he

                                  17   was not hired based on his race) and ¶ 81 (listing five positions for which he alleges he was told he

                                  18   would not be considered because he “already hold[s] a slot as a 5201 Junior Engineer currently.”).

                                  19   As part of his RJN, he attempts to admit a twenty-page print-out of sent and unsent applications to

                                  20   various positions beginning in 2007 that is not identified by name nor verified in any way.

                                  21   “Employment Job Applications/Job Announcements,” Exh. F.18; ECF No. 157-2. A few pages

                                  22   after this document are four job announcements with no indication whether he actually applied to

                                  23   them or not. Id. In the absence of evidence that he actually applied for all of the jobs listed in his

                                  24   RAC, the Court cannot find that he was discriminated against when he was not hired for or

                                  25   promoted to them. See, e.g., Yartzoff, 809 F.2d at 1374 (rejecting claims for failure to hire and

                                  26   promote, holding that failure to complete applications and otherwise comply with proper hiring

                                  27   and reclassification procedures was bar to claims); Jaburek, 813 F.3d at 631 (Title VII claim fails

                                  28   where plaintiff did not prove she actually applied for an alternative position).
                                                                                         51
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 52 of 97




                                   1          Assuming that the print-out is his record of job applications, it remains a jumble of posting,

                                   2   application, and cut-off dates, with no indication of when or even whether a hiring decision was

                                   3   made and by whom. It is unclear whether any positions are within any of Green’s EEOC charge

                                   4   periods or related to allegations made during those periods, making it impossible to determine the

                                   5   statute of limitations and whether the claims were properly exhausted.

                                   6          The City argues that these claims were not, in fact, properly exhausted because Green’s

                                   7   2015 ‘803 Charge only mentions being “denied promotion to a project manager;” his 2016 ‘813

                                   8   Charge doesn’t include any promotional decision; and his 2018 ‘1585 Charge doesn’t “identify

                                   9   with precision” any of the myriad job applications cited in the RAC, but instead alleges only that

                                  10   he was “denied several promotional opportunities for many positions that I applied to and

                                  11   qualified for.” Employment decisions such as refusal to promote are considered discrete actions

                                  12   and therefore barred if not filed within the 300-day period prior to an EEOC charge so, again, the
Northern District of California
 United States District Court




                                  13   lack of information to determine the time of the alleged denial of promotion makes it impossible

                                  14   to determine whether the claims are properly exhausted.

                                  15          The list of positions in the RAC also fails to provide any details whatsoever about the

                                  16   qualifications required for any given position, information regarding other applicants to use as

                                  17   similarly-situated comparators, who made decisions regarding interviews and hiring, nor who was

                                  18   hired, what their qualifications were, whether they themselves were in a protected class, or any

                                  19   other information to enable the Court to analyze the discriminatory bases alleged. Green’s general

                                  20   description would not have permitted the EEOC to investigate the claims that Green later included

                                  21   in his RAC. Likewise, the lack of information prevents the Court from determining whether these

                                  22   employment decisions are “like or reasonably related to” allegations in any of his three EEOC

                                  23   charges or whether they are within the scope of the EEOC investigations that reasonably could be

                                  24   expected to grow out of the allegations.

                                  25          Thus, even applying the most liberal standard of interpretation, this lack of detail is a

                                  26   sufficient basis to grant summary judgment on these claims. The Court need not examine the

                                  27   entire file for evidence establishing a genuine issue of fact. Green has clearly not met his burden

                                  28   to identify with reasonable particularity the evidence that precludes summary judgment on this
                                                                                        52
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 53 of 97




                                   1   claim.20

                                   2          However, even if these claims were a part of the action and properly exhausted, Green has

                                   3   not established a prima facie case for racial discrimination under McDonnell Douglas. Green

                                   4   makes only an unsupported assertion that he was generally qualified for some jobs: “Given my

                                   5   many years of service at SFPUC, accompanied with my educational background (i.e., Academic

                                   6   degrees in Engineering and Urban Planning) and work experience, I am qualified for several

                                   7   positions for which I have applied to.” RAC ¶ 7. Green does not even specify to which of the

                                   8   “several positions” he refers and his subjective belief that he is qualified is not evidence.

                                   9          Green submitted his resume but failed to link his qualifications to the requirements for any

                                  10   particular job in order to demonstrate that he had the kind of qualifications and experience relevant

                                  11   to and specifically sought for any given position. Other than his resume, Green included none of

                                  12   his application materials or information about other applicants. Hence, he provided no evidence
Northern District of California
 United States District Court




                                  13   that he was even minimally qualified for any of these specific positions, much less competitive

                                  14   with other applicants. Accordingly, he has not produced sufficient evidence on which a factfinder

                                  15   could infer that he was qualified for the positions he sought.

                                  16          Moreover, rather than attempting to meet his summary judgment burden, Green

                                  17   impermissibly attempts to shift the burden of proof onto the City. See, e.g., Opp. at 5 (“it is

                                  18   unlikely that the City can negate that he was qualified for at least some jobs to which he applied”);

                                  19   Opp. at 17 (“The City . . . cannot establish[] that those candidates were selected based on objective

                                  20   measures that have nothing to do with race.”). As with the Project Manager I position, Green

                                  21   makes a vague statement that some applicants “had no wastewater experience and were selected

                                  22   for several positions.” Id. But again, Green cites no evidence and fails to identify which of the

                                  23   thirty-five job applications referenced in his RAC constitute the “several positions” for which

                                  24   these applicants were selected, nor how he was equally or more qualified than they were.

                                  25          As with the Project Manager I position, Green has not produced evidence that the

                                  26   candidates chosen for interviews were not better qualified than him and were outside his protected

                                  27

                                  28
                                       20
                                         On this claim, there are not even “truffles” for which the Court could attempt to hunt. See
                                       Christian Legal Soc., 626 F.3d at 488.
                                                                                         53
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 54 of 97




                                   1   class, that people equally or less qualified than Green and outside his class were hired for even one

                                   2   of these positions, or that the City’s hiring decisions were pretext for any of these unspecified

                                   3   “several positions.” Green also fails to produce any evidence that, after he was not selected, the

                                   4   position remained open and the City continued to seek applicants from persons with Green’s

                                   5   qualifications.

                                   6          The complete lack of evidence on these elements of the prima facie case creates an

                                   7   independent basis for summary judgment. Accordingly, the Court to GRANTS summary

                                   8   judgment on the claim that Green was not promoted to the thirty-five positions listed in his RAC

                                   9   because of racial discrimination.

                                  10          4.         Transfer to the CSD Cross Bore Project
                                  11                     a.    Prima Facie Case
                                  12          Green’s complaints regarding transfer to CSD and denial of transfer out are evaluated
Northern District of California
 United States District Court




                                  13   under the same McDonnell Douglas test as his medical separation.

                                  14                           i.     Green Did Not Suffer An Adverse Employment Action When He
                                                                      Was Transferred21
                                  15

                                  16          An adverse employment action is one that “materially affect[s] the compensation, terms,

                                  17   conditions, or privileges of ... employment.” Chuang, 225 F.3d at 1126; Davis, 520 F.3d at 1089

                                  18   (finding plaintiff established an adverse employment action to state a prima facie case with

                                  19   disproportionate amount of hazardous work, exclusion from areas of the work site, and failure to

                                  20   respond to her radio communications). An adverse employment action must be significant, and

                                  21   trivial harms such as petty slights or minor annoyances are not actionable. Burlington Northern &

                                  22   Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742,

                                  23   761 (1998) (“A tangible employment action constitutes a significant change in employment status,

                                  24   such as hiring, firing, failing to promote, reassignment with significantly different responsibilities,

                                  25   or a decision causing a significant change in benefits.”). Examples of significant adverse actions

                                  26

                                  27
                                       21
                                         The Court will not repeat its analysis regarding Green’s lack of evidence of satisfactory
                                       performance of his job though, of course, it applies with equal force to each allegation of race
                                  28   discrimination.

                                                                                         54
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 55 of 97




                                   1   include termination of employment, a demotion evidenced by a decrease in wage or salary, a less

                                   2   distinguished title, a material loss of benefits, significantly diminished material responsibilities, or

                                   3   other indices that might be unique to a particular situation. See, e.g., Delanda v. Cty. of Fresno

                                   4   Dep't of Prob., No. 1:10-CV-1857 AWI SKO, 2012 WL 253190, at *4 (E.D. Cal. Jan. 25, 2012).

                                   5          Not every employment decision amounts to an adverse employment action. Strother v. S.

                                   6   California Permanente Med. Grp., 79 F.3d 859, 869 (9th Cir. 1996), as amended on denial of

                                   7   reh'g (Apr. 22, 1996), as amended on denial of reh'g (June 3, 1996) (“mere ostracism in the

                                   8   workplace is not enough to show an adverse employment decision”); Steiner v. Showboat

                                   9   Operating Co., 25 F.3d 1459, 1465 n.6 (9th Cir. 1994) (questioning existence of “adverse”

                                  10   employment action where employee “was not demoted, or put in a worse job, or given any

                                  11   additional responsibilities”); Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1113 (9th Cir. 2000)

                                  12   (employee suffered no adverse employment action because, inter alia, she was not demoted, was
Northern District of California
 United States District Court




                                  13   not stripped of work responsibilities, was not handed different or more burdensome work

                                  14   responsibilities, was not fired or suspended, was not denied any raises, and was not reduced in

                                  15   salary or in any other benefit).

                                  16          Green’s transfer to the CSD Cross Bore Project did not change his compensation or terms

                                  17   of employment, nor did his remaining there, i.e., not being transferred out of CSD. It is

                                  18   undisputed that Green remained in the same classification, with the same seniority, title, salary,

                                  19   and benefits. Green was not, for example, assigned a disproportionate amount of hazardous work,

                                  20   was not handed different or more burdensome work responsibilities, was not fired or suspended,

                                  21   was not denied any raises, and was not reduced in salary or in any other benefit. He did not

                                  22   experience a “demotion,” as evidenced by a decrease in wage or salary, a less distinguished title,

                                  23   or a material loss of benefits. He simply did not like his new job responsibilities and did not stay

                                  24   in the job long enough to learn the basics so that he could be assigned more advanced work.

                                  25          The evidence demonstrates that the transfer to CSD did not result in a material change to

                                  26   terms and conditions of Green’s employment. Hence, it did not constitute an adverse employment

                                  27

                                  28
                                                                                          55
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 56 of 97




                                   1   action.22

                                   2                             ii.   The City Did Not Treat Green Differently Than A Similarly
                                                                       Situated Employee Who Does Not Belong To The Same
                                   3                                   Protected Class
                                   4           Green bears both the burden of production and the burden of proof on this element, yet he

                                   5   has not shown that the City treated him differently than a similarly situated employee. Green has

                                   6   identified not one single comparable employee outside his protected class who had a similar job

                                   7   and qualifications and whose transfer would not disrupt the projects on which he was already

                                   8   working but who was not transferred, as he was.

                                   9           Green has thus failed to present evidence supporting three of the four of the elements of a

                                  10   prima facie case for race discrimination for the City’s decision to transfer him to CSD and its

                                  11   denial of transfer out.

                                  12                   b.        The City Had Legitimate Reasons For Its Actions
Northern District of California
 United States District Court




                                  13           Even had Green established a prima facie case, the City offered legitimate non-

                                  14   discriminatory reasons for transferring Green to CSD. As discussed above, the City presented

                                  15   undisputed evidence that the Cross Bore Project was considered to be critically important to public

                                  16   safety for preventing ruptured gas lines and gas main explosions. The City has shown that the

                                  17   project was in “dire straits” and in need of employees like Green. Green’s immediate supervisor,

                                  18   Ahmad, identified Green as the engineer who could move to CSD to work on the Cross Bore

                                  19   Project without disrupting the department where he then worked. Henderson, who was involved

                                  20   in the decision to transfer Green, believed that Green was a good fit for the project. Both Ahmad

                                  21   and Henderson felt that that the assignment would be beneficial to Green’s career and provide a

                                  22   path to promotion.

                                  23           According to the evidence submitted to the Court, the City has shown it had a legitimate

                                  24   interest in transferring Green to CSD.

                                  25

                                  26   22
                                          There is an argument that, in the context of a claim for retaliation under Title VII, a lateral
                                  27   transfer may constitute an adverse employment action. See Yartzoff, 809 F.2d at 1376 (holding
                                       that transfers of job duties, if proven, would constitute “adverse employment decisions”
                                  28   cognizable for retaliation claim under Title VII). Here, however, the undisputed evidence shows
                                       that the transfer was also intended to provide a path to career advancement.
                                                                                         56
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 57 of 97




                                   1                  c.      Green Has Presented No Evidence of Pretext

                                   2          Green fails to rebut the City’s evidence that the relevant decision-maker believed and acted

                                   3   on the City’s legitimate reasons for transferring Green. Green submitted no evidence that the

                                   4   City’s decision to transfer Green was more likely motivated by discriminatory animus, nor that its

                                   5   explanation is unworthy of credence. Hence, there is no evidence of discriminatory pretext

                                   6   sufficient to rebut the City’s stated reasons for transferring Green to CSD.

                                   7          Once again, Green has not produced even the “very little evidence” required to overcome

                                   8   the City’s motion for summary judgment on this claim. Accordingly, the Court GRANTS

                                   9   summary judgment on Green’s claim of race discrimination for his transfer to CSD.

                                  10          5.      Denial of Immediate Transfer Out of CSD
                                  11                  a.      Green Does Not Establish A Prima Facie Case
                                  12          Green vaguely alleges that he was improperly denied formal transfer out of PUC to another
Northern District of California
 United States District Court




                                  13   City department because of racial discrimination. See, e.g., RAC ¶ 13. As a subset of his claim of

                                  14   discriminatory transfer, all the reasons discussed above for his transfer to CSD apply equally to his

                                  15   denial of transfer out of CSD. Remaining at CSD was not an adverse employment action and

                                  16   Green has not shown that he was performing his job satisfactorily or that similarly situated

                                  17   employees outside his class were treated differently, plus the City had the same legitimate reasons

                                  18   for not transferring Green out of CSD as for transferring him there in the first place. Green has not

                                  19   shown those reasons are pretextual.

                                  20          Yet there’s an even more compelling reason why not transferring Green out of CSD was

                                  21   not discriminatory: there is no evidence that Green ever completed the application process for such

                                  22   a transfer. Green complains about the process for applying for formal transfer and alleges that he

                                  23   filled out the Employee Request for Transfer form. However, he provides only an incomplete

                                  24   transfer form in his exhibits that does not include a specific department request by Green. See

                                  25   ECF No. 154-1 [355 of 357]. The only other evidence Green provides about the transfer are

                                  26   emails and letters stating that he wanted a transfer or specifically that he desired to be transferred

                                  27   away from Supervisor Lipps as an accommodation. See, e.g., ECF No. 154-1 [352-53 of 357].

                                  28          Thus, Green has failed to demonstrate with competent evidence that he ever submitted a
                                                                                         57
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 58 of 97




                                   1   complete application for a transfer to an appropriate department or otherwise complied with the

                                   2   standard transfer application process. Nor is there any evidence that any particular transfer would

                                   3   have been available or appropriate for Green’s qualifications, or that CCSF treated similarly

                                   4   situated persons outside his protected class differently.

                                   5          Indeed, the City produced correspondence with Green that repeatedly instructed him about

                                   6   the process of transferring and informed him that the responsibility to identify and apply for

                                   7   another job was his. Green’s emails and complaints about a transfer do not satisfy the City’s clear

                                   8   procedures, required to be followed by all employees, to request a transfer.

                                   9          Absent proof that he actually applied for a departmental transfer, Green cannot make out a

                                  10   prima facie case claim for failure to transfer. See, e.g., Yartzoff, 809 F.2d at 1374 (granting

                                  11   summary judgment where plaintiff failed to prove they completed applications and otherwise

                                  12   complied with hiring procedures); Jaburek, 813 F.3d at 631 (Title VII claim fails where plaintiff
Northern District of California
 United States District Court




                                  13   did not prove she actually applied for an alternative position).

                                  14                  b.      The City Articulates Legitimate Reasons and Green Submits No
                                                              Evidence of Pretext
                                  15

                                  16          The City’ legitimate reasons for transferring Green to CSD also apply to its decision not to

                                  17   transfer him away from the project and Green’s lack of evidence of pretext is dispositive, such that

                                  18   any claims grounded in a denial of transfer must fail.

                                  19          Accordingly, the Court GRANTS summary judgment on the claim that Green was not

                                  20   transferred out of CSD because of racial discrimination.

                                  21          6.      Change In Green’s Work Responsibilities at CSD
                                  22                  a.      Prima Facie Case
                                  23          Green’s complaint regarding the change in his work responsibilities at CSD is evaluated

                                  24   under the same McDonnell Douglas test as his medical separation.

                                  25                          i.      Green Did Not Suffer an Adverse Employment Action When His
                                                                      Work Responsibilities Changed
                                  26

                                  27          The change in Green’s responsibilities on the Cross Bore Project to what he characterizes

                                  28   as “menial” work was not a “demotion.” As with the transfer itself, it is undisputed that Green’s
                                                                                         58
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 59 of 97




                                   1   compensation or terms of employment did not change with his new duties. But, despite retaining

                                   2   the same seniority, title, salary, and benefits, Green insists that he was “demoted” to “menial work

                                   3   duties such as watching poor quality sewer videos 8 hours/day, 5 days/week.” RAC ¶¶ 27(c)-(d).

                                   4   As in Kortan, however, Green suffered no adverse employment action because he was not

                                   5   assigned more burdensome work responsibilities (Kortan, 217 F.3d at 1113), or hazardous

                                   6   assignments. Davis, 520 F.3d at 1089.

                                   7           Green alleges that the new assignment was “menial” in light of his education and work

                                   8   experience but, as the City points out, he complained at the time that the work was not “menial” to

                                   9   Green at the time but rather too hard. In his weekly status report, Green blamed his poor

                                  10   performance on the fact that he did not have as much experience as other staff doing video coding

                                  11   – they had “5+ year’s experience” that he lacked.

                                  12           Moreover, Green’s subjective loss of job satisfaction based on his belief that his new role
Northern District of California
 United States District Court




                                  13   was “menial” does not convert it to an adverse employment action. See Nidds v. Schindler

                                  14   Elevator Corp., 113 F.3d 912, 915, 919 (9th Cir. 1996) (declining to characterize an employee’s

                                  15   subjective loss of job satisfaction as an adverse employment action).

                                  16           Green complains in three different places in his Opposition that that while he was on

                                  17   medical leave, his position was filled by interns and a non-engineer PUC employee. Opp. at 8:5-

                                  18   6, 15:2-3, 17:20-21. But he provides no evidence to support these allegations. He does not

                                  19   identify any interns or the non-engineer PUC employee or provide any evidence of their

                                  20   credentials that could be used to substantiate his allegation. Given that he was out on medical

                                  21   leave, he does not even demonstrate he has personal knowledge of who performed the work he

                                  22   was supposed to be doing. Nor does he attempt to show that any alleged intern or non-engineer

                                  23   was performing video coding as preparation for more advanced work, as he himself was meant to

                                  24   do. Thus, Green’s vague and unsupported accusations are insufficient to create a genuine dispute

                                  25   of material fact.

                                  26           Green also complains about the work duties assigned to him at CSD because he believed

                                  27   he might work on other projects as well, he was unclear on whether the new assignment was

                                  28   temporary or permanent, and work environment, work schedule and office policies and procedures
                                                                                        59
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 60 of 97




                                   1   were not discussed. However, Green’s frustrations with transparency around a critical safety

                                   2   project are simply not actionable. See, e.g., Thomas v. Department of Corr., 77 Cal. App. 4th 507,

                                   3   511 (2000) (“[W]ork places are rarely idyllic retreats, and the mere fact that an employee is

                                   4   displeased by an employer’s act or omission does not elevate that act or omission to the level of a

                                   5   materially adverse employment action.”).

                                   6           Furthermore, City employees testified that Green was slow to progress to new tasks

                                   7   because he performed poorly at the video coding. The City produced evidence that Green was

                                   8   expected to take on a variety of tasks at CSD and the coding tasks about which he complains were

                                   9   considered training and “foundational experience” to become fully-qualified for field inspections

                                  10   and other CSD tasks.

                                  11           Hence, Green’s assignment of job duties at the Cross Bore Project at CSD does not

                                  12   constitute an adverse action because not only was it not a demotion, but was the first step in
Northern District of California
 United States District Court




                                  13   training Green for more advanced work.

                                  14                          ii.    Green Was Not Treated Differently Than A Similarly Situated
                                                                     Employee Who Does Not Belong To The Same Protected Class
                                  15

                                  16           Once again, although Green repeatedly argues that the City treated him differently than

                                  17   similarly situated employees not in his protected class, he presents absolutely no competent

                                  18   evidence to support this argument. Green has identified no other employee who is similarly

                                  19   situated to him. He presented no evidence of different treatment of an employee in the same job

                                  20   with Green’s qualifications that the relevant decision-maker believed was a good fit for the

                                  21   project, who could be reassigned without undue disruption to PUC business, and whom the

                                  22   assignment could benefit their career and provide a path to promotion. Although Green doubles-

                                  23   down on his allegation that the new assignment was “menial” in light of his “education and work

                                  24   experience,” he does not substantiate his argument with evidence that any similarly-situated

                                  25   employee was treated differently.

                                  26           Hence, there is a complete absence of evidence on this element and Green’s prima facie

                                  27   case fails.

                                  28
                                                                                        60
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 61 of 97



                                                      b.      The City Articulated Legitimate Business Needs For Green’s Work
                                   1                          Assignments
                                   2          As discussed in relation to Green’s transfer to CSD, his work assignments were based on

                                   3   the City’s legitimate business need to identify potentially dangerous cross bores throughout the

                                   4   City and address them before they caused actual damage. So, even if Green’s new duties were

                                   5   cognizable as an adverse employment action, the City has shown that the work Green was

                                   6   assigned was considered to be critically important to public safety for preventing ruptured gas

                                   7   lines and gas main explosions and that the project was in “dire straits” and in need of employees

                                   8   like Green. The City has thus demonstrated the work assignments given to Green were legitimate

                                   9   and served an important safety need, as well as being the first steps to train Green for more

                                  10   advanced field work.

                                  11                  c.      Green Has Presented No Evidence of Pretext
                                  12          Green has produced no evidence that the legitimate reasons for the job duties assigned to
Northern District of California
 United States District Court




                                  13   Green project were pretext for discriminatory racial animus.

                                  14          Accordingly, the Court GRANTS summary judgment on Green’s race discrimination

                                  15   claim based on his work assignments at CSD.

                                  16          7.      Denial of Training And Development Opportunities
                                  17                  a.      Prima Facie Case
                                  18                          i.     Green Did Not Suffer an Adverse Employment Action
                                  19          There is no evidence to support Green’s failure to train claim because Green received both

                                  20   mandatory and optional training. In addition, Green cannot establish a prima facie case for failure

                                  21   to train because he has provided no evidence of actual denial of training opportunities within three

                                  22   hundred days of an EEOC charge. In contrast, the City has produced evidence that he was

                                  23   provided both mandatory training and access to optional training upon request. Green himself

                                  24   alleges that, on April 16th, 2015, his “training for NASSCO coding of pipelines, manholes and

                                  25   laterals, was completed.” RAC ¶ 71(a).

                                  26          In his Opposition, Green alleges a couple of examples of discriminatory denial of training

                                  27   opportunities. However, Green fails to provide evidence that any particular opportunity he was

                                  28   denied qualified as “adverse” rather than merely “inconvenient.” In particular, he submits no
                                                                                        61
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 62 of 97




                                   1   proof that any of the incidents he alleges in any way affected his seniority, title, salary, or benefits.

                                   2          Green cites an example where he was initially denied permission to attend an SSIP retreat

                                   3   in 2015 while three other people were allowed to attend. Opp. at 7, citing to Exh. 5, pp. 570, 586-

                                   4   595. However, it is undisputed that Green was subsequently granted permission to attend so no

                                   5   denial of training actually occurred.

                                   6          Green also cites to a list of trainings attended by an arbitrary set of individuals over a

                                   7   twelve-year period that was produced as part of the City’s discovery responses. Opp. at 7, citing

                                   8   to Exh. 10, “Def’s Discovery Response Interro. No. 18, Set No. 2, p. 1426-1432.” There is no

                                   9   information on whether these incidents in his twelve-year long list occurred within the time period

                                  10   covered by any of Green’s three EEOC Charges or that the lack of this training negatively affected

                                  11   the terms and conditions of his employment.

                                  12          Green has provided no evidence of actual denial of training opportunities during the
Northern District of California
 United States District Court




                                  13   relevant periods, i.e., within 300 days of an EEOC charge, hence there was no actionable adverse

                                  14   employment action.

                                  15                          ii.     The City Did Not Treat Green Differently Than A Similarly
                                                                      Situated Employee Who Does Not Belong To The Same
                                  16                                  Protected Class
                                  17          As with many of Green’s allegations, he has presented no competent evidence that the City

                                  18   treated him differently than any similarly situated employee.

                                  19          Green relies on the same list of trainings produced by the City that allegedly contains

                                  20   names of an arbitrary set of individuals over a twelve-year period that was produced as part of the

                                  21   City’s discovery responses. Opp. at 7, Exh. 10. Although Green argues that this evidence shows

                                  22   that others at WWE were granted training opportunities while Green was not, Green provides no

                                  23   evidence regarding the people whose names appear on the list – how they are “similarly-situated,”

                                  24   (including their job titles and responsibilities (for relevance of training), seniority, education and

                                  25   experience) and whether they part of Green’s or any protected class.

                                  26          Once again, Green has provided no evidence that similarly situated persons outside his

                                  27   protected class actually attended a specific training he was denied permission to attend, nor that

                                  28   individuals who attended any given training were similarly situated in material respects to him,
                                                                                          62
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 63 of 97




                                   1   nor any explanation whatsoever why they are the relevant employees for comparison. As a result,

                                   2   the Court is unable to determine whether any of them is an appropriate comparator to Green.

                                   3                  b.      Legitimate Reasons and Pretext
                                   4          Given the lack of specificity in identifying training opportunities Green was denied that

                                   5   similarly situated individuals were permitted to attend, it would be difficult for the City to

                                   6   articulate a legitimate reason for its actions or likewise for Green to present evidence of

                                   7   discriminatory animus motivating any training decision so as to constitute pretext.

                                   8          None of the evidence presented by Green is sufficient to establish a prima facie case or

                                   9   create a material dispute regarding denial of training. Accordingly, the Court GRANTS summary

                                  10   judgment for failure to train based on racial discrimination.

                                  11          8.      Formal Discipline, a.k.a. “Multiple Write-Ups” For Behavior Such As
                                                      Performance, Attendance, Punctuality, Attempting To Record Conversation
                                  12                  Illegally
Northern District of California
 United States District Court




                                  13
                                                      a.      Prima Facie Case
                                  14
                                                              i.      Adverse Employment Action
                                  15

                                  16          Green claims generally that he was “disciplined and treated unfairly regarding performance

                                  17   and attendance and punctuality” (‘803 Charge) and was subjected to “uneven discipline” (‘1585

                                  18   Charge). He also claims his formal discipline – a Letter of Instruction and Written Warning for

                                  19   habitual tardiness, and a Written Warning for attempting to non-consensually record a meeting –

                                  20   constitute race discrimination. See, e.g., RAC ¶ 19.

                                  21          Formal discipline may not itself affect the terms and conditions of employment when

                                  22   given, but it is logical to expect that, over time, an accumulation of such discipline could affect an

                                  23   employee’s salary, benefits, and/or promotional prospects. Hence, Green’s receipt of a Letter of

                                  24   Instruction and Written Warning could contribute to an adverse employment action in the future.

                                  25                          ii.     The City Did Not Treat Green Differently Than A Similarly
                                                                      Situated Employee Who Does Not Belong To The Same
                                  26                                  Protected Class
                                  27          Green has presented no competent evidence that the City treated him differently than a

                                  28   similarly situated employee in applying formal discipline. The City, for its part, has produced
                                                                                         63
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 64 of 97




                                   1   evidence that (1) no other employees under supervisor Lipps were habitually late or attempted to

                                   2   record a work meeting illegally and (2) the City disciplined other employees for the same

                                   3   misconduct.

                                   4                  b.      The City Articulated Legitimate Reasons For Green’s Formal
                                                              Discipline
                                   5

                                   6          The City has presented evidence that formal discipline was justified by Green’s tardiness,

                                   7   attempted illegal activity, and insubordination. The City has a legitimate interest in its employees

                                   8   coming to work on time. Mason v. Avaya Communications, Inc. 357 F.3d 1114, 1120. (10th Cir.

                                   9   2004) (“regular and reliable level of attendance is a necessary element of most jobs”).

                                  10          Green argues that non-consensual use of a tape recorder in a private conversation for

                                  11   “note-taking purposes . . . is not eavesdropping or against the law.” Opp. at 16. However, Green

                                  12   misunderstands the law, as California is a two-party consent state with respect to recording private
Northern District of California
 United States District Court




                                  13   conversations – it is illegal to record a conversation unless all parties agree to the recording. Cal.

                                  14   Penal Code § 632. The City has articulated a legitimate reason to prevent an illegal attempt to

                                  15   record a meeting and to discipline Green after what the City describes as his “insubordinate

                                  16   refusal” to put his tape recorder away after others objected to the recording.

                                  17                  c.      Green Has Presented No Evidence Of Pretext
                                  18          Green has provided no evidence of pretext for this discipline. He fails meaningfully to

                                  19   address the reasons why such discipline was imposed, discounting the impact on the workplace of

                                  20   his habitual tardiness, attempted illegal activity, and insubordination.

                                  21          Accordingly, the Court GRANTS summary judgment on Green’s race discrimination

                                  22   claims based on the imposition of formal discipline.

                                  23          9.      Miscellaneous Actions Green Challenges Are Not Actionable As Race
                                                      Discrimination
                                  24

                                  25          Green complains of a range of miscellaneous actions by the City as being racially

                                  26   discriminatory, including being subjected to continued harassment and “different terms and

                                  27   conditions of employment” (‘813 and ‘1585 Charges), as well as to bullying, false claims,

                                  28   stalking, intimidation. ‘1585 Charge, RAC ⁋ 36. Because these categories are too general to
                                                                                         64
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 65 of 97




                                   1   enable the Court to analyze them as possible adverse employment actions, the Court understands

                                   2   them as general categories of behavior, of which these more specific allegations are examples:

                                   3   being placed on sick leave restriction (RAC ¶ 34), having vacation time docked (RAC ¶ 35), being

                                   4   accused of being AWOL (‘813 Charge, RAC ¶ 36), being subject to “micromanagement tactics” at

                                   5   work (RAC ¶¶ 27(d), 35, 36, 38), such as having documents taped to his computer screen (see

                                   6   RAC ¶¶ 35, 36), being given a “pop quiz on coding” by Supervisor Lipps and being denied access

                                   7   to use city vehicle to conduct business affairs (RAC ¶ 35), being denied the opportunity “to assist

                                   8   fellow coworkers,” including “to assist with tours” (‘813 and ‘1585 Charges, RAC ¶¶ 27(e), 31,

                                   9   32), being subjected to “negative criticism” (RAC ¶ 36); and while he was on medical leave by

                                  10   being denied access to computer and email (‘813 and ‘1585 Charges, RAC ¶¶ 27(c), 30, 32), and

                                  11   being sent harassing letters and “inappropriate email.” (‘813 and ‘1585 Charges, RAC ¶¶ 27(e),

                                  12   35).
Northern District of California
 United States District Court




                                  13          As to these miscellaneous actions, Green fails to establish a prima facie case of race

                                  14   discrimination because he has not presented competent evidence that any of them were adverse

                                  15   employment actions, that they materially changed the terms and conditions of his employment, or

                                  16   that other employees outside his protected class were treated more favorably. Furthermore, even if

                                  17   Green had established a prima facie case of race discrimination, the City has articulated legitimate

                                  18   reasons for its conduct and Green has provided no evidence of pretext.

                                  19                  a.     Being Placed On Sick Leave Restriction
                                  20          Green’s complaint of being placed on sick leave restriction makes its first appearance in

                                  21   Green’s RAC. Although the Court cannot consider incidents of discrimination not included in

                                  22   Green’s EEOC charge, this allegation may be considered “like or reasonably related to”

                                  23   allegations made before the EEOC and/or within the scope of an EEOC investigation that

                                  24   reasonably could be expected to grow out of the allegations regarding unfair or “uneven”

                                  25   discipline. Green’s allegations and the factual statements supporting them are part of the same

                                  26   race discrimination claim, ostensibly occurred within the same time frame of the four months he

                                  27   spent at CSD before going on leave, were performed by the same supervisor (Lipps is specifically

                                  28   named in the ‘813 Charge), and the actions alleged occurred at CSD.
                                                                                        65
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 66 of 97




                                   1          Nevertheless, Green’s complaint of being put on sick leave restriction was not an adverse

                                   2   action, as the City presented evidence that it did not affect his accrued sick leave. Even if the

                                   3   restriction were considered adverse, it was the result of a neutral audit policy. The City submitted

                                   4   evidence of its neutral policy of routinely conducting a regular audit of the use of sick leave and

                                   5   that, if employees were using an excessive amount of sick leave, they would be placed on sick

                                   6   leave restriction, as permitted by the City Civil Service Rules, and would be required to submit

                                   7   medical certification for sick leave, i.e., a doctor’s note. After an audit revealed Green had taken

                                   8   three weeks of sick leave in his first four months at CSD, the City followed its routine policy and

                                   9   placed him on a sick leave restriction. Although Green asserts this action was based on racial

                                  10   discrimination, the evidence shows that the policy was applied to all employees without

                                  11   distinction – even Green’s own supervisor, who is not a member of a protected class, had

                                  12   previously been placed on the same restriction after a similar audit.
Northern District of California
 United States District Court




                                  13          In addition, the use of sick leave restriction was plainly justified by PUC’s interest in

                                  14   preventing business disruption by reducing absenteeism to ensure its employees come to work

                                  15   regularly to perform their jobs. There is no evidence of discrimination or pretext involved in

                                  16   Green’s sick leave restriction.

                                  17                  b.      Having Vacation Time Docked
                                  18          Green complains that he had vacation time docked, but the only incident he describes is a

                                  19   fifteen-minute discrepancy between the time he says he took and the time he was marked absent.

                                  20   The City submitted evidence that this single incident was resolved as Green requested, with the

                                  21   fifteen minutes not charged against his vacation time. Hence, no vacation time was actually

                                  22   docked and there were no negative consequences whatsoever in relation to this incident that

                                  23   affected Green in any way whatsoever. With no other incidents and no further details provided

                                  24   about this allegation, the Court cannot find an inference of race discrimination.

                                  25                  c.      Being Accused of Being AWOL
                                  26          Green complains of being marked AWOL as a result of a single incident where he asked

                                  27   one supervisor to leave early but did not inform his own supervisor, who marked him as AWOL.

                                  28   When this miscommunication was resolved, the initial AWOL status was retracted and he was not
                                                                                         66
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 67 of 97




                                   1   actually marked AWOL or disciplined in any way.

                                   2          As to later AWOL incidents, the City provided evidence that Green was, in fact, absent

                                   3   from his job without permission, and he did not submit evidence that he was not AWOL, e.g., that

                                   4   he had a legitimate, documented reason not to be at work that was recognized and accepted by his

                                   5   employer. Being marked as absent without leave is not an adverse employment action when it is a

                                   6   fact that one has not reported to work and one has no authorization to miss work. In addition, the

                                   7   City provided a legitimate reason for marking Green AWOL, namely, that it needs to keep track of

                                   8   its employees and their work, and Green provided no evidence of pretext.

                                   9                  d.      Being Subjected To “Micromanagement Tactics”
                                  10          Green complains that he was subjected to “micromanagement tactics” such as having

                                  11   documents taped to his computer screen, being given a “pop quiz on coding” by Supervisor Lipps

                                  12   and being denied access to use a city vehicle to conduct business affairs, being denied the
Northern District of California
 United States District Court




                                  13   opportunity “to assist fellow coworkers,” including “to assist with tours,” and being subjected to

                                  14   “negative criticism.”23 None of these allegations constitute adverse employment actions, as none

                                  15   affected his salary, benefits, or title. For example, while being sent emails with “negative

                                  16   criticism” can be hurtful, being hurt does not constitute an adverse employment action. Such

                                  17   conduct is no more than a “mere inconvenience,” as his salary, benefits, and title all remained the

                                  18   same. Some of these events were likely frustrating and may even have felt insulting, but Green’s

                                  19   subjective response does not convert such conduct to adverse employment actions or act as

                                  20   evidence of discrimination.

                                  21          Similarly, an allegation such as being denied the opportunity “to assist fellow coworkers,”

                                  22   including “to assist with tours” (‘813 and ‘1585 Charges, RAC ¶¶ 27(e), 31, 32), with no examples

                                  23   and no indication of how this affected the terms of Green’s employment, leaves the Court with no

                                  24

                                  25   23
                                         Again, these allegations were first raised in the RAC, but the Court will consider them because
                                  26   they are “like or reasonably related to” the differential treatment allegations made before the
                                       EEOC and/or within the scope of an EEOC investigation that reasonably could be expected to
                                  27   grow out of the allegations. Green’s allegations and the factual statements supporting them are
                                       part of his race discrimination claims, allegedly occurred within the same time frame of the four
                                  28   months he spent at CSD before going on leave, were performed by the same supervisor, and
                                       occurred at CSD.
                                                                                          67
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 68 of 97




                                   1   means to evaluate the significance or impact of the alleged conduct and, since on its face it does

                                   2   not appear to have an adverse effect, the Court cannot find that it is an adverse employment action.

                                   3          Finally, Green complains that, while he was out on leave, he was sent harassing letters and

                                   4   “inappropriate emails” and was denied access to computer and email. None of these allegations

                                   5   constitute adverse employment actions in the strict sense that none affected his salary, benefits, or

                                   6   title. But, even more to the point, Green was out on leave and had no work justification for access

                                   7   to the City’s computer or email system. Logically, where there is no work reason to use these

                                   8   resources, there can be no adverse employment action in the denial of their use. Even so, the City

                                   9   only disabled his email after he was absent from work for well over a year and, when he

                                  10   complained about it, the City restored his access.

                                  11          What’s more, the City restored his access even though it clearly articulated legitimate

                                  12   security concerns about having someone who had not appeared to do his job for a very, very long
Northern District of California
 United States District Court




                                  13   time retain access to his work computer and email systems. One cannot even call such conduct a

                                  14   “mere inconvenience” since the issue of convenience for access to work-based computer services

                                  15   is irrelevant when such services would not be used for work since Green was not then performing,

                                  16   nor had he performed, any work for a significant period of time. Green’s apparent outrage at

                                  17   being denied a work-related service while not attending or performing work does not convert such

                                  18   conduct to adverse employment actions or act as evidence of discrimination.

                                  19          Accordingly, the Court GRANTS summary judgment for Green’s complaints regarding

                                  20   miscellaneous actions of the City.

                                  21          In sum, the Court GRANTS summary judgment for Green’s claims of race discrimination

                                  22   as to all conduct alleged.

                                  23   C.     Second Claim for Relief, Disability Discrimination/Disparate Treatment
                                  24          1.      Disability Limited to Mental Disability Alleged in Initial Complaint
                                  25          As stated above, Green was not given leave to amend his complaint to expand his claimed

                                  26   disability to include eye, neck and back strain. In the Amendment Order, the Court stated that

                                  27                  Green’s proposed amended complaint expands his claimed disability
                                                      to include eye, neck and back strain. Compare Pr. Am. Complaint,
                                  28                  page 10, with Complaint, page 10. The proposed amended complaint
                                                                                        68
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 69 of 97



                                                      states that the “physical disability that caused eye, neck, and back
                                   1                  strain result[ed] from watching poor quality sewer videos 8 hours/day
                                                      5 days/week at a poor ergonomic work station; while being constantly
                                   2                  harassed and retaliated against, isolated, falsely accused,
                                                      micromanaged, etc.” Pr. Am. Complaint, page 10. However, this
                                   3                  conduct was specifically alleged in the original complaint (see, e.g.,
                                                      page 15). Green has not shown good cause for not alleging this
                                   4                  broadened disability by the November 27, 2017 deadline to amend.
                                   5   ECF No. 89 at p. 6. Despite this clear directive, Green included allegations in his RAC regarding

                                   6   “physical disability” involving “eye, neck, and back strain” he says resulted from “watching poor

                                   7   quality sewer videos 8 hours/day 5 days/week at a poor ergonomic work station.” See, e.g., RAC

                                   8   at ¶¶ 42, 53. The Court will consider his claim for disability discrimination based only on his

                                   9   description in his original Complaint: “mental disability resulting from excessive occupational

                                  10   work stress and depression while working in a hostile work environment.” ECF No. 1, p. 10 of

                                  11   37.

                                  12          Consequently, to the extent Green’s RAC can be read to include allegations based on a
Northern District of California
 United States District Court




                                  13   definition of disability broadened beyond the allegations in his original Complaint, such claims are

                                  14   not properly part of this case and the Court STRIKES them.

                                  15          2.      Actions Alleged To Constitute Disability Discrimination
                                  16          Green alleges disability discrimination for the following actions by the City:

                                  17   (a) medical separation (‘1585 Charge)

                                  18   (b) change in work responsibilities to “menial” work of reviewing and coding sewer videos at

                                  19   CSD (‘1585 Charges)

                                  20   (c) being denied training “and other equal opportunities” (‘1585 Charge)

                                  21   (d) “uneven” discipline, write-ups, and “constant threats of insubordination” (‘1585 Charge)

                                  22   (e) other actions: continued harassment and “different terms and conditions of employment” (‘813

                                  23   and ‘1585 Charges); subjected to bullying, false claims, stalking, intimidation (‘1585 Charge);

                                  24   being accused of being AWOL (‘813 Charge); “harassing letters and emails” (‘813 and ‘1585

                                  25   Charges); and, again, being “micromanaged.” RAC ¶ 19.24

                                  26

                                  27
                                       24
                                         In his RAC, Green alleges “threats that his pay may be withheld.” This appears to be no more
                                       than repeated references (in five separate places) to the warning accompanying the Sick Leave
                                  28   Restriction, that if an employee does not comply with it, his pay may be withheld. See, e.g., RAC
                                       ¶ 34, “If I failed to provide medical certification, my pay may be withheld. In addition, failure to
                                                                                          69
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 70 of 97




                                   1          Green’s allegations that the Court has determined are not actionable as race discrimination

                                   2   are also not actionable as disability discrimination, because either they were not adverse

                                   3   employment actions and/or they were justified by legitimate reasons with no showing of pretext.

                                   4   Specifically, these include: being assigned “menial” work of reviewing and coding sewer videos at

                                   5   CSD,25 being denied training “and other equal opportunities,” “uneven” discipline, write-ups, and

                                   6   “constant threats of insubordination,” and other actions: continued harassment and “different terms

                                   7   and conditions of employment”; subjected to bullying, false claims, stalking, intimidation; being

                                   8   accused of being AWOL; being sent “harassing letters and emails;” being put on nondriving status

                                   9   and other miscellaneous complaints.26 As a result, only one claim for disability discrimination

                                  10   remains.

                                  11          3.      Medical Separation
                                  12                  a.      Prima Facie Case
Northern District of California
 United States District Court




                                  13          Claims for disability discrimination under the ADA are subject to the McDonnell Douglas

                                  14   three-stage burden-shifting framework. Curley v. City of N. Las Vegas, 772 F.3d 629, 632 (9th

                                  15

                                  16   comply with these requirements or failure to decrease incidents of sick leave use will be
                                       considered insubordination, and will subject me to progressive disciplinary action, up to and
                                  17   including termination of my employment.” Green also alleges as adverse employment action the
                                       “failure to conduct a citywide search” to find him a different job, which appears multiple times in
                                  18   his RAC, e.g., ¶¶ 46 (disability discrimination), 57(b)(vii) (failure to provide reasonable
                                       accommodation), 78(l) (retaliation). However, the City presented evidence that it explained
                                  19   multiple times in letters and emails that it was Green’s responsibility to conduct his own search for
                                       other positions. In any event, neither allegation affected Green’s salary, benefits, or any other
                                  20   feature of his employment. Accordingly, these are not adverse employment actions and the Court
                                       will not consider these allegations further.
                                  21
                                       25
                                          According to Green’s own allegations, the “menial” work assignments he received while
                                       working with Lipps at CSD caused his disability, so they could not have been the result of
                                  22   disability discrimination. In other words, Green’s purported disability post-dates the
                                       discriminatory conduct alleged so City could not have known about it and discriminated against
                                  23   him because of it.

                                  24
                                       26
                                          Although in the ‘1585 Charge Green alleges that he was “unethically and involuntarily
                                       transferred to CSD,” the Court will not consider allegations of disability discrimination for
                                  25   Green’s transfer to CSD. This is first because, as with his “menial” duties allegation, Green
                                       claims his disability arose from conditions at CSD, so the transfer pre-dates his claimed disability.
                                  26   Second, the claim is time-barred because disability discrimination was not included in his ‘803
                                       EEOC Charge in 2015 and the transfer occurred well before 300 days prior to Green filing the
                                  27   ‘813 Charge (reaching back only to July 31, 2015) in which Green alleges only an unspecified
                                       disability, or the ‘1585 Charge (reaching back only to September 12, 2017), in which Green
                                  28   alleges a “disability that I suffered from at CSD in 2015 and beyond.”

                                                                                        70
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 71 of 97




                                   1   Cir. 2014).27 Under McDonnell Douglas, a plaintiff must first establish a prima facie case of

                                   2   disability discrimination under the ADA by demonstrating that (1) he suffers from a disability

                                   3   within the meaning of the statue, (2) with or without reasonable accommodation (which he must

                                   4   describe), he is able to perform the essential functions of the job, and (3) he experienced an

                                   5   adverse employment action as a result of his disability. See Sanders v. Arneson Prod., Inc., 91

                                   6   F.3d 1351, 1353 (9th Cir. 1996). As to the second element, plaintiffs bear the burden of

                                   7   demonstrating that they can perform the essential functions of the job with or without reasonable

                                   8   accommodation. Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (1996).

                                   9                          i.     Green Has Presented No Evidence That He Suffers From A
                                                                     Disability Recognized Under The ADA
                                  10

                                  11          Fatal to all of Green’s disability discrimination claims is the fact that he has failed to show

                                  12   that he was “a disabled person within the meaning of the ADA” during the relevant time period.
Northern District of California
 United States District Court




                                  13   Green has provided no evidence to support a claim of a recognized disability, much less

                                  14   discrimination resulting from such a disability.

                                  15          Green offered no description of his alleged disability in his ‘813 Charge and in his ‘1585

                                  16   Charge called it a “disability that [he] suffered from at CSD in 2015 and beyond.” In his RAC, he

                                  17   alleges that he has “a mental disability resulting from excessive occupational work stress and

                                  18   depression while working in a harassing and hostile work environment” (RAC ¶ 42) and that his

                                  19   disability “resulted from the hostile and toxic CSD work environment” RAC ¶ 19.28

                                  20

                                  21   27
                                         The Court has found that it may not exercise jurisdiction over Green’s FEHA claims in the
                                  22   absence of proof of a right to sue letter from DFEH. Nevertheless, because claims for disability
                                       discrimination under FEHA, like the ADA, are subject to the McDonnell Douglas three-stage
                                  23   burden-shifting framework (Zeinali v. Raytheon Co., 636 F.3d 544, 546 (9th Cir. 2011) (applying
                                       the McDonnell Douglas framework to a disability discrimination claim brought under FEHA); see
                                  24   also Bates v. United Parcel Serv., Inc., 511 F.3d 974, 999 (9th Cir. 2007) (applying “qualified
                                       individual” analysis under ADA to same inquiry under FEHA)), the outcome for any claims the
                                  25   Court might otherwise have analyzed would be the same as for Green’s ADA claims.

                                  26
                                       28
                                         As noted above, pursuant to the Court’s Amendment Order, Green may base his discrimination
                                       claim only on the disability he includes in the ‘1585 Charge and the original Complaint, not the
                                  27   other physical impairments of which he later complained. His claim that working for Lipps
                                       caused his physical symptoms is insufficient to “piggy-back” the physical symptoms into his
                                  28   disability claim when they were not previously included. Green’s expanded claim of disability
                                       explicitly disallowed by this Court’s Order will not be considered.
                                                                                         71
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 72 of 97




                                   1          Green has steadfastly maintained that his disability was being unable to work under

                                   2   Supervisor Lipps. He even managed to get a doctor to certify that he had “permanent restrictions,”

                                   3   namely that he was “permanently unable to work for Supervisor Lipps.” Green contends that this

                                   4   disability was legitimate because his inability to work under Supervisor Lipps “affected one or

                                   5   more of Green’s major life activities” and that “[i]t is well established that stress, depression and

                                   6   other mental impairments constitute a disability under the law.” Opp. at 9.

                                   7          However, Green errs on the legal significance of his alleged impairment and this error is

                                   8   fatal both to his disability claim and to his claim for failure to provide reasonable accommodation.

                                   9   In our own Northern District of California, mental impairment from an inability to work for a

                                  10   particular supervisor is not a recognized disability under the ADA. See, e.g., McCauley v.

                                  11   Stanford Univ. Med. Ctr., No. C07-01784 JFHRL, 2007 WL 2070326, at *3 (N.D. Cal. July 17,

                                  12   2007) (on motion to dismiss, rejecting disability discrimination claim where plaintiff alleged only
Northern District of California
 United States District Court




                                  13   that she became disabled as a result of the stress caused by working under her supervisor and other

                                  14   unnamed manager). Courts in other circuits have also rejected disability discrimination claims in

                                  15   which the alleged disability is an inability to work with a particular supervisor. The Seventh

                                  16   Circuit has held that if an employee can perform the same job for another supervisor, she can do

                                  17   the job and does not qualify under the ADA, despite allegations of depression, anxiety and a TMJ

                                  18   disorder. See Weiler v. Household Fin. Corp., 101 F.3d 519, 524 (7th Cir. 1996) (the “major life

                                  19   activity of working is not ‘substantially limited’ if a plaintiff merely cannot work under a certain

                                  20   supervisor because of anxiety and stress related to . . . job performance”). “Standing alone, a

                                  21   personality conflict between an employee and a supervisor—even one that triggers the employee's

                                  22   depression—is not enough to establish that the employee is disabled, so long as the employee

                                  23   could still perform the job under a different supervisor.” Schneiker v. Fortis Ins. Co., 200 F.3d

                                  24   1055, 1062 (7th Cir. 2000).

                                  25          The record before this Court presents this very scenario in that Green alleges only that he

                                  26   cannot work when supervised by Lipps. Even viewing the evidence in the light most favorable to

                                  27   Green, there is no genuine dispute on any material fact as to whether Green is disabled generally

                                  28   or whether he would have been able to work for the City or another employer as a result of his
                                                                                         72
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 73 of 97




                                   1   alleged disability. Indeed, he has clamored loudly that he would have been able to work for

                                   2   someone – anyone – else at the City and, for this very reason, the City should have transferred

                                   3   him. But such a restriction is not a recognized disability under the relevant statute. Thus,

                                   4   notwithstanding his arguments to the contrary, Green has presented no competent evidence that he

                                   5   was actually disabled or apparently disabled in any way perceivable by relevant City employees at

                                   6   any time, much less within 300 days of an EEOC charge claiming disability discrimination, that is,

                                   7   after July 31, 2015.

                                   8          Green’s inability to present evidence raising a genuine dispute as to whether he suffered

                                   9   from a disability within the meaning of the statue is fatal to both his disability discrimination

                                  10   claim and his claim for failure to provide reasonable accommodation. As a result, Green’s claims

                                  11   for disability discrimination and failure to accommodate claim need not be addressed any further.

                                  12   However, to ensure that all possible consideration is given to Green as a pro se litigant, the Court
Northern District of California
 United States District Court




                                  13   will continue its analysis of his disability discrimination allegations.

                                  14                          ii.     Green Has Not Shown That He Was Able to Perform The
                                                                      Essential Functions of His Job With or Without Reasonable
                                  15                                  Accommodation
                                  16          Green argued that he could perform the essential functions of the job only if he had a

                                  17   different supervisor (the only “accommodation” he ever considered or demanded), yet he failed to

                                  18   submit any evidence whatsoever showing that he did or could actually perform his job in a

                                  19   satisfactory way during the relevant period. As discussed at length above in relation to

                                  20   “satisfactory job performance,” the City provided substantial evidence that Green did not

                                  21   adequately perform the work assigned to him. Green argues only that his performance appraisal

                                  22   reviews from August 24, 2009 to March 1, 2015, from his supervisor prior to transferring to CSD,

                                  23   either met or exceeded expectations and he submitted five performance reviews, one each for the

                                  24   years 2010-2014, but he submitted no evidence at all that he performed his job satisfactorily at

                                  25   CSD.

                                  26          The City submitted both testimony and documents demonstrating that his coding was well-

                                  27   below what was expected of an employee, completing 7.8 days’ worth of coding in the four and a

                                  28   half months before he began his first medical leave on July 30, 2015. In a contemporaneous
                                                                                         73
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 74 of 97




                                   1   weekly status report and in email, Green himself admitted, complained about, and justified why he

                                   2   was unable to meet the job’s most basic performance expectations. This was also during the

                                   3   period when a sick time audit revealed that he took so much sick time – one hundred twenty-two

                                   4   hours – that he was put on sick leave restriction.

                                   5          As discussed above, the City argues convincingly that Green’s performance was entirely

                                   6   unsatisfactory. The City submitted testimony and written evidence demonstrating that when

                                   7   Green returned to work after almost two and a half years of leave, Green engaged in misconduct

                                   8   resulting in a written warning for attempted non-consensual use of a tape recorder and

                                   9   insubordinate disruption of a work meeting, followed by a further insubordinate refusal to sign for

                                  10   receipt of the warning. The City also submitted testimony and written evidence showing Green’s

                                  11   rude and aggressive reactions to his supervisor, repeated refusal to complete standard on-boarding

                                  12   paperwork, to resolve his self-inflicted non-driving status, and to participate in routine human
Northern District of California
 United States District Court




                                  13   resources meetings without his union representative present. In addition, after Green reported to

                                  14   work for the first time in two years and four months, both testimony and documentary evidence

                                  15   show that he requested more time off and, when some of these requests were not approved, Green

                                  16   still did not show up for work and was therefore deemed AWOL, which he remained until his

                                  17   eventual medical separation more than two months later.

                                  18          In the two and a half years between July 30, 2015 and February 8, 2018, Green reported to

                                  19   work for a total of fifteen days. When the City finally did medically separate Green, he had been

                                  20   on medical leave for over two years in contravention of the City’s one-year medical leave policy,

                                  21   he was AWOL for over two months, and his doctor certified that he was permanently unable to

                                  22   work under his supervisor. It was only after he failed to respond to the City’s January 25, 2018

                                  23   letter notifying him of its intent to medically separate him because he was unable to perform his

                                  24   job duties, did not engage in the interactive process, and requested an unreasonable

                                  25   accommodation and because he failed to attend or reschedule the February 5, 2018 meeting, which

                                  26   he was fully informed would have been his last chance to show he could perform his job, that the

                                  27   City finally medically separated him. These facts cannot be characterized as an ability to “perform

                                  28   the essential functions of the job.”
                                                                                            74
                                         Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 75 of 97




                                   1          Hence, while Green has provided no relevant or admissible evidence raising a genuine

                                   2   issue concerning the material fact – essential to a prima facie case of disability discrimination –

                                   3   that he was able to perform the essential functions of his job with or without reasonable

                                   4   accommodation, the City has provided ample evidence of Green’s record of absenteeism, his

                                   5   refusal to cooperate with even the most mundane administrative tasks or provide required

                                   6   paperwork, his refusal to participate in meetings and active disruption of them, and most

                                   7   importantly, his medical certification as being “permanently restrict[ed]” from working under his

                                   8   supervisor, a fundamental requirement for the satisfactory performance of his job.

                                   9          The evidence before the Court demonstrates that Green could not or would not perform his

                                  10   duties as assigned. Thus, he cannot show – and has not shown by competent evidence put before

                                  11   this Court – the existence of a genuine dispute as to whether he was able to perform the essential

                                  12   functions of his job. This fact, too, is fatal to all of his claims based on disability discrimination
Northern District of California
 United States District Court




                                  13   and failure to provide reasonable accommodation.

                                  14
                                                              iii.    Green Provided No Evidence That The City Terminated Him As
                                  15                                  A Result Of A Disability Recognized Under The ADA
                                  16          Once Green’s doctor certified that he could not work at all under Supervisor Lipps – a

                                  17   condition not recognized as a disability under the ADA – the City medically separated Green

                                  18   expressly for this reason. The City medically separated him based on the medical certification he

                                  19   himself sought and presented as “proof” of his purported disability, a certification that actually

                                  20   demonstrated that he had a condition that prevented him from performing the essential functions

                                  21   of his job – a required element of disability discrimination – not that he had a disability recognized

                                  22   under the ADA.

                                  23          Hence, Green’s medical separation was explicitly because he proved that he did not suffer

                                  24   from a recognized disability but insisted he did, because he refused to do his job, and because he

                                  25   failed for over two years to show up for work. As a result, Green’s claim fails on all three prongs

                                  26   of the prima facie case of disability discrimination under the ADA.

                                  27   ///

                                  28   ///
                                                                                          75
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 76 of 97



                                                      b.      The City Articulated Several Legitimate Reasons For His Medical
                                   1                          Separation
                                   2          Even if Green had established a prima facie case for disability discrimination, the City

                                   3   articulated legitimate reasons for his medical separation. Because it would be unworkable to

                                   4   transfer every employee who did not like their supervisor, the City legitimately requires its

                                   5   employees to work under their assigned supervisors. It was only after Green’s doctor certified him

                                   6   permanently unable to work under his supervisor – permanently unable to perform his job – that

                                   7   the City medically separated him. The City presented clear evidence that this restriction

                                   8   permanently precluding him from doing his job was a primary basis for his medical separation.

                                   9   Requiring employees to learn to work under their assigned supervisor is in itself a legitimate,

                                  10   nondiscriminatory reason for medical separation.

                                  11          Green’s inability to work for his supervisor hampered the City’s ability to carry on its

                                  12   business functions, particularly when he absented himself for over two years as a result of the
Northern District of California
 United States District Court




                                  13   situation. Plus, after he had been on leave for over two years, he worked for just 15 days before he

                                  14   went AWOL and requested another year of personal leave. The City’s policy of only approving

                                  15   one year of leave promotes its interests in providing services to the public. The prohibition against

                                  16   indefinite leave is designed to prevent ongoing disruption of the City’s capacity to run its business

                                  17   with the employees it expects to show up to perform their duties. The City’s attempts to prevent

                                  18   further business disruption were legitimate reasons to medically separate Green. Although Green

                                  19   frames this decision as the result of discriminatory animus, the City – as a matter of law – was not

                                  20   obligated to grant Green’s request for a new supervisor, nor to keep Green on the payroll when he

                                  21   could not or would not do his job.

                                  22                  c.      Green Provides No Evidence That The City’s Reasons Were Pretextual
                                  23          Green has provided no evidence that the City’s decision-making was predicated on

                                  24   discriminatory animus. None of Green’s speculative arguments and unsupported contentions

                                  25   satisfy his burden to demonstrate pretext at summary judgment. Instead, Green admitted in his

                                  26   deposition that no one at the City made any comments to him that any action taken was based on

                                  27   any perceived or actual disability.

                                  28          In multiple respects, Green has not adduced evidence sufficient to create a disputed issue
                                                                                        76
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 77 of 97




                                   1   of material fact on his medical separation claim. Given that Green’s condition is not a disability

                                   2   recognized under the ADA, his medical separation is not actionable as disability discrimination.

                                   3   As with his failure in the race discrimination claim to demonstrate that he was performing his job

                                   4   in a satisfactory manner, Green’s similar failure to show he could perform the essential functions

                                   5   of the job with or without reasonable accommodation is fatal to his allegations of discrimination

                                   6   based on disability.

                                   7          Accordingly, the Court GRANTS summary judgment as to disability discrimination for

                                   8   his medical separation and for all other claims based on disability discrimination.

                                   9   D.     Third Claim for Relief, Disability Discrimination - Failure to Provide Reasonable
                                              Accommodation
                                  10

                                  11          Green claims that the City wrongfully denied his request to transfer out or change

                                  12   supervisor as a “reasonable accommodation” for his inability to work under Supervisor Lipps.
Northern District of California
 United States District Court




                                  13   See, e.g., RAC ¶¶ 53-59. His ‘803 Charge contains no claim for disability discrimination, hence

                                  14   no claim for failure to reasonably accommodate him. His ‘813 Charge, covering July 31, 2015 -

                                  15   May 26, 2016, contains a claim for discrimination based on an unspecified disability and an

                                  16   allegation that the City denied his also unspecified reasonable accommodation request. His ‘1585

                                  17   Charge contains a claim for discrimination based on his “disability that [he] suffered from at CSD

                                  18   in 2015 and beyond” and a claim that the City “failed to provide [him] with reasonable

                                  19   accommodation” of transfer from CSD that he “request [sic] in 9/16/2016.”29

                                  20          To establish a prima facie case of failure to accommodate under the ADA, plaintiffs must

                                  21   show that (1) they are disabled; (2) they are qualified for the job in question and capable of

                                  22   performing it with reasonable accommodation; (3) the employer had notice of their disability; and

                                  23   (4) the employer failed to reasonably accommodate their disability. Samper v. Providence St.

                                  24

                                  25   29
                                          Although Green has no EEOC charge that relates to conduct between May 26, 2016 and
                                  26   September 12, 2017, the Court will consider Green’s claim for failure to accommodate as if he
                                       alleged a continuing violation, picking up as of the three-hundredth day back from his ‘1585
                                  27   Charge. See, e.g., Nat’l. R.R. Pass. Corp., 536 U.S. at 116-18 (2002) (to make out a continuing
                                       violation, there must be at least one timely act that is related to the other, untimely acts comprising
                                  28   a hostile work environment).

                                                                                         77
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 78 of 97




                                   1   Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012).30

                                   2          A sine qua non to prevail on a claim for failure to provide reasonable accommodation is, of

                                   3   course, showing – or at a minimum creating a triable issue of fact as to the existence of – a

                                   4   disability cognizable under the ADA. Because, as a matter of law, failure to get along with one’s

                                   5   supervisor does not constitute a disability under either the ADA, the City had no obligation to

                                   6   provide Green with reasonable accommodation.

                                   7          However, even if the City had been obligated to accommodate Green, Green did not

                                   8   submit properly completed documents required to provide him with his requested accommodation.

                                   9   Green alleges he submitted to PUC HR department in September 2016 a request to transfer (RAC

                                  10   ¶ 56(b)) and he produced a reasonable accommodation request form hand-marked received

                                  11   9/18/16. ECF No. 153-1 [276-77 of 491]. However, the City produced uncontroverted evidence

                                  12   that Green did not submit a completed and signed, usable version of the medical release form until
Northern District of California
 United States District Court




                                  13   eight months later on May 24, 2017, and hence he did not actually complete his reasonable

                                  14   accommodation request until that date.31

                                  15          After approximately six more months, Green returned to work at CSD and soon submitted

                                  16   a note from Dr. Bakal dated December 1, 2017, which certified that Green had “permanent

                                  17   restrictions” and “need[ed] to work at a different location and with a different supervisor.” This

                                  18   medical note confirmed not that Green had a recognized disability but only that he could not work

                                  19   under his assigned supervisor or perform work in his assigned location. Thus, the only

                                  20   substantiation of Green’s ‘medical condition’ that he provided was that he was either unable,

                                  21

                                  22   30
                                          Similarly, FEHA makes it an unlawful employment practice “[f]or an employer...to fail to make
                                  23   reasonable accommodation for the known physical or mental disability of an applicant or
                                       employee.” Cal. Gov't Code § 12940(m). As a result, if the Court were to consider Green’s
                                  24   FEHA claims, it would come to the same conclusions.
                                       31
                                          The City alleges that Green obfuscated his status and appears to have purposefully misled the
                                  25   City regarding his certification to return to work and/or for reasonable accommodation, extending
                                       his time off work by at least four months after he was first certified to return to work and causing
                                  26   the City to send him duplicative correspondence that he now claims was harassment. The City
                                       also alleges that Green’s delays, omissions, and misstatements effectively extended his leave of
                                  27   absence, medical benefits, and seniority, while obscuring evidence detrimental to his claims in this
                                       litigation. Be that as it may, for as long as Green took to search for a medical provider to certify
                                  28   him as having a disability recognized under the ADA, he was ultimately unsuccessful.

                                                                                        78
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 79 of 97




                                   1   unwilling, or both, to work under his assigned supervisor and that he would not be showing up to

                                   2   work or perform his job duties as assigned.

                                   3          Yet, even if Green had presented evidence of a cognizable disability and even if he had

                                   4   submitted the required, completed documents in a timely manner, his request to transfer away

                                   5   from a supervisor he did not get along with is not a reasonable accommodation. In fact, the Equal

                                   6   Employment Opportunity Commission itself has stated that such an accommodation is neither

                                   7   reasonable nor required. See U.S. Equal Emp’t Opportunity Comm’n, Enforcement Guidance on

                                   8   Reasonable Accommodation and Undue Hardship under the ADA ¶ 33 (2002),

                                   9   https://www.eeoc.gov/policy/docs/accommodation.html#workplace (“An employer does not have

                                  10   to provide an employee with a new supervisor as a reasonable accommodation.”). Absent unusual

                                  11   circumstances, courts routinely reject “boss-ectomy” claims like Green’s “where plaintiffs argue

                                  12   that their employer is liable for failing to assign them to another supervisor.” See Byrnes v.
Northern District of California
 United States District Court




                                  13   Lockheed-Martin, Inc., No. C-04-03941 RMW, 2005 WL 3555701, at *5 (N.D. Cal. Dec. 28,

                                  14   2005), aff’d and remanded sub nom. Byrnes v. Lockheed Martin Corp., 257 F. App’x 34 (9th Cir.

                                  15   2007); Weiler v. Household Finance Corp., 101 F.3d 519, 525 (7th Cir. 1996) (employer not liable

                                  16   under ADA “if a plaintiff merely cannot work under a certain supervisor”); Kennedy v. Dresser

                                  17   Rand Co., 193 F.3d 120, 122-23 (2d Cir. 1999) (“[t]here is a presumption, however, that a request

                                  18   to change supervisors is unreasonable”). As in Byrnes, Green presents no evidence or argument

                                  19   that his request to transfer away from Supervisor Lipps falls outside this general rule.

                                  20          The City was not required to transfer Green as a reasonable accommodation because (1) he

                                  21   did not suffer from a disability recognized by the ADA and (2) transfer from a particular

                                  22   supervisor, a.k.a., a “boss-ectomy,” does not constitute a reasonable accommodation.

                                  23   Accordingly, the Court GRANTS summary judgement on Green’s claim for failure to

                                  24   accommodate.

                                  25   E.     Hostile Work Environment Created by Green’s Supervisor and Co-Workers
                                  26          Green claims that he was subjected to hostile work environment created by his supervisor

                                  27   (fourth claim for relief, RAC ¶¶ 60-67) and co-workers (fifth claim for relief, RAC ¶¶ 68-74)

                                  28   based on race and disability and alleges that much of the same conduct that constituted
                                                                                        79
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 80 of 97




                                   1   discrimination also created a hostile work environment. See generally Opp. pp. 10-13.

                                   2          1.      Prima Facie Case
                                   3          Harassment in the form of a hostile work environment constitutes unlawful discrimination

                                   4   in violation of Title VII. Nichols v. Azteca Rest. Enter., Inc., 256 F.3d 864, 871 (9th Cir. 2001)

                                   5   (citing Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986)). To prevail on a hostile work

                                   6   environment claim based on race discrimination, a plaintiff must show that he (1) was subjected to

                                   7   verbal or physical conduct of a racial nature; (2) that the conduct was unwelcome; and (3) that the

                                   8   conduct was sufficiently severe or pervasive to alter the conditions of the plaintiff’s employment

                                   9   and create an abusive work environment. Surrell v. California Water Service Co., 518 F.3d 1097,

                                  10   1108 (9th Cir. 2008).32

                                  11          The Ninth Circuit has not definitively decided whether or not a claim may be asserted

                                  12   under the ADA predicated on an alleged hostile work environment created by disability
Northern District of California
 United States District Court




                                  13   harassment. See Brown v. City of Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003) (declining to

                                  14   decide issue). However, numerous courts in the Ninth Circuit have followed other circuits, though

                                  15   they assume rather than hold that such a claim is cognizable. See, e.g., Meirhofer v. Smith’s Food

                                  16   & Drug Ctrs. Inc., 415 F.Appx. 806, 807 (9th Cir. 2011) (unpublished decision in which Ninth

                                  17   Circuit “assum[ed], arguendo, that hostile work environment claims are cognizable under the

                                  18   ADA”); Keller-McIntyre v. San Francisco State Univ., No. C-06-3209 MMC, 2007 WL 776126,

                                  19   at *13 (N.D. Cal. Mar. 12, 2007) (citing Flowers v. Southern Regional Physician Services, Inc.,

                                  20   247 F.3d 229, 232 (5th Cir. 2001)); Wynes v. Kaiser Permanente Hosps., 936 F. Supp. 2d 1171,

                                  21   1185 (E.D. Cal. 2013) (citing Walton v. Mental Health Ass’n, 168 F.3d 661, 667 (3d Cir. 1999)

                                  22   (applying Title VII hostile work environment standard to ADA claim)).

                                  23          Assuming for the purposes of this motion, then, that the Ninth Circuit would recognize a

                                  24   hostile work environment claim under the ADA, a plaintiff would have to demonstrate that (1) he

                                  25   is a qualified individual with disability; (2) he suffered from unwelcome harassment; (3) the

                                  26
                                       32
                                  27     Harassment in the form of a hostile work environment also violates FEHA. Lyle v. Warner
                                       Bros. Television Prod., 38 Cal.4th 264, 279 (2006). The prima facie case for a hostile work
                                  28   environment under FEHA is essentially the same as under Title VII. See Aguilar v. Avise Rent A
                                       Car System, Inc., 21 Cal.4th 121, 130-31 (1999).
                                                                                       80
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 81 of 97




                                   1   harassment was based on his disability or a request for accommodation; (4) the harassment was

                                   2   sufficiently severe or pervasive to alter the conditions of his employment and to create an abusive

                                   3   working environment; and (5) defendant knew or should have known of the harassment and failed

                                   4   to take prompt remedial action. See Wynes, 936 F. Supp. 2d at 1185. As with Green’s claims for

                                   5   disability discrimination, the fact that he is not disabled within the meaning of the ADA precludes

                                   6   a finding of liability and mandates that the Court GRANT summary judgment on hostile work

                                   7   environment based on disability.

                                   8          When alleging hostile work environment for either race or disability discrimination,

                                   9   plaintiffs must prove that the workplace was “both objectively and subjectively offensive, one that

                                  10   a reasonable person would find hostile or abusive, and one that the victim in fact did perceive to

                                  11   be so.” Nichols, 256 F.3d at 871-72 (citing Faragher v. City of Boca Raton, 524 U.S. 775, 787

                                  12   (1998)). When determining whether an environment was sufficiently hostile or abusive, courts
Northern District of California
 United States District Court




                                  13   examine all of the circumstances, including the frequency of the discriminatory conduct, its

                                  14   severity, whether it was physically threatening or humiliating, and whether it unreasonably

                                  15   interfered with an employee’s work performance. Faragher, 524 U.S. at 787-788; Vasquez, 349

                                  16   F.3d at 642. “When the workplace is permeated with discriminatory intimidation, ridicule, and

                                  17   insult that is sufficiently severe or pervasive to alter the conditions of the victim's employment and

                                  18   create an abusive working environment, Title VII is violated.” Oncale, 523 U.S. at 78 (citing

                                  19   Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993)).

                                  20          However, “[c]onduct that is not severe or pervasive enough to create an objectively hostile

                                  21   or abusive work environment – an environment that a reasonable person would find hostile or

                                  22   abusive – is beyond Title VII’s purview.” Oncale, 523 U.S. at 81 (citing Harris, 510 U.S. at 21).

                                  23   Case law explicitly requires repeated severe misconduct, such as racial slurs, physical threats, or

                                  24   humiliation, that rises to the level of “intolerably offensive” to a reasonable person for such a

                                  25   claim to be actionable. See, e.g., Reynaga v. Roseburg Forest Prod., 847 F.3d 678, 686-88 (9th

                                  26   Cir. 2017); Woodland v. Joseph T. Ryerson & Son, Inc., 302 F.3d 839, 843-844 (8th Cir. 2002)

                                  27   (incidents of racial harassment by coworkers, including racial epithets, an obscene gesture, the

                                  28   circulation of a racist message, and racist graffiti, were neither severe nor pervasive enough to
                                                                                         81
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 82 of 97




                                   1   create a hostile work environment under the circumstances); Vasquez, 349 F.3d at 642.

                                   2          Plaintiffs must prove that the conduct at issue was not merely tinged with offensive

                                   3   connotations, but actually constituted discrimination because of a prohibited basis. See, e.g.,

                                   4   Oncale, 523 U.S. at 81 (in claim for hostile work environment based on sex discrimination,

                                   5   affirming need for link between offensive sexual conduct and discrimination based on sex). Even

                                   6   so, the Ninth Circuit has found sufficient evidence of a hostile work environment where clear

                                   7   evidence linked employers’ conduct to plaintiffs’ protected class, such as an employer posting a

                                   8   racially offensive cartoon and making racially offensive slurs (see, e.g., Sanchez v. City of Santa

                                   9   Ana, 936 F.2d 1027 (9th Cir.1990)) and making two overtly race-based statements regarding

                                  10   “typical” Hispanic attitudes and characteristics. Vasquez, 349 F.3d at 642.

                                  11          2.      Conduct Constituting Alleged Hostile Work Environment
                                  12          Green once more resorts to the conditional, claiming that the ongoing harassment “can be
Northern District of California
 United States District Court




                                  13   causally connected to [his] medical issues that led to severe stress and mental and physical

                                  14   injuries.” Opp. at 12:10-12 (emphasis added). On summary judgment, however, a plaintiff must

                                  15   have moved well beyond asserting that something “can be” proved but must instead produce

                                  16   evidence that raises a triable issue that it is actually so. This Green has failed to do.

                                  17          Although Green asserts that he was subjected to a hostile work environment, he identifies

                                  18   no verbal or physical conduct from which a reasonable jury could draw this conclusion.

                                  19                          i.      Green Fails To Present Evidence That He Was Subjected To
                                                                      Verbal Or Physical Conduct Because Of A Protected
                                  20                                  Characteristic33
                                  21          Green argues that many actions of Green’s Supervisor, Lipps, and Henderson, as well as

                                  22   Green’s co-worker, Kaumil Parghi, an Assistant Engineer at CSD, constituted “harassment” that

                                  23   created or contributed to a hostile work environment.

                                  24          In his RAC, he alleges that Lipps sent him inappropriate emails, blocked his pathway (June

                                  25   2015), docked his vacation time (May 2015) (RAC ¶ 67(e)); falsely accused him of being AWOL

                                  26

                                  27   33
                                         Green’s EEOC Charges and this lawsuit clearly indicate that Green found the conduct
                                  28   unwelcome.

                                                                                          82
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 83 of 97




                                   1   and not properly doing his work (RAC ¶ 67(f)); “denied use or approved [his] personal time (i.e.,

                                   2   sick and vacation time)” (RAC ¶ 67(g)); placed him on “non-driving” status (RAC ¶ 67(e), (h)).

                                   3   He also complains that he was approached, coached with follow-up, and “pressured” by Lipps and

                                   4   co-worker Kaumil Parghi, an Assistant Engineer at CSD, on May 1, 2015 about work

                                   5   expectations/requirements – review of 1250 linear feet of video per day – of coding inspection.

                                   6   RAC ¶ 71(a)-(d).

                                   7          In his Opposition, Green includes as the hostile work environment Lipps’ “micromanaging

                                   8   tactics,” blocking his pathway, being singled out and targeted, taping emailed documents onto his

                                   9   computer screen (which Lipps had done to others as well), making false claims about how

                                  10   incidents transpired and Green’s performance and behavior, and threatening remarks from his

                                  11   supervisors, among other intimidating, bullying, hostile and aggressive behaviors. See Opp. at 11,

                                  12   citing RAC ¶¶ 30-37.34
Northern District of California
 United States District Court




                                  13          Green alleges that certain behaviors were initiated by his supervisor and supported by

                                  14   Harrison.35 Green gives as an example that Harrison instructed Lipps to issue a Letter of

                                  15   Instruction (LOI) “for disciplinary purposes for language or behavior he deemed ‘insulting’ or

                                  16   ‘rude’ about the Plaintiff when in actuality Harrison’s language was ‘insulting’ or ‘rude’ when he

                                  17   shamefully referred to [Green] as ‘misfits…that no one can deal with’ and ‘we want to be the

                                  18   proving ground for getting this type of behavior under control.’” Opp. at 11-12.

                                  19          Green also alleges that his complaints against Lipps were ignored and not addressed and

                                  20   makes the following citations: “(Harrison 7/23 Dep. at 30:25-31:5 (complaints), 36:2-11 (shock),

                                  21   37:14-39:18 (misfits), 41:2-44:8 (misfits), 50:24-51:11 (uncomfortable/harassed), 52:17-56:9 (no

                                  22
                                       34
                                  23     The Court notes that Green cites his own RAC to bolster his arguments. As indicated in the
                                       RJN rulings, supra, such references are not evidence, as Green’s complaint is not verified.
                                  24   35
                                         Once again, Green’s allegations that the Court has determined are not actionable as race or
                                  25   disability discrimination are also not actionable as creating a hostile work environment, either
                                       because they were not adverse employment actions and/or because they were justified by
                                  26   legitimate reasons with no showing of pretext. These allegations include being assigned “menial”
                                       work of reviewing and coding sewer videos at CSD, being denied training “and other equal
                                  27   opportunities,” “uneven” discipline, write-ups, and “constant threats of insubordination,”
                                       continued harassment and “different terms and conditions of employment,” being accused of being
                                  28   AWOL, and receiving “harassing letters and emails.”

                                                                                       83
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 84 of 97




                                   1   investigation/complaints), 53:4-14 (no investigation conducted on Lipps), 53:4-56:9 (leaving not

                                   2   an option), 58:22-59:17 (medical leave).” Opp. at 12.

                                   3          Green nowhere identifies how any of the conduct alleged was based either on his race, an

                                   4   actual or perceived disability, or informal and formal complaints regarding race discrimination.

                                   5   Green has provided no direct evidence of discrimination, as he himself testified that no one –

                                   6   neither supervisors nor co-workers – said that any action they took was because of his race. Green

                                   7   has also provided no evidence of indirect or circumstantial linkage of words or conduct by anyone

                                   8   at the City to any discriminatory basis.

                                   9          Moreover, the City has demonstrated that the discipline of which Green complains was

                                  10   based on actual instances of behavior his employer found unacceptable, such as perpetual

                                  11   tardiness, excessive absenteeism, and the illegal use of a tape recorder. The things Green

                                  12   characterizes as “micromanaging tactics,” while obviously unwelcome, were done in response to
Northern District of California
 United States District Court




                                  13   Green’s behavior. For example, he complained that he was harassed when his supervisor and

                                  14   more experienced co-worker, Parghi, coached him, followed-up with him, and reminded him

                                  15   about standard CSD work expectations. Such coaching and follow-up are clearly performance-

                                  16   based workplace interventions. The fact that he felt “pressured” by his supervisor and co-worker

                                  17   to meet expectations does not transform their coaching into race or disability-based harassment.

                                  18          Green claims that the ongoing harassment “can be causally connected to [his] medical

                                  19   issues that led to severe stress and mental and physical injuries.” Opp. at 12:10-12 (emphasis

                                  20   added). On summary judgment, however, a plaintiff must have moved well beyond asserting that

                                  21   something “can be” proved but must instead produce evidence that raises a triable issue that it is

                                  22   actually so. This Green has failed to do.

                                  23                          ii.     The Conduct Was Not Sufficiently Severe Or Pervasive To Alter
                                                                      The Conditions Of Green’s Employment And Create An
                                  24                                  Abusive Work Environment
                                  25          Green must demonstrate not only that he subjectively found the workplace offensive, but

                                  26   that the workplace was so objectively hostile that a reasonable person would consider the

                                  27   environment abusive. See Davis, 520 F.3d at 1095. In order to bolster his allegations of

                                  28   mistreatment, Green relies primarily upon his own declaration, which the Court struck as an
                                                                                        84
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 85 of 97




                                   1   impermissible attempt to circumvent page limitations and much of which, in any event, is

                                   2   inadmissible as conclusory arguments and assertions of presumptions and beliefs. Green’s

                                   3   uncorroborated and self-serving statements do not create triable issues of material fact. See

                                   4   Villiarimo, 281 F.3d at 1061.

                                   5          When examining all of the circumstances in light of the evidence presented, Green’s

                                   6   complaints amount to little more than minor workplace irritations. He expresses outrage at what

                                   7   he calls his supervisor’s “micromanaging tactics,” such as being repeatedly coached about work

                                   8   expectations – not at all surprising when his performance fell so far short of acceptable standards

                                   9   (completing 7.8 days of coding in four and a half months). Other minor irritations Green

                                  10   complains of include being sent “inappropriate emails,” having vacation time docked (which the

                                  11   City proved did not actually happen), being accused of being AWOL (which the City proved was

                                  12   reversed when it was found to be inaccurate), having his pathway blocked (with no indication of
Northern District of California
 United States District Court




                                  13   when, where, why, for how long, and whether it was purposeful or inadvertent), and being placed

                                  14   on “non-driving” status as a result of his own refusal to fill out standard paperwork. Ordinary

                                  15   discipline such as receiving an LOI for language and behavior his supervisor deemed “insulting”

                                  16   or “rude” – notwithstanding Green’s disagreement with that characterization – also cannot be said

                                  17   to be abusive. Although Green found this conduct “tinged with offensive connotations,” his

                                  18   subjective responses do not transform his workplace into a hostile environment.

                                  19          Green has provided no evidence of repeated severe misconduct, such as racial slurs,

                                  20   physical threats, or humiliation, that rises to the level of “intolerably offensive” to a reasonable

                                  21   person. Green’s dissatisfaction with how the City responded to his complaints also does not give

                                  22   rise to a claim for hostile work environment harassment. Compared to incidents of racial

                                  23   harassment such as racial epithets, an obscene gesture, the circulation of a racist message, and

                                  24   racist graffiti, which were found to be neither severe nor pervasive enough to create a hostile work

                                  25   environment, the isolated comments Green considers ‘shameful’ – referring to Green as

                                  26   “misfits…that no one can deal with” and being “the proving ground for getting this type of

                                  27   behavior under control” – fall well below the level of intimidation, ridicule, or insult. Situations

                                  28   where an employer posted a racially offensive cartoon and made offensive, overtly race-based
                                                                                         85
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 86 of 97




                                   1   slurs and where an employer made two overtly race-based statements were held not to create a

                                   2   hostile work environment. How much less so is the City’s conduct here.

                                   3          On the record before the Court, it cannot be said that Green’s workplace was permeated

                                   4   with “discriminatory intimidation, ridicule, and insult” so “severe or pervasive to alter the

                                   5   conditions of [his] employment and create an abusive working environment.” The Court finds that

                                   6   Green was not subjected to behavior that could reasonably be called discriminatory, much less

                                   7   severe and pervasive conduct sufficient to alter his working conditions. There is simply no

                                   8   admissible evidence in the record from which a reasonable jury could conclude that Green was

                                   9   subjected to the kind of frequent, severe, physically threatening and/or humiliating treatment that

                                  10   would “unreasonably interfere” with his work performance. Hence, Green’s claim for hostile

                                  11   work environment is not actionable.

                                  12          With no evidence that the City harassed Green either because of his race or his purported
Northern District of California
 United States District Court




                                  13   disability or that any of the conduct of which he complains was either severe or persuasive, the

                                  14   behavior complained of falls well outside the purview of Title VII and, for argument’s sake, the

                                  15   ADA.

                                  16          Accordingly, the Court GRANTS summary judgment with respect to Green’s claims of

                                  17   hostile work environment created by his employer and by his co-workers based upon race,

                                  18   disability, and formal and informal complaints.

                                  19   F.     Sixth Claim for Relief, Retaliation
                                  20          1.      Prima Facie Case
                                  21          Green alleges he was subjected to retaliation by his supervisor, management, and other

                                  22   employees for filing EEOC Charges and this lawsuit and for complaining about unfair treatment

                                  23   of himself and other African Americans.

                                  24          Retaliation claims are subject to the same the three-step, burden-shifting framework of

                                  25   McDonnell Douglas as are claims of race and disability discrimination. See Davis, 520 F.3d at

                                  26   1093-94.36 Hence, to prevail on a claim for retaliation, plaintiffs must meet their initial burden of

                                  27

                                  28
                                       36
                                         Again, if the Court were to consider Green’s claims under FEHA, they would also be subject to
                                       the same burden-shifting framework of McDonnell Douglas. See Yanowitz v. L’Oreal USA, Inc.,
                                                                                       86
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 87 of 97




                                   1   establishing a prima facie case, namely that (1) they were engaged in a protected activity; (2) they

                                   2   were thereafter subjected by their employer to an adverse employment action; and (3) there was a

                                   3   causal link between the protected activity and the adverse employment action. Davis, 520 F.3d at

                                   4   1093-94; Wallis, 26 F.3d at 891. For purposes of a Title VII retaliation claim, “an action is

                                   5   cognizable as an adverse employment action if it is reasonably likely to deter employees from

                                   6   engaging in protected activity.” Ray v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000).

                                   7          Plaintiffs making a retaliation claim under Title VII [§ 2000e–3(a)] and the ADA must

                                   8   establish that the protected activity was a but-for cause of the alleged adverse action by the

                                   9   employer. See Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013) (“Title VII

                                  10   retaliation claims must be proved according to traditional principles of but-for causation, not the

                                  11   lessened causation test stated in § 2000e-2(m).”); Murray v. Mayo Clinic, 934 F.3d 1101, 1107

                                  12   (9th Cir. 2019) (the Ninth Circuit has adopted the “but-for causation” standard for ADA retaliation
Northern District of California
 United States District Court




                                  13   claims); Brooks v. City of San Mateo, 229 F.3d 917, 917 (9th Cir. 2000) (recognizing a concern

                                  14   that “employers will be paralyzed into inaction once an employee has lodged a complaint under

                                  15   Title VII, making such a complaint tantamount to a ‘get out of jail free’ card for employees

                                  16   engaged in job misconduct”).

                                  17          For the third element of the prima facie case, causation may sometimes be inferred based

                                  18   on the temporal proximity between the protected activity and the alleged retaliation, see Manatt v.

                                  19   Bank of America, NA, 339 F.3d 792, 802 (9th Cir. 2003), but the connection in time must be “very

                                  20   close.” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001). For example, courts have

                                  21   “required temporal proximity of less than three months between the protected activity and the

                                  22   adverse employment action for the employee to establish causation based on timing alone.”

                                  23   Yartzoff, 809 F.2d at 1376; Vasquez, 349 F.3d at 646 (thirteen months too long); Miller v.

                                  24   Fairchild Indus., 885 F.2d 498, 505 (9th Cir. 1989) (two months sufficient).

                                  25          If the plaintiff establishes a prima facie case of retaliation, the employer must articulate a

                                  26   legitimate, nondiscriminatory reason for the challenged action. Ray, 217 F.3d at 1240. Finally, if

                                  27

                                  28
                                       36 Cal. 4th 1028, 1042 (2005).
                                                                                         87
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 88 of 97




                                   1   the employer satisfies this burden, the plaintiff must show that the “reason is pretextual ‘either

                                   2   directly by persuading the court that a discriminatory reason more likely motivated the employer

                                   3   or indirectly by showing that the employer’s proffered explanation is unworthy of credence.’”

                                   4   Davis, 520 F.3d at 1088-89. In contrast to the possibility of showing causation, mere temporal

                                   5   proximity is generally insufficient to show pretext. Brooks v. Capistrano Unified School Dist., 1

                                   6   F. Supp. 3d 1029, 1038 (C.D. Cal. 2014).

                                   7          2.      Green’s Purported Protected Activities and the City’s Alleged Retaliatory
                                                      Actions
                                   8
                                   9          Green alleges that he engaged in protected activities and that the City retaliated against him

                                  10   based on the following conduct:

                                  11                  a.      The ‘803 Charge
                                  12          In the ‘803 Charge, covering August 1, 2014 to May 28, 2015, Green alleges that he
Northern District of California
 United States District Court




                                  13   complained of discriminatory treatment of African-Americans, for which the City retaliated with

                                  14   denial of promotion to 5502 Project Manager 1, denial of multiple trainings “and other equal

                                  15   opportunities,” transfer to CSD, discipline and unfair treatment for his poor performance,

                                  16   attendance, and punctuality.

                                  17          Green has failed to establish with competent evidence two of the three prima facie

                                  18   elements. The Court has previously determined that the conduct Green complains is retaliatory –

                                  19   nonpromotion to 5502 Project Manager 1, denial of multiple trainings “and other equal

                                  20   opportunities,” transfer to CSD,37 and discipline and unfair treatment for his poor performance,

                                  21

                                  22   37
                                          It may be arguable that the definition of an “adverse employment action” is slightly broader in
                                  23   relation to a retaliation claim, as the EEOC has interpreted it to mean “any adverse treatment that
                                       is based on a retaliatory motive and is reasonably likely to deter the charging party or others from
                                  24   engaging in protected activity.” See Ray, 217 F.3d at 1242-43 (citing EEOC Compliance Manual
                                       Section 8, “Retaliation,” ¶ 8008 (1998) and finding EEOC Guidelines not binding but informative
                                  25   to courts); see also Yartzoff, 809 F.2d at 1376 (holding that transfers of job duties, if proven,
                                       would constitute “adverse employment decisions” cognizable for retaliation claim under Title
                                  26   VII). However, even if theoretically Green’s transfer were considered an adverse employment
                                       action because it might deter Green from further informal complaints, Green gives no indication of
                                  27   when his informal discrimination complaint was made, so causality has not been shown.
                                       Moreover, the City has amply proven that it had legitimate nondiscriminatory reasons for the
                                  28   transfer and that the transfer was also intended to provide a path for career advancement.

                                                                                         88
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 89 of 97




                                   1   attendance, and punctuality – are either not adverse employment actions or the City has presented

                                   2   evidence of legitimate nondiscriminatory reasons for its actions that Green has not shown are

                                   3   pretextual.

                                   4          As for causation, Green does not even try to establish a causal link between his protected

                                   5   activity and the employment actions he alleges are retaliatory. Instead of submitting evidence that

                                   6   raises an issue of material fact on this essential element, Green simply states, as to all of his

                                   7   retaliation claims, that he will “rely on the temporal proximity between his protected activity and

                                   8   the respective adverse actions to establish his retaliation case.” Opp. at 14. His lack of detail

                                   9   about the timing of his complaints about the treatment of African-Americans in relation to the

                                  10   City’s conduct makes it impossible to determine whether the timeframe falls within the less than

                                  11   three month window in which courts have found causation based on timing alone. This lack of

                                  12   information prevents even the most tangential causal link to be established, much less the “but-
Northern District of California
 United States District Court




                                  13   for” causation required for a prima facie case of retaliation. Green has also completely failed to

                                  14   produce the required proof that the City would not have performed the actions of which he

                                  15   complains if he had not engaged in the protected activity.

                                  16          Hence, Green has not demonstrated a genuine issue of material fact regarding retaliation in

                                  17   the ‘803 Charge.

                                  18                  b.      The ‘813 Charge
                                  19          In his ‘813 Charge, which covers the period from July 31, 2015 to May 26, 2016 (during

                                  20   which Green was on medical leave), Green alleges retaliation based on filing the ‘803 Charge in

                                  21   the form of “continued harassment and different terms and conditions of employment,”38 being

                                  22   sent harassing letters and emails and being accused of being AWOL. While filing an EEOC

                                  23   charge is clearly protected activity, an employer sending letters and emails to an employee is not

                                  24   cognizable as an adverse employment action because it did not affect the terms of Green’s

                                  25   employment in any way. Also, although Green alleges he experienced the letters and emails as

                                  26   “harassing,” sending correspondence is “not reasonably likely to deter employees from engaging

                                  27
                                       38
                                  28     Again, such allegations are too general to analyze properly so the Court treats them as umbrella
                                       categories.
                                                                                        89
                                         Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 90 of 97




                                   1   in protected activity” – here, from filing an EEOC charge. See Ray, 217 F.3d at 1243. Again,

                                   2   besides unspecified temporal proximity, Green fails to show any causal link, much less the “but-

                                   3   for” causation required for a prima facie case of retaliation.

                                   4          Furthermore, the City submitted both testimony and documentary evidence that the

                                   5   correspondence sent to Green was based on legitimate business needs, inter alia, to determine

                                   6   when and if Green would return to work and to assess Green’s medical condition to determine the

                                   7   need for a reasonable accommodation. The City has also established that the frequency of such

                                   8   correspondence was entirely due to Green’s failure to respond in a timely manner and often not at

                                   9   all.

                                  10          Hence, Green has not demonstrated a genuine issue of material fact regarding retaliation in

                                  11   the ‘813 Charge.

                                  12                  c.      The ‘1585 Charge and the RAC – Retaliation Based On Participation
Northern District of California
 United States District Court




                                                              In Investigations
                                  13

                                  14          As the initial complaint in this matter was filed prior to the ‘1585 Charge, some of Green’s

                                  15   RAC allegations overlap with that charge. Hence, in both his ‘1585 Charge and his RAC, Green

                                  16   alleges that he was retaliated against, inter alia, because “in 2014 and February 2015” he

                                  17   “participated in an investigation or hearing” (i) by a WWE Operations Division Manager about the

                                  18   disclosure of a co-worker’s protected health care information (RAC ¶ 76(a); see also ‘1585

                                  19   Charge (“testifying in support of a fellow coworker”)), and (ii) by a PUC HR Services Director

                                  20   about alleged unfair hiring practices, policies, and procedures regarding “several positions that

                                  21   [he] applied to.” RAC ¶ 76(b).39

                                  22                          i.      Investigation about disclosure of co-worker’s protected health
                                                                      care information
                                  23

                                  24          The ‘1585 Charge covers the period between September 12, 2017 and July 9, 2018, so

                                  25   Green’s allegation concerning investigations “in 2014 and February 2015” is well-past the three-

                                  26

                                  27
                                       39
                                         This allegation is not included in any of Green’s EEOC Charges but only in his RAC.
                                       However, this conduct is “reasonably related” to Green’s more general complaints about not being
                                  28   promoted to “various positions” and an investigation into Green’s nonpromotion allegations would
                                       reasonably be expected to uncover it.
                                                                                        90
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 91 of 97




                                   1   hundred day statute of limitations beginning September 12, 2017 and the retaliation claim for that

                                   2   participation is therefore time-barred. See, e.g., Nat’l R.R. Pass. Corp., 536 U.S. at 105 (holding

                                   3   that Title VII “precludes recovery for discrete acts of discrimination or retaliation that occur

                                   4   outside the statutory time period”).

                                   5           Further, even assuming that participation in an informal HR investigation constitutes

                                   6   “protected activity” under Title VII, Green presented no evidence connecting his participation

                                   7   with any specific retaliatory conduct. Passantino v. Johnson & Johnson Consumer Prods, Inc.,

                                   8   212 F.3d 493, 506 (9th Cir. 2000) (causal link required). Hence, Green’s participation in an

                                   9   informal HR investigation in 2014 and February 2015 is not an actionable basis on which to assert

                                  10   a claim of retaliation.

                                  11                             ii.   Complaint to HR staff about alleged unfair hiring practices,
                                                                       policies, and procedures regarding “several positions that [he]
                                  12                                   applied to”
Northern District of California
 United States District Court




                                  13           Although informal complaints concerning race-based unfair treatment constitute protected

                                  14   activity (see, e.g., Ray, 217 F.3d at 1240 n.3), Green has provided insufficient details to evaluate

                                  15   this claim and no evidence to support it – neither about the substance of this “investigation or

                                  16   hearing” to determine whether Green’s activity was actually protected, nor the date of the event in

                                  17   order to evaluate a causal link to potential consequences, nor whether anyone besides the HR

                                  18   director knew about this alleged protected activity also to evaluate a possible causal link. He also

                                  19   fails, yet again, to include sufficient identifying information regarding the “several positions that

                                  20   [he] applied to” to evaluate whether the hiring decisions were actual adverse employment actions

                                  21   and any causal link between the complaints and the hiring decisions. This lack of information also

                                  22   makes it impossible for the City to respond and for the Court to determine whether the City had

                                  23   legitimate, nonpretextual business reasons for its hiring decisions.

                                  24                   d.        The ‘1585 Charge and the RAC – Retaliation Based On EEOC Charges
                                                                 and Complaints of Race Discrimination
                                  25

                                  26           In addition, Green alleges that because he filed the ‘803 and ‘813 EEOC Charges and this

                                  27   lawsuit and because he complained about unfair treatment of himself and other African

                                  28   Americans, i.e., race discrimination (‘813 and ‘1585 Charges; RAC ¶ 76(c)), he experienced
                                                                                         91
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 92 of 97




                                   1   retaliation in the form of:

                                   2             • January 2015 denial of promotion to Project Manager 1 (‘1585 Charge; RAC ¶ 78(b))

                                   3   and March 2015 “involuntary” transfer to CSD 1 (‘1585 Charge; RAC ¶ 78(c)):

                                   4             However, the three-hundred day ‘look-back’ period for the ‘1585 Charge begins on

                                   5   September 12, 2017, a full two and a half years after the latest action of which Green complains.

                                   6   Hence, these allegations were made well-past the statute of limitations and are therefore time-

                                   7   barred.

                                   8             • Menial job duties (‘1585 Charge, RAC ¶ 78(d)):

                                   9             Green alleges that he was assigned menial job duties as retaliation, but the Court

                                  10   determined above that not only was this not an adverse employment action, especially in light of

                                  11   the City’s testimony that his initial assignment was foundational experience for more advanced

                                  12   field work, but also that the City articulated legitimate – and pressing – business reasons for
Northern District of California
 United States District Court




                                  13   Green’s duties and Green submitted no evidence of pretext. Furthermore, Green’s allegations in

                                  14   the ‘1585 Charge may only begin with conduct after September 12, 2017, at which time he was on

                                  15   medical leave and reported to work for only a few weeks before his medical separation. Green has

                                  16   submitted no evidence regarding his job duties beyond arguments about his treatment from March

                                  17   15 to July 30, 2015. In the absence of any evidence during the relevant period, no retaliation

                                  18   claim may lie.

                                  19             • Being placed on sick leave restriction (RAC ¶ 78 (h) and (j)):

                                  20             As discussed above, the Court has found that sick leave restriction is not an adverse

                                  21   employment action, as it does not affect the balance of sick leave available. The “restriction”

                                  22   merely requires that employees who take more than a certain amount of sick leave, as determined

                                  23   by a regular audit made of all employees, must submit a doctor’s note when they return to work, a

                                  24   simple administrative requirement. The City placed Green on sick leave restriction after an audit

                                  25   revealed he had taken three weeks of sick leave in his first four months at CSD. Although Green

                                  26   asserts this action was retaliation, the evidence shows that the policy was applied to all employees

                                  27   – even Green’s own supervisor, who had previously been placed on the same restriction after a

                                  28   similar audit. The use of sick leave restriction was also justified by PUC’s interest in preventing
                                                                                          92
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 93 of 97




                                   1   business disruption by reducing absenteeism to ensure its employees come to work regularly to

                                   2   perform their jobs. Green submitted no evidence of retaliation in the imposition of sick leave

                                   3   restriction.

                                   4           • Miscellaneous conduct: Green repeats a familiar litany of complaints and recasts his

                                   5   allegations of discrimination as retaliation, such as “constant threats of insubordination,

                                   6   disciplinary actions, write-ups” (‘1585 Charge, RAC ¶ 78(c)), including accusations of retaliation

                                   7   for actions that, on their face, are no more than standard office policies like the use of an In/Out

                                   8   Board (which he characterizes as “disciplinary action with the improper use of the In/Out Board as

                                   9   a disciplinary tool”) (RAC ¶ 78(g)); being questioned about his whereabouts (RAC ¶ 78(g)); and

                                  10   being given a pop quiz on coding, being sent inappropriate emails and experiencing adverse

                                  11   behavior, having his pathway blocked, having documents taped to his computer screen, being

                                  12   placed on “non-driving” status and being denied access to use a City vehicle to conduct business
Northern District of California
 United States District Court




                                  13   affairs, being questioned about lunch and break times, having vacation time docked and being

                                  14   reported AWOL during the brief period he actually showed up to work at CSD. RAC 78 ¶ (k); see

                                  15   also supra, for more discussion regarding the fact that Green was not actually docked vacation

                                  16   time or marked AWOL.

                                  17           Such de minimis actions do not rise to the level of adverse employment actions, as they did

                                  18   not affect the conditions of Green’s employment, nor are they reasonably likely to deter

                                  19   employees from engaging in protected activity, in this case, filing EEOC charges and a

                                  20   discrimination lawsuit or complaining about discrimination. Furthermore, Green again fails to

                                  21   establish any causal link between his activities and the allegedly retaliatory conduct, much less the

                                  22   “but-for” causation required for a prima facie case of retaliation, and he does not demonstrate

                                  23   pretext for the City’s actions by asserting only temporal proximity as a link.

                                  24           • Vague allegations: The following allegations are too vague to determine what actions the

                                  25   City actually took that he complains about or to determine whether any causal connection exists

                                  26   between Green’s activity and the City’s actions; plus, Green provides no competent evidence in

                                  27   support of these allegations: denial of “several promotional opportunities” (unable to determine to

                                  28   which “promotional opportunities” he refers, when they happened, or if/why there was he was
                                                                                         93
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 94 of 97




                                   1   denied promotion) (‘1585 Charge, RAC ¶ 78(b)); not receiving training “and other equal

                                   2   opportunities” (as explained above, the City produced evidence that he received mandatory and

                                   3   optional training and, in any event, the Court is unable to determine to which “other equal

                                   4   opportunities” he refers, when they happened, or if/why there was an actual denial) (‘1585 Charge,

                                   5   RAC ¶ 78(c)); subjected to “different terms and conditions of employment,” bullying, false

                                   6   claims, stalking, intimidation (‘1585 Charge) and harassment (‘1585 Charge, RAC ¶ 78(c));

                                   7   refusal to engage in criminal/fraudulent acts (this claim makes its first appearance in Green’s

                                   8   RAC, not in any EEOC Charge, so it has not been exhausted administratively; furthermore, this

                                   9   accusation remains completely unexplained, as Green neither discusses it nor provides any

                                  10   evidence in support of it) (RAC ¶ 78(d)); “harassing letters and emails” (as discussed above,

                                  11   Green’s characterization of business communication as “harassment” is insufficient to convert it to

                                  12   an adverse employment action to support a claim of retaliation). ‘1585 Charge.
Northern District of California
 United States District Court




                                  13            • Revocation of computer access while out on medical leave:

                                  14            Green alleges that the City “changed [his] computer access, resources, e-time capabilities

                                  15   without [his] knowledge” (RAC ¶ 78(c)); “disabled [his] work account access on October 5, 2016

                                  16   when [he] was still an active employee at that time and on medical leave when other workers who

                                  17   were in similar positions, but did not have this disability were treated better than [him].” RAC ¶

                                  18   78(m).

                                  19            These allegations were not included in any EEOC Charge but appear only in the RAC.

                                  20   Plus, they appear to fall within a gap not covered by any EEOC Charge, between the ‘813 Charge

                                  21   and the ‘1585 Charge from May 26, 2016 and September 12, 2017, so they were not

                                  22   “administratively exhausted.” In addition, as previously discussed, the City articulated that

                                  23   because Green was on medical leave during that time, there were legitimate security concerns

                                  24   regarding an individual who, at that point, had been on medical leave for fifteen months, having

                                  25   access to a business-only, City computer system. There is also no causal evidence of retaliation.

                                  26            • Denial of disability benefits:

                                  27            Green alleges that the City’s Workers’ Compensation Division “denied [his] rights to

                                  28   receive disability benefits after [his] State Disability Insurance (SDI) payments was [sic]
                                                                                         94
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 95 of 97




                                   1   exhausted as of August 4, 2016.” RAC ¶ 78(n). This allegation concerns conduct for which the

                                   2   specific City defendant, the PUC, bears no responsibility, nor does it have any power to affect the

                                   3   availability of disability insurance from the State of California. In addition, the allegation does not

                                   4   appear in any EEOC Charge nor is it “related to” any charge, so it has not been properly

                                   5   exhausted. Moreover, Green never explains the causal relationship to his protected activity and

                                   6   submits no evidence related to it.

                                   7           • Provision of personnel records without authorization to Qualified Medical Evaluator

                                   8   (QME):

                                   9           Green alleges that the City retaliated against him by providing “some of [his] personnel

                                  10   records” without authorization to the QME doctor in “an attempt to slander, manipulate, persuade,

                                  11   and negatively influence [his] medical evaluation related to [his] disability, which was supposed to

                                  12   be unbiased, impartial, and without prejudice.” RAC ¶ 78(o). This is pure argument, or more
Northern District of California
 United States District Court




                                  13   accurately pure invective, for which Green never provides any explanation or supporting evidence

                                  14   of either the action itself or a causal link to his activity.

                                  15           Given this analysis, the sole remaining claim for retaliation is Green’s medical separation.

                                  16                   e.      Medical Separation
                                  17           Given this analysis of retaliatory conduct, the sole remaining retaliation allegation is that

                                  18   the City medically separated Green from his employment because he filed the ‘803 and ‘813

                                  19   EEOC Charges and this lawsuit and because he complained about unfair treatment of himself and

                                  20   other African Americans. ‘1585 Charge, RAC ¶ 78(a) (inter alia).

                                  21                           i.       Prima Facie Case

                                  22                                    (a) Green Was Engaged In A Protected Activity
                                  23           It is undisputed that filing EEOC Charges, instituting an employment discrimination

                                  24   lawsuit, and complaining about race discrimination constitute protected activity.

                                  25                                    (b) Green Was Thereafter Subjected By His Employer To An
                                                                        Adverse Employment Action
                                  26

                                  27           Being separated from employment is perhaps the quintessential adverse employment

                                  28   action, as the “terms and conditions of employment” are terminated.
                                                                                            95
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 96 of 97



                                                                      (c) Green Has Not Shown A Causal Link Between The Protected
                                   1                                  Activity And The Adverse Employment Action
                                   2          Green asserts that he can prove causation between his alleged adverse employment actions

                                   3   and alleged protected activities, but he has produced no evidence of a causal link between his

                                   4   protected activities and any adverse actions by the City. He simply asserts that the adverse actions

                                   5   occurred “after engaging in . . . protected activities” so that “[a]ccordingly, a causal link exists

                                   6   between the protected activity and the adverse action that followed.” Opp. ¶ 20. Instead of

                                   7   submitting evidence that raises an issue of material fact on this essential element, Green relies on

                                   8   “the temporal proximity between his protected activity and the respective adverse actions to

                                   9   establish his retaliation case.” Opp. ¶ 21.

                                  10          Yet there is no temporal proximity. There are long gaps between Green filing EEOC

                                  11   charges and this lawsuit and his complaints about race discrimination, on the one hand, and his

                                  12   medical separation on February 8, 2018, on the other. The medical separation occurred almost
Northern District of California
 United States District Court




                                  13   three years after Green filed the ‘803 Charge on May 28, 2015 that in part complained about race

                                  14   discrimination, almost two years after Green filed the ‘813 Charge on May 26, 2016, a full year

                                  15   after Green filed the original Complaint in this action on February 6, 2017, and five months before

                                  16   he filed the ‘1585 Charge on July 9, 2018. This is certainly not a case where an adverse

                                  17   employment action “follows on the heels of protected activity,” Villiarimo, 281 F.3d at 1065,

                                  18   hence causation cannot be inferred from timing alone.

                                  19          Given his reliance on timing, Green also completely fails to produce the required proof

                                  20   that, “but for” his protected activity, the City would not have medically separated him. Under

                                  21   these circumstances, an inference of causation based only on the timing of these events is simply

                                  22   not possible. See, e.g., Manatt, 339 F.3d at 802 (no causation shown where nine months lapsed

                                  23   between the date of protected activity and the alleged adverse action).

                                  24          With such scant temporal proximity between Green’s protected activities and the City’s

                                  25   actions and without other corroborating evidence, the Court concludes as a matter of law that

                                  26   Green has failed to raise an inference of the required but-for causality in this case. Hence, Green

                                  27   fails to establish a prima facie case of retaliation for his medical separation.

                                  28
                                                                                          96
                                        Case 3:17-cv-00607-TSH Document 166 Filed 08/26/21 Page 97 of 97



                                                              ii.     Legitimate Business Reasons And No Evidence Of Pretext
                                   1

                                   2           As with so much of Green’s case, his belief that something is true does not make it so. Just

                                   3   because he says the City medically separated him because of his complaints about discrimination

                                   4   does not erase or override the plethora of evidence submitted by the City demonstrating its

                                   5   legitimate business reasons to end his employment.

                                   6           Green relies exclusively on the timing of his activity and the City’s actions, but courts in

                                   7   the Ninth Circuit are clear that “mere temporal proximity is generally insufficient to show

                                   8   pretext.” Brooks, 1 F. Supp. 3d at 1038. Here, mere temporal proximity, with nothing more, is

                                   9   insufficient to establish that that the City’s decision to medically terminate him was pretext for

                                  10   retaliation.

                                  11           In the absence of evidence of causality or of pretext, Green’s claims that the City retaliated

                                  12   against him based on his race, disability, filing EEOC Charges and this lawsuit, and/or for
Northern District of California
 United States District Court




                                  13   complaining about the treatment of African-Americans lack evidentiary support.

                                  14           Accordingly, the Court GRANTS summary judgment on all retaliation claims on all bases

                                  15   alleged.

                                  16                                           VI.   CONCLUSION
                                  17           For the foregoing reasons, the Court GRANTS the City’s motion for summary judgment

                                  18   in its entirety.

                                  19           IT IS SO ORDERED.

                                  20   Dated: August 26, 2021

                                  21
                                                                                                     THOMAS S. HIXSON
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         97
